EXHIBIT 10.1
EXECUTION VERSION
ASSET PURCHASE AGREEMENT
AMONG
ORLEANS HOMEBUILDERS, INC.
AND
THE SELLER AFFILIATES NAMED HEREIN,
AS SELLERS,
AND
NVR, INC.,
AS PURCHASER
DATED AS OF APRIL 13, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
ARTICLE I DEFINITIONS

 
           
SECTION 1.1
  CERTAIN DEFINITIONS     1  
SECTION 1.2
  TERMS DEFINED ELSEWHERE IN THIS AGREEMENT     10  
SECTION 1.3
  OTHER DEFINITIONAL AND INTERPRETIVE MATTERS     11  
 
           
ARTICLE II PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES

 
           
SECTION 2.1
  PURCHASE AND SALE OF ASSETS     12  
SECTION 2.2
  EXCLUDED ASSETS     13  
SECTION 2.3
  ASSUMPTION OF LIABILITIES     14  
SECTION 2.4
  EXCLUDED LIABILITIES     15  
SECTION 2.5
  ASSIGNMENT AND ASSUMPTION; ASSUMED CURE AMOUNTS     16  
SECTION 2.6
  FURTHER CONVEYANCES AND ASSUMPTION     16  
SECTION 2.7
  CASUALTY EVENTS, CONDEMNATION     16  
SECTION 2.8
  BULK SALES LAWS     17  
SECTION 2.9
  ENVIRONMENTAL MATTERS     17  
SECTION 2.10
  TITLE AND SURVEY     18  
SECTION 2.11
  ASSIGNMENT OF HOA DOCUMENTS     19  
SECTION 2.12
  ALLOCATION OF PURCHASE PRICE     20  
 
           
ARTICLE III CONSIDERATION

SECTION 3.1
  CONSIDERATION     20  
SECTION 3.2
  CLOSING ADJUSTMENT     22  
SECTION 3.3
  SOLE ADJUSTMENTS     23  
 
           
ARTICLE IV CLOSING AND TERMINATION

 
           
SECTION 4.1
  CLOSING DATE     24  
SECTION 4.2
  DELIVERIES BY SELLERS     24  
SECTION 4.3
  DELIVERIES BY PURCHASER     25  
SECTION 4.4
  TERMINATION OF AGREEMENT     26  
SECTION 4.5
  PROCEDURE UPON TERMINATION     27  
SECTION 4.6
  EFFECT OF TERMINATION     27  

-i-



--------------------------------------------------------------------------------



 



                      Page
ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLERS

 
           
SECTION 5.1
  ORGANIZATION AND GOOD STANDING; STATUS OF SELLERS     28  
SECTION 5.2
  AUTHORIZATION OF AGREEMENT     29  
SECTION 5.3
  CONFLICTS; CONSENTS OF THIRD PARTIES     29  
SECTION 5.4
  FINANCIAL ADVISORS     29  
SECTION 5.5
  TITLE TO ASSETS     30  
SECTION 5.6
  CONTRACTS     30  
SECTION 5.7
  LEGAL COMPLIANCE; PERMITS     30  
SECTION 5.8
  ENVIRONMENTAL     31  
SECTION 5.9
  INTELLECTUAL PROPERTY     31  
SECTION 5.10
  TAX MATTERS     31  
SECTION 5.11
  JV INVESTORS     32  
 
           
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PURCHASER

 
           
SECTION 6.1
  ORGANIZATION AND GOOD STANDING     32  
SECTION 6.2
  AUTHORIZATION OF AGREEMENT     32  
SECTION 6.3
  CONFLICTS; CONSENTS OF THIRD PARTIES     33  
SECTION 6.4
  FINANCIAL ADVISORS     33  
SECTION 6.5
  INDEPENDENT INVESTIGATION; NO OTHER SELLER WARRANTIES     33  
SECTION 6.6
  NO KNOWLEDGE OF MISREPRESENTATION     34  
 
           
ARTICLE VII BANKRUPTCY COURT MATTERS

 
           
SECTION 7.1
  COMPETING TRANSACTION     34  
SECTION 7.2
  BANKRUPTCY COURT FILINGS     34  
 
           
ARTICLE VIII COVENANTS

 
           
SECTION 8.1
  ACCESS TO INFORMATION     35  
SECTION 8.2
  CONDUCT OF THE BUSINESS PENDING THE CLOSING     35  
SECTION 8.3
  CONSENTS     36  
SECTION 8.4
  REGULATORY APPROVALS     36  
SECTION 8.5
  FURTHER ASSURANCES     38  
SECTION 8.6
  CONFIDENTIALITY     38  
SECTION 8.7
  PUBLICITY     38  
SECTION 8.8
  SUPPLEMENTATION AND AMENDMENT OF THE DISCLOSURE SCHEDULE     39  
SECTION 8.9
  COURT ORDER     39  

-ii-



--------------------------------------------------------------------------------



 



                      Page
SECTION 8.10
  ADEQUATE ASSURANCE OF FUTURE PERFORMANCE     39  
SECTION 8.11
  PURCHASER COVENANTS AFTER CLOSING; ACCESS     40  
SECTION 8.12
  REPLACEMENT OF COMMITMENTS     40  
SECTION 8.13
  NAME CHANGES     40  
SECTION 8.14
  FINANCIAL STATEMENTS     41  
SECTION 8.15
  TRANSITION ARRANGEMENTS     41  
 
           
ARTICLE IX CONDITIONS TO CLOSING

 
           
SECTION 9.1
  CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER     42  
SECTION 9.2
  CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS     42  
SECTION 9.3
  CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER AND SELLERS     43  
SECTION 9.4
  FRUSTRATION OF CLOSING CONDITIONS     43  
 
           
ARTICLE X NO SURVIVAL

 
           
SECTION 10.1
  SURVIVAL OF REPRESENTATIONS AND WARRANTIES     43  
SECTION 10.2
  NO CONSEQUENTIAL DAMAGES     44  
 
           
ARTICLE XI TAXES

 
           
SECTION 11.1
  TAX MATTERS     44  
 
           
ARTICLE XII MISCELLANEOUS

 
           
SECTION 12.1
  EXPENSES     45  
SECTION 12.2
  INJUNCTIVE RELIEF     45  
SECTION 12.3
  SUBMISSION TO JURISDICTION; CONSENT TO SERVICE OF PROCESS     45  
SECTION 12.4
  WAIVER OF RIGHT TO TRIAL BY JURY     45  
SECTION 12.5
  ENTIRE AGREEMENT; AMENDMENTS AND WAIVERS     46  
SECTION 12.6
  GOVERNING LAW     46  
SECTION 12.7
  NOTICES     46  
SECTION 12.8
  SEVERABILITY     47  
SECTION 12.9
  BINDING EFFECT; ASSIGNMENT     47  
SECTION 12.10
  NON-RECOURSE     48  
SECTION 12.11
  COUNTERPARTS     48  
SECTION 12.12
  PURCHASE PRICE ALLOCATION     48  

-iii-



--------------------------------------------------------------------------------



 



SCHEDULES

              Schedule   Subject   Page
1.1(a)
  Controlled Jobs
1.1(b)
  Nonassignable Documents and Intellectual Property
1.1(c)
  Individual Properties
1.1(d)
  Seller Knowledge Persons
1.1(e)
  Purchased Contracts
1.1(f)
  Purchased Leases
1.1(g)
  Certain Allowable Interest Expense
1.1(h)
  Construction Budgets
1.1(i)
  Illustration of “Qualified Offset” Clause (i) Computation
1.1(j)
  February 28, 2010 Backlog Report
1.1(k)
  February 28, 2010 Model Home Prices
2.1(a)
  Scheduled Real Property
2.1(p)
  Other Purchased Assets
2.2(j)
  Other Excluded Assets
2.3(b)
  Specified Assumed Liabilities
2.4(k)
  Certain Excluded Land Development Liabilities
3.2(b)
  Closing Adjustment Methodology
5.5(b)
  JV Real Property
5.10(b)
  Open Tax Audits
8.2(I)
  Exceptions to Ordinary Conduct of Business
8.2(II)
  Units to be Weatherized
8.12
  Commitments

EXHIBITS

      Exhibit   Subject
A
  Selling Affiliates
B
  Bidding Procedures Order
C-1
  Escrow Closing Agreement
C-2
  Escrow Deposit Agreement
D
  JV Assignment
E
  Bill of Sale
F
  Assignment and Assumption Agreement

-iv-



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
          ASSET PURCHASE AGREEMENT, dated as of April 13, 2010 (this
“Agreement”), among Orleans Homebuilders, Inc., a Delaware corporation
(“Parent”), the individual selling Affiliates of Parent set forth on Exhibit A
hereto (collectively, the “Selling Affiliates” and, together with Parent, the
“Sellers,” and each, a “Seller”), and NVR, Inc., a Virginia corporation
(“Purchaser”).
W I T N E S S E T H:
          WHEREAS, Parent and certain of the Selling Affiliates are
debtors-in-possession under title 11 of the United States Code, 11 U.S.C. § 101
et seq. (the “Bankruptcy Code”), and filed voluntary petitions for relief under
chapter 11 of the Bankruptcy Code on the Petition Date, in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) now in
the jointly administered cases No. 10-10684 (PJW) (collectively, the “Bankruptcy
Case”);
          WHEREAS, the Sellers presently conduct the Business;
          WHEREAS, Sellers desire to sell, transfer and assign to Purchaser, and
Purchaser desires to purchase, acquire and assume from each Seller, pursuant to
Sections 105, 363 and 365 of the Bankruptcy Code, all of the Purchased Assets
and Assumed Liabilities, all as more specifically provided herein;
          WHEREAS, certain terms used in this Agreement are defined in
Section 1.1;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements hereinafter contained, the parties hereby agree as
follows:
ARTICLE I
DEFINITIONS
          SECTION 1.1 Certain Definitions. For purposes of this Agreement, the
following terms shall have the meanings specified in this Section 1.1:
          “Accountants” means Ernst & Young LLP or another independent
accounting firm mutually agreed to by Seller and Purchaser.
          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and the term
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise.
          “Assumed Cure Amount” means, with respect to each Purchased Lease or
Purchased Contract, any amounts required to be paid pursuant to Section 365(b)
of the

 



--------------------------------------------------------------------------------



 



Bankruptcy Code or otherwise in order to cure any defaults existing as of the
date of assumption in respect of such Purchased Lease or Purchased Contract, as
approved by the Bankruptcy Court (including, for the avoidance of doubt, the
Sellers’ Assumed Cure Amounts).
          “Bidding Procedures Order” means an order of the Bankruptcy Court in
the form attached hereto as Exhibit B, as may be amended in form and substance
reasonably satisfactory to Purchaser.
          “Business” means the business of the Sellers of acquiring, marketing,
developing, building and selling high-quality single-family homes, townhomes and
condominiums.
          “Business Day” means any day of the year on which national banking
institutions in New York are open to the public for conducting business and are
not required or authorized to close.
          “Claim” means a claim against one or more of the Sellers and/or any of
their properties as such term is defined in Section 101(5) of the Bankruptcy
Code and includes any claim against Purchaser or any of Purchaser’s properties
based on a theory of successor liability or any similar theory.
          “Closing Adjustment” means an amount equal to the amount of all
Qualified Development Costs minus the amount of all Qualified Offsets. The
Closing Adjustment shall be calculated consistent with the methodology set forth
on Schedule 3.2(b).
          “Contract” means any contract, commitment, indenture, note, bond,
lease, license or other agreement, written or oral, relating to the assets of
any Seller or the operation of the Business to which any Seller is a party or by
which any of such Seller’s assets are bound.
          “Controlled Jobs” means those assets of the Sellers set forth on
Schedule 1.1(a), which constitute all of the assets identified on Parent’s
balance sheet as “Inventory not owned — other financial interests,” “obligations
related to inventory not owned — other financial interests” and “Land deposits
and costs of future land.”
          “Credit Agreement” means the Second Amended and Restated Revolving
Credit Loan Agreement, dated as of September 30, 2008, as amended, among
Greenwood Financial, Inc. and certain Affiliates, as borrowers, the Seller as
Guarantor, Wachovia Bank, National Association, as administrative agent, and the
other agents and lenders party thereto.
          “Deposit” means an amount in cash equal to ten percent (10%) of the
Base Purchase Price that Purchaser shall deposit with the Escrow Agent pursuant
to Section 3.1 hereof.
          “Documents” means all files, documents, instruments, papers, books,
reports, records, tapes, microfilms, photographs, letters, budgets, forecasts,
ledgers, journals, title policies, customer lists, regulatory filings, operating
data and plans, technical documentation (design specifications, functional
requirements, operating instructions, logic manuals, flow charts, etc.), site
plans, subdivision plans, development plans, architectural drawings,
engineering, environmental and marketing materials, soil and other studies,
surveys, plats, maps,

-2-



--------------------------------------------------------------------------------



 



as-built drawings, cost estimates and budgets, construction and land development
schedules, and budgets, property inspection reports, homeowner and condominium
declarations, title policies, agreements with governmental agencies,
governmental permits, sales and marketing information (including contracts and
historical sales figures), reports and appraisals, warranties relating to
improvements to the Real Property or other Purchased Assets, user documentation
(installation guides, user manuals, training materials, release notes, working
papers, etc.), marketing documentation (sales brochures, flyers, pamphlets, web
pages, etc.), and other similar materials related to the Purchased Assets, in
each case whether or not in electronic form; provided that the documents set
forth on Schedule 1.1(b) shall only be included in the “Documents” if Sellers’
rights in such documents are assignable as of the Closing or become assignable
thereafter (it being agreed that, to the extent Sellers’ rights in such
documents are not assignable by Sellers as of the Closing, Sellers shall use
their reasonable best efforts to cause the owner thereof to assign rights to
such documents to, and/or permit use of the same by, Purchaser subject to the
payment by Purchaser of a re-use or similar fee, as set forth on
Schedule 1.1(b), with respect to the construction of any home started after the
Closing). Schedule 1.1(b) sets forth any fees payable with respect to the re-use
of any Documents set forth on such Schedule or other restrictions on use or
transfer thereof.
          “Escrow Agent” means the Title Company.
          “Escrow Closing Agreement” means an agreement executed by Purchaser,
Sellers and the Escrow Agent in the form attached hereto as Exhibit C-1.
          “Escrow Deposit Agreement” means an agreement executed by Purchaser,
Sellers and the Escrow Agent, in the form attached hereto as Exhibit C-2.
          “Excluded Developments” means the communities referred to as
Wildflower at Walkill, in Middletown, NY, and Woodside Crossing, in Rock Tavern,
NY.
          “Expense Reimbursement” means (a) One Hundred Fifty Thousand Dollars
($150,000) (covering the Purchaser’s internal management and personnel expenses
incurred in pursuing the transactions contemplated hereby), plus (b) all actual
documented out-of-pocket costs, fees and expenses incurred by Purchaser
following the Petition Date in connection with (i) this Agreement, including the
negotiation and documentation of this Agreement and the evaluation of the
transactions contemplated hereby and/or (ii) any auction or hearings (including
the filing of any pleadings or other documents in connection with such hearings)
relating to this Agreement, the Bidding Procedures Order, the Sale Order or
otherwise relating to the sale of any of the Purchased Assets or the Bankruptcy
Case; provided, that the aggregate amount of the Expense Reimbursement shall in
no event exceed One Million Dollars ($1,000,000).
          “Governmental Body” means any government or governmental or regulatory
body thereof, or political subdivision thereof, whether foreign, federal, state,
or local, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
          “HOA Documents” shall mean, with respect to any HOA, all articles of
incorporation, articles of association or other formation documents, bylaws and
declarations of

-3-



--------------------------------------------------------------------------------



 



restrictive covenants, covenants, conditions and restrictions, including any
amendments thereto, applicable to such HOA.
          “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
          “Individual Property” means each residential community set forth on
Schedule 1.1(c), together with all of the Purchased Assets relating to such
residential community.
          “Intellectual Property” means trademarks, service marks, trade names,
and all the goodwill associated therewith; published and unpublished works of
authorship, whether copyrightable or not, including architectural, consulting or
engineering blueprints, plans, reports, designs, schematics, ideas and concepts,
domain names, customer lists, and all other intellectual property rights used or
useful in connection with the Purchased Assets; and all applications and
registrations therefor, databases and any other compilations of information used
or useful in connection with the Purchased Assets and applications and
registrations thereof, and all derivative works, renewals, extensions,
restorations and reversions thereof; provided that the documents set forth on
Schedule 1.1(b) shall only be included in the “Intellectual Property” if
Sellers’ rights in such documents are assignable as of the Closing or become
assignable thereafter (it being agreed that, to the extent Sellers’ rights in
such documents are not assignable by Sellers as of the Closing, Sellers shall
use their reasonable best efforts to cause the owner thereof to assign rights to
such documents to, and/or permit use of the same by, Purchaser, subject to the
payment by Purchaser of a re-use or similar fee, as set forth on
Schedule 1.1(b), with respect to the construction of any home started after the
Closing). Schedule 1.1(b) sets forth any fees payable with respect to the re-use
of any Documents set forth on such Schedule or other restrictions on use or
transfer thereof.
          “JV Entity” means one or more joint ventures, strategic alliance or
other form of entity which owns JV Real Property.
          “JV Interests” means JV Investors’ respective interests in the JV
Entities.
          “JV Investor” means any Affiliate of Sellers owning a partnership or
membership interest, as applicable, in any JV Entity.
          “JV Real Property” means (i) the development commonly known as
“Dolington,” located in Upper Makefield and Newton townships, Bucks County, PA,
(ii) lots 258 and 263 in the development commonly known as “Byers Station”
(which lots are commonly known as “Byers Commercial”), located in Upper Uwchlan
township, Chester County, PA and (iii) Byers Station components #4 and #5 (being
52 townhouse and 60 single family properties), located in West Vincent township,
Chester County, PA, which will be conveyed to the applicable JV Investor
pursuant to the Straw Party Agreement dated September 22, 2004, the legal
description of which real property as of February 28, 2010 (excluding the legal
description of the real property contemplated by the foregoing clause (iii)) is
set forth on Schedule 5.5(b).
          “Knowledge of Seller” means the actual knowledge, after good faith
inquiry, of each of the individuals identified on Schedule 1.1(d) that is an
employee of Parent or any of its subsidiaries as of the date that the applicable
representation or certification is made hereunder.

-4-



--------------------------------------------------------------------------------



 



          “Law” means any federal, state, local or foreign law, statute, code,
ordinance, rule or regulation.
          “Legal Proceeding” means any judicial, administrative or arbitral
actions, suits, proceedings (public or private) or claims or any proceedings by
or before a Governmental Body.
          “Liability” means any debt, liability or obligation (whether direct or
indirect, known or unknown, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated, or due or to become due), and including all costs
and expenses relating thereto.
          “Lien” means any mortgage, lien (as such term is defined in
Section 101(37) of the Bankruptcy Code including any mechanic’s, materialmen’s,
statutory and any other consensual or non-consensual lien), security interest,
charge, hypothecation, deed of trust, pledge, right of use, first offer or
refusal, easement, servitude, restrictive covenant, lease, sublease, covenant,
right of way, option, Claim, restriction on transfer or otherwise, interest,
encroachment or encumbrance of any kind.
          “Material Adverse Effect” means (i) a material adverse effect on the
Purchased Assets (taken as a whole), or (ii) a material adverse effect on the
ability of the Sellers (taken as a whole) to consummate the transactions
contemplated by this Agreement or perform their obligations under this Agreement
other than an effect resulting solely from an Excluded Matter. “Excluded Matter”
means any one or more of the following: (i) the announcement of the signing of
this Agreement or the filing of the Petition, compliance with the express
provisions of this Agreement or the consummation of the transactions
contemplated hereby, (ii) reasonably anticipated events, conditions,
circumstances, developments, changes or effects arising out of the filing of the
Petition, (iii) actions or omissions taken or not taken by or on behalf of the
Sellers or any of their respective Affiliates at the express request, or with
the consent, of the Purchaser or its Affiliates, (iv) actions taken by the
Purchaser or its Affiliates, other than as contemplated by this Agreement,
(v) failure of any Seller to meet any internal or published projections,
forecasts, estimates or predictions it being the understanding of the parties
hereto that the underlying cause of such failure may otherwise constitute a
Material Adverse Effect if such event is not otherwise excluded from the
definition of Material Adverse Effect, (vi) events covered by Section 2.7
hereof, (vii) the failure of one or more JV Entity to have good and marketable
title to, or a valid leasehold interest in, the JV Real Property free and clear
of all Liens other than Permitted Liens, (viii) changes or proposed changes in
Law or interpretations thereof by any Governmental Body (ix) changes or proposed
changes in generally accepted accounting principles in the United States or
elsewhere, (x) changes which generally affect the national or regional markets
for residential housing, (xi) changes in general economic conditions, currency
exchange rates or United States or international debt or equity markets and
(xii) national or international political or social conditions or any national
or international hostilities, acts of terror or acts of war; provided that, in
the case of clauses (viii) through (xii), inclusive, such events, changes,
conditions, circumstances, developments or effects shall be taken into effect in
determining whether any such material adverse effect has occurred to the extent
that any such events, changes, conditions, circumstances, developments or
effects have a material and disproportionate adverse effect on the Business, the
Purchased Assets, the Assumed Liabilities or the Sellers as compared to other
similarly affected persons.

-5-



--------------------------------------------------------------------------------



 



          “Order” means any order, injunction, judgment, decree, ruling, writ,
assessment or arbitration award of a Governmental Body.
          “Outside Date” means the later of (x) (i) with respect to any
termination of this Agreement by Purchaser, the earlier of (x) July 15, 2010 or,
if the Sale Order is entered after July 8, 2010, the date which is five
(5) Business Days after the Sale Order is entered, and (y) August 15, 2010; and
(ii) with respect to any termination of this Agreement by Sellers, August 31,
2010 and (y) in the event that any filings with respect to the transactions
hereunder are made under the HSR Act or other Antitrust Laws, five (5) Business
Days after expiration or early termination of any applicable notice period under
the HSR Act or such other Antitrust Laws.
          “Permits” means any approvals, authorizations, consents, licenses,
permits or certificates of a Governmental Body.
          “Permitted Liens” means: (a) easements, covenants or similar
encumbrances and which do not interfere with the development or intended use of
any Individual Property for residential single family houses, townhomes or
condominium units, (b) with respect to any Individual Property that is subject
to a Purchased Lease, statutory Liens creating a security interest in favor of
landlords with respect to property of the Sellers which do not interfere with
the current use of such leased real property by the Sellers in any material
respect, (c) Liens for any Tax not yet due and payable , (d) Liens for any Tax
due but not delinquent or being contested in good faith, (e) Liens from which
the Purchased Assets are sold free and clear pursuant to the Sale Order and (f)
easements, covenants or similar encumbrances as listed on the title policy
issued when Seller acquired the Individual Property.
          “Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.
          “Petition Date” means March 1, 2010.
          “Purchased Contracts” means those Contracts set forth on
Schedule 1.1(e), as the same may be updated from time to time in accordance with
this Agreement, all of which shall be assumed by Sellers and assigned to
Purchaser at Closing, and any licenses of architectural drawings or similar
materials included in the Purchased Assets under which a Seller is licensee, all
of which shall be assumed by Sellers and assigned to Purchaser at Closing.
Notwithstanding anything to the contrary contained in this Agreement,
Schedule 1.1(e) may be amended or supplemented at any time prior to Closing
(i) by Purchaser, in its sole discretion without the consent of Sellers, to
delete any Contracts from Schedule 1.1(e), (ii) by Sellers, but only with the
prior consent of Purchaser, to add or delete any Contracts to or from
Schedule 1.1(e), and (iii) by Purchaser, but only with the prior consent of
Parent, to add any Contracts to Schedule 1.1(e) except those related solely to
the Excluded Developments.
          “Purchased Leases” means those leases set forth on Schedule 1.1(f),
all of which shall be assumed by Sellers and assigned to Purchaser at Closing.
Notwithstanding anything to the contrary contained in this Agreement,
Schedule 1.1(f) may be amended or supplemented at

-6-



--------------------------------------------------------------------------------



 



any time prior to Closing (i) by Purchaser, in its sole discretion without the
consent of Sellers, to delete any leases from Schedule 1.1(f), (ii) by Sellers,
but only with the prior consent of Purchaser, to add or delete any leases to or
from Schedule 1.1(f), and (iii) by Purchaser, but only with the prior consent of
Parent, to add any leases to Schedule 1.1(f) except those related solely to the
Excluded Developments.
          “Qualified Bid” means a Qualified Bid as defined in the Sale Motion.
This Agreement shall be deemed to be a Qualified Bid.
          “Qualified Development Costs” means all costs, fees and expenses
(x) in the case of the Estimated Closing Adjustment, paid by or on behalf of any
Seller after February 28, 2010 and prior to the Closing, and (y) in the case of
the Closing Date Schedule, paid, incurred or accrued by or on behalf of any
Seller after February 28, 2010 and prior to the Closing, which (with respect to
such incurred or accrued items) are paid prior to the delivery of the Closing
Date Schedule, in each case, relating to the construction or improvement of
Scheduled Real Property that are properly capitalized in accordance with
generally accepted accounting principles, but excluding any interest expense or
overhead expenses (except in the case of the Real Property listed on Schedule
1.1(g), with respect to which payments of interest expense paid by the Sellers
in connection with the acquisition of such property shall be included), provided
that such costs, fees, and expenses with respect to any phase of construction,
on an aggregate basis, shall not exceed 103% of the applicable amount for such
phase of construction set forth on the construction budget attached hereto as
Schedule 1.1(h) (and subject to any subsequent changes thereto on account of
customer change orders and other adjustments to homes under construction, in
each case to the extent there is a corresponding increase in the sale price of
the applicable home, or the conversion of model homes).
          “Qualified Offsets” means the sum of—
     (i) the amount of the cash purchase price, net of closing costs as set
forth on the applicable HUD-1 (such closing costs not to exceed 5% of the gross
sales price in the aggregate for all units closed), received by the Sellers in
respect of sales of Scheduled Real Property which close after February 28, 2010
and prior to the Closing (an illustration of the application of this clause
(i) is set forth in Schedule 1.1(i) attached hereto; the principles reflected in
such illustration shall be used in applying this clause (i) for purposes of the
Closing Adjustment); and
     (ii) the amount of any net purchase price reductions or other concessions
agreed to by a Seller after February 28, 2010 and prior to the Closing with
respect to a contract for the sale of Scheduled Real Property dated prior to
February 28, 2010; and
     (iii) (a) with respect to any unit (other than a model home) for which a
sales contract is entered into after February 28, 2010, but prior to the
Closing, the amount by which the net sales price for such unit is less than the
average net selling price of the backlog for a comparable unit in the applicable
community as set forth in the column entitled “Net Selling Price” in the
February 28, 2010 Backlog report provided to Purchaser (a copy of which is
attached hereto as Schedule 1.1(j)), or, if there is no backlog for purposes of
this comparison, the average net sales price of homes conveyed

-7-



--------------------------------------------------------------------------------



 



to buyers over the preceding 12 months for a comparable unit in the applicable
community; and
     (b) as to model homes for which a sales contract is entered into after
February 28, 2010, but prior to the Closing, the amount by which the net sales
price for such unit is less than 75% of the stated “Net Selling Price” for such
unit as set forth on Schedule 1.1(k), unless such model home sale contract is
otherwise consented to in advance by Purchaser; and
     (iv) an amount equal to 10% of the net sales price for any contract for the
sale of Scheduled Real Property (but excluding homes in backlog whose
construction status is Stage 0 or Stage 1) dated prior to February 28, 2010 that
is cancelled after February 28, 2010 and for which a new sales contract has not
been executed as of the Closing Date; provided that the amount calculated under
this clause (iv) shall not be applied as a Qualified Offset unless the
calculated amount is greater than $2.0 million, and then the amount of the
Qualified Offset under this clause (iv) shall be equal to the excess of the
calculated amount over $2.0 million; and provided further that the amount of the
Qualified Offset under this clause (iv) as so calculated shall in no event
exceed $2.0 million.
          “Remediation” means any abatement, investigation, clean-up, removal
action, remedial action, restoration, repair, response action, corrective
action, monitoring, sampling and analysis, installation, reclamation, closure,
post-closure, settlement, or any other action taken in connection with the
suspected, threatened or actual release of hazardous substances or the violation
of any environmental law.
          “Sale Motion” means the Sellers’ Motion pursuant to Section 105(a),
363 and 365 of the Bankruptcy Code and Bankruptcy Rules 6004 and 6006 for
(i) approval of procedures in connection with the sale of all or substantially
all of the Sellers’ assets, (ii) authorization to enter into this Agreement and
approval of the Sale Order (subject to higher and better offers) in connection
therewith, and (iii) approval of the Bidding Procedures Order (including the
setting of related auction and hearing dates), as the same may be amended in
form and substance reasonably satisfactory to Purchaser.
          “Sale Order” shall be an order or orders of the Bankruptcy Court in
form and substance reasonably acceptable to Purchaser and Parent approving this
Agreement and all of the terms and conditions hereof, and approving and
authorizing the Sellers to consummate the transactions contemplated hereby.
Without limiting the foregoing, the Sale Order shall, among other things, (i)
approve the sale of the Purchased Assets to the Purchaser (including the
assumption by Sellers and assignment to Purchaser of the Purchased Contracts and
Purchased Leases) on the terms and conditions set forth in this Agreement and
authorize and direct the Sellers to proceed with the transactions contemplated
under this Agreement, (ii) include a finding that Purchaser is a good faith
purchaser of the Purchased Assets under Section 363(m) of the Bankruptcy Code,
(iii) state that the Purchased Assets shall be sold and transferred to Purchaser
free and clear of all Liens and Liabilities except for Permitted Liens and
Assumed Liabilities (iv) state that the interest in, and claims and rights
under, the Purchased Contracts and Purchased Leases shall be assumed by Sellers
and assigned to Purchaser notwithstanding any provision in

-8-



--------------------------------------------------------------------------------



 



any such contract or lease or applicable Law that prohibits, restricts or
conditions the assignment or transfer of such contract or lease; (v) provide
that, as of the Closing, any and all defaults existing under Purchased Contracts
or Purchased Leases as of the Closing shall be deemed cured and no counter-party
to any Purchased Contract or Purchased Lease shall have any rights against
Sellers, Purchaser or under such Purchased Contract or Purchased Lease on
account of such defaults, except the right to payment from Purchaser of any
Assumed Cure Amount required to be paid with respect to such Purchased Contract
or Purchased Lease, (vi) provide for a waiver of the stays contemplated by Rules
6004(h) and 6006(d) of the Bankruptcy Rules; and (vii) include a finding that
Purchaser has not engaged in any of the acts prohibited by Section 363(n) of the
Bankruptcy Code.
          “Scheduled Real Property” means all real property listed on
Schedule 2.1(a).
          “Sellers’ Assumed Cure Amounts” means any Assumed Cure Amounts payable
with respect to Sellers’ Assumed Cure Amounts Contracts.
          “Sellers’ Assumed Cure Amounts Contract” means any contract for the
sale of homes by Sellers to homebuyers and/or other Purchased Contracts or
Purchased Leases, the assignment of which is required in order for the Sellers
to perform their respective obligations to transfer to Purchaser at Closing
title to the Real Property and interests in the JV Investors.
          “Survey” means a survey of each Individual Property obtained by
Purchaser pursuant to Section 2.10.
          “Tax” means (i) all federal, state, local or foreign taxes (including
any income tax, franchise tax, capital gains tax, capital tax, gross receipts
tax, value-added tax, surtax, excise tax, ad valorem tax, transfer tax, stamp
tax, sales tax, use tax, property tax, business tax, profits tax, capital stock
tax, withholding tax, payroll tax, employment tax, social security tax,
unemployment tax, severance tax or occupation tax), (ii) all levies,
assessments, tariffs, duties (including any customs duties), deficiencies or
similar charges (including any fine, addition, penalty or interest), imposed,
assessed or collected by or under the authority of any Governmental Body and
(iii) any item of another Person described in clause (i) or (ii) for which a
taxpayer is liable as a transferee or successor, by reason of Treasury
Regulation Section 1.1502-6 (or similar provision of state, local or foreign
law), or by contract, indemnity or otherwise.
          “Tax Return” means any return, report, information return or other
document (including any related or supporting information) supplied or required
to be supplied to any Governmental Body with respect to Taxes.
          “Termination Fee” means an amount equal to two percent (2.0%) of the
Base Purchase Price.
          “Title Commitment” means an ALTA Owner’s Title Insurance Commitment
issued or to be issued to Purchaser with respect to each Individual Property.
          “Title Company” means First American Title Insurance Company.

-9-



--------------------------------------------------------------------------------



 



          SECTION 1.2 Terms Defined Elsewhere in this Agreement. For purposes of
this Agreement, the following terms have meanings set forth in the sections
indicated.

      Term   Section
Agreement
  Introduction
Allocation Schedule
  Section 2.12
Antitrust Division
  Section 8.4(a)
Antitrust Laws
  Section 8.4(b)
Assignment and Assumption Agreement
  Section 4.2(c)
Assumed Liabilities
  Section 2.3
Bankruptcy Case
  Recitals
Bankruptcy Code
  Recitals
Bankruptcy Court
  Recitals
Base Purchase Price
  Section 3.1
Bill of Sale
  Section 4.2(b)
Closing
  Section 4.1
Closing Date
  Section 4.1
Closing Date Schedule
  Section 3.2(b)
Commitments
  Section 8.12
Competing Bid
  Section 7.1(a)
Competing Transaction
  Section 4.6(d)
Condemnation
  Section 2.7(b)
Confidentiality Agreement
  Section 8.6
Damage or Destruction Loss
  Section 2.7
Disclosure Schedule
  Article V
Dispute Notice
  Section 3.2(c)
Environmental Holdback Amount
  Section 2.9(b)
Estimated Closing Adjustment
  Section 3.2(a)
Excluded Assets
  Section 2.2
Excluded Liabilities
  Section 2.4
Excluded Matter
  Definition of Material Adverse Effect
FTC
  Section 8.4(a)
HOA
  Section 2.1(n)
Holdback Amount
  Section 3.1(b)
IP Assignments
  Section 4.2(e)
JV Assignment
  Section 4.2(b)
Parent
  Introduction
Purchase Price
  Section 3.1
Purchased Assets
  Section 2.1
Purchaser
  Introduction
Purchaser Documents
  Section 6.2
Purchaser’s Environmental Diligence
  Section 2.9(a)
Real Property
  Section 2.1(a)
Remediation Cost
  Section 2.9(c)
Review Period
  Section 3.2(c)
Sale Order Approval Date
  Section 7.1(a)

-10-



--------------------------------------------------------------------------------



 



      Term   Section
Section
  Section 1.3(a)
Seller
  Recitals
Seller Documents
  Section 5.2
Sellers
  Recitals
Sellers’ Assumed Cure Amounts Purchase Price Reduction
  Section 3.1(c)
Selling Affiliates
  Introduction
Substitute Commitments
  Section 8.12
Title Objection
  Section 2.10(a)
Title Objection Notice
  Section 2.10(a)
Transfer Taxes
  Section 12(a)

          SECTION 1.3 Other Definitional and Interpretive Matters.
          (a) Unless otherwise expressly provided, for purposes of this
Agreement, the following rules of interpretation shall apply:
     Calculation of Time Period. When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded. If the last day of such period is a non-Business
Day, the period in question shall end on the next succeeding Business Day.
     Dollars. Any reference in this Agreement to $ shall mean U.S. dollars.
     Gender and Number. Any reference in this Agreement to gender shall include
all genders, and words imparting the singular number shall include the plural
and vice versa.
     Headings. The provision of a Table of Contents, the division of this
Agreement into Articles, Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement. All references in this
Agreement to any “Section” are to the corresponding Section of this Agreement
unless otherwise specified.
     Herein. The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.
     Including. The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.
     Section References. All section references contained herein, unless
otherwise specified, shall refer to sections of this Agreement.

-11-



--------------------------------------------------------------------------------



 



          (b) The parties hereto have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Agreement.
ARTICLE II
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
          SECTION 2.1 Purchase and Sale of Assets. On the terms and subject to
the conditions set forth in this Agreement, at the Closing, Purchaser shall
purchase, acquire and accept from the Sellers, and Sellers shall sell, transfer,
assign, convey and deliver to Purchaser all of the Sellers’ right, title and
interest in, to and under the Purchased Assets free and clear of all Liens and
all Liabilities, other than Permitted Liens, and Assumed Liabilities. “Purchased
Assets” shall mean the following assets of the Sellers (but excluding Excluded
Assets) as of the Closing:
     (a) all real property (collectively, the “Real Property”) owned by Sellers
or any of them at any Individual Property, including the number of subdivided
lots for each Individual Property set forth on Schedule 2.1(a), together with
all buildings, structures (surface and sub surface), improvements and fixtures
located thereon, whether completed or partially constructed, and all rights,
privileges and appurtenances pertaining thereto, including all of the Sellers’
right, title and interest in and to all rights-of-way, open or proposed streets,
alleys, easements and strips or gores of land adjacent thereto, but excluding
any building lots and buildings constructed thereon that are sold and conveyed
by Sellers to residential homebuyers in the ordinary course of business prior to
the Closing (it being acknowledged that title to the JV Real Property is not
held by Sellers but, instead, by entities in which the Sellers have an ownership
interest);
     (b) all accounts receivable of the Sellers relating to or arising out of
the Real Property or the other Purchased Assets (and excluding, for the
avoidance of doubt, accounts receivable in respect of sales proceeds for real
estate closings for building lots and buildings constructed thereon that are
sold and conveyed by Sellers to buyers in the ordinary course of business prior
to Closing but for which the sale proceeds have not been received by Sellers
prior to Closing);
     (c) the Purchased Contracts and all rights of Sellers thereunder;
     (d) the Controlled Jobs;
     (e) the Purchased Leases and all rights of Sellers thereunder, together
with all improvements on, and fixtures and other appurtenances to, the leased
property and rights in respect thereof;
     (f) all inventory, supplies, materials and other personal property related
to or used in connection with the Real Property or the other Purchased Assets,
including any furniture, furnishings, fixtures, rugs, mats, carpeting,
appliances, computers, televisions,

-12-



--------------------------------------------------------------------------------



 



other electronic equipment, plumbing fixtures and other equipment located in any
model homes included in the Real Estate;
     (g) all of Sellers’ right, title and interest in and to all customer and
other deposits (including earnest money deposits and security deposits and
interests to escrows) held in segregated accounts and prepaid charges and
expenses of the Sellers related to or used in connection with the Real Property
or the other Purchased Assets;
     (h) all rights of the Sellers under any warranties relating to improvements
to the Real Property or other Purchased Assets;
     (i) the right of Sellers to any insurance proceeds and condemnation
proceeds in respect of the Real Property, the other Purchased Assets or the
Assumed Liabilities;
     (j) all Intellectual Property owned and/or used by Seller in connection
with the Purchased Assets;
     (k) all Documents that are used, or held for use, in connection with the
Real Property or the other Purchased Assets, but excluding any Documents
primarily related to or are required to realize the benefits of any Excluded
Asset; provided, however, that the Sellers shall have continued access to such
Documents (or copies thereof) as are necessary or appropriate to administer the
Bankruptcy Case;
     (l) all Permits and pending applications for Permits used in, held for use
in or intended to be used in connection with the Purchased Assets;
     (m) all rights of each Seller under non-disclosure or confidentiality,
non-compete, or non-solicitation agreements with employees and agents of such
Seller or with third parties to the extent relating to the Real Property or the
other Purchased Assets set forth in this Section 2.1, to the extent assignable;
     (n) all right, title and interest of Sellers in and to any homeowner
associations or similar organizations (“HOAs”), including as “declarant” under
the applicable HOA Documents;
     (o) Sellers’ interests in the JV Investors; and
     (p) all other assets that are used or held for use in connection with or
related to the Purchased Assets listed on Schedule 2.1(p).
          SECTION 2.2 Excluded Assets. Nothing herein contained shall be deemed
to sell, transfer, assign or convey the Excluded Assets to Purchaser, and the
Sellers shall retain all right, title and interest to, in and under the Excluded
Assets. “Excluded Assets” shall mean any assets of the Seller other than the
Purchased Assets, including all interests and rights of the Sellers in and to
solely the following assets:

-13-



--------------------------------------------------------------------------------



 



     (a) all cash, cash equivalents, bank deposits or similar cash items of
Seller and its subsidiaries other than cash items included in the Purchased
Assets pursuant to Section 2.1(g);
     (b) all right, title and interest in respect of the Excluded Developments;
     (c) all of the Sellers’ deposits or prepaid charges and expenses paid in
connection with or relating to any other Excluded Assets set forth in this
Section 2.2;
     (d) all Contracts other than the Purchased Contracts and the Purchased
Leases;
     (e) any Tax receivable, Tax refund, Tax deposit or other Tax asset;
     (f) any rights, Claims or causes of action (including causes of action
under chapter 5 of the Bankruptcy Code, rights of indemnity, warranty,
contribution or reimbursement) of any Seller not related to or arising out of
the Purchased Assets;
     (g) any Documents not transferred under Section 2.1;
     (h) all rights of the Sellers under this Agreement and the other documents
contemplated hereby, and all consideration receivable pursuant thereto;
     (i) all ownership interests in the Selling Affiliates; and
     (j) Seller’s right, title and interest in the other assets, if any, set
forth on Schedule 2.2(j).
          SECTION 2.3 Assumption of Liabilities. On the terms and subject to the
conditions set forth in this Agreement, at the Closing, Purchaser shall assume,
effective as of the Closing Date, and shall timely perform and discharge in
accordance with their respective terms, the following Liabilities (collectively,
the “Assumed Liabilities”); provided, however, that in no event shall the
Assumed Liabilities include any of the Excluded Liabilities:
     (a) all Liabilities of the Sellers under the Purchased Contracts and the
Purchased Leases, but solely to the extent such Liabilities arise under the
Purchased Contracts and the Purchased Leases in accordance with their terms
following the Closing, except as set forth in Section 2.3(e);
     (b) all Liabilities arising out of or in connection with the ownership or
operation of the Purchased Assets following the Closing, including those
Liabilities set forth on Schedule2.3(b);
     (c) all Liabilities arising following the Closing under the HOA Documents;
     (d) the Transfer Taxes payable by Purchaser pursuant to Article XI;
     (e) the Assumed Cure Amounts; and

-14-



--------------------------------------------------------------------------------



 



     (f) all Liabilities for customer deposits related to the Real Property to
the extent delivered to Purchaser or for which Purchaser receives a credit at
Closing.
          SECTION 2.4 Excluded Liabilities. Other than the Assumed Liabilities,
Purchaser will not assume, be liable for, have any responsibility for or
otherwise become obligated in respect of any actual, unliquidated or contingent
liabilities or any other obligations of any Seller or arising out of, relating
to or otherwise in respect of the Business (the “Excluded Liabilities”),
including the following Liabilities:
     (a) all Liabilities arising out of or related to the Excluded Assets;
     (b) all Liabilities under or with respect to (i) any Employee Benefit Plan,
(ii) Sections 412, 4971 and 4980B of the Internal Revenue Code, 26 U.S.C. § 1 et
seq. (the “Code”), or Title IV or Section 302 of ERISA with respect to any
employee benefit plan that is or has been maintained or contributed to by any of
the Sellers or any entity with which any of the Sellers is considered a single
employer under Section 414 of the Code, or (iii) any current or former Business
employees and their compensation and benefits, including any severance,
retention or similar payments due or that become payable in connection with
actions taken under this Agreement;
     (c) any post-petition debt or administrative expense debt other than the
Assumed Cure Amounts;
     (d) any indebtedness for borrowed money or other interest bearing
obligations;
     (e) any amounts payable to any Affiliates of the Sellers;
     (f) any damages or Liabilities arising out of or in connection with any
litigation pending, or claims arising, against Seller or any Selling Affiliate
that is not otherwise an Assumed Liability;
     (g) any Liability arising out of or in connection with a violation of any
Law by the Sellers, whether before or after the Closing, including any
violations of Law relating to occupational safety and health or discrimination
on the basis of age, race, creed, color or disability, or any conduct prohibited
by the Foreign Corrupt Practices Act of 1977;
     (h) any Liabilities arising under environmental laws from facts,
circumstances or conditions existing, initiated or occurring on or prior to the
Closing Date (including but not limited to administrative or civil fines or
penalties for violations of environmental laws, or Remediation or response costs
for contamination);
     (i) any employment agreements, retirement or pension plans of Sellers and
post-retirement benefits of any type or nature, whether funded or unfunded;
     (j) any Liability under the Worker Adjustment and Retraining Notification
Act (or any similar state or local law);

-15-



--------------------------------------------------------------------------------



 



     (k) land development and related Liabilities for the Individual Properties
set forth on Schedule 2.4(k);
     (l) any Liability associated with the environmental escrow arrangement and
sale relating to an individual lot in Westhampton Woods with an underground
storage tank;
     (m) all Liabilities relating to amounts required to be paid by each Seller
hereunder; and
     (n) all Liabilities not expressly listed in this Section 2.4, other than
Assumed Liabilities.
          SECTION 2.5 Assignment and Assumption; Assumed Cure Amounts.
          (a) Assignment and Assumption. At the Closing, Sellers shall assume
and assign to Purchaser the Purchased Contracts and the Purchased Leases
pursuant to Sections 363 and 365 of the Bankruptcy Code.
          (b) With respect to each Purchased Contract or Purchased Lease for
which an Assumed Cure Amount is payable, Purchaser shall pay such Assumed Cure
Amount directly to the counter-party to such Purchased Contract or Purchased
Lease, as and when finally determined by the Bankruptcy Court pursuant to the
procedures set forth in the Bidding Procedures Order, the Sale Order or any
other applicable order of the Bankruptcy Court, provided, however, that in no
event shall Purchaser be required to pay any such Assumed Cure Amount prior to
the Closing.
          (c) Parent or Sellers shall not reject, amend or modify any Purchased
Lease or Purchased Contract without the prior written consent of Purchaser.
          SECTION 2.6 Further Conveyances and Assumptions. From time to time
following the Closing, Parent and Purchaser shall, and shall cause their
respective Affiliates to, execute, acknowledge and deliver all such further
conveyances, notices, assumptions, releases, boundary line adjustment
agreements, acquaintances and such other instruments, and shall take such
further actions, as may be reasonably necessary or appropriate to assure fully
to Purchaser and its respective successors or assigns, all of the properties,
rights, titles, interests, estates, remedies, powers and privileges intended to
be conveyed to Purchaser under this Agreement and the Seller Documents,
including in each case with respect to any Individual Properties as to which the
purchase thereof is deferred in accordance with this Agreement, and to assure
fully to Seller and its Affiliates and their successors and assigns, the
assumption of the liabilities and obligations intended to be assumed by
Purchaser under this Agreement and the Seller Documents, and to otherwise make
effective the transactions contemplated hereby and thereby.
          SECTION 2.7 Casualty Events, Condemnation.
          (a) In the event of any damage to or destruction of any Purchased
Asset (other than normal wear and tear) after the date of this Agreement and
prior to the Closing (in any such case, a “Damage or Destruction Loss”), Seller
shall give notice thereof to the Purchaser. If any

-16-



--------------------------------------------------------------------------------



 



such Damage or Destruction Loss is covered by policies of insurance, all right
and claim of the Sellers to any proceeds of insurance for such Damage or
Destruction Loss shall be assigned and (if previously received by the Sellers
and not used prior to the Closing Date to repair any damage or destruction) paid
to the Purchaser at Closing. To the extent such Damage or Destruction Loss is
not covered by policies of insurance, the Purchaser shall have the right to
reduce the Purchase Price by an amount equal to (i) the estimated cost to repair
or restore the Purchased Assets affected by such Damage or Destruction Loss (the
“Affected Assets”) to their condition immediately prior to the occurrence of
such Damage or Destruction Loss or (ii) if such Affected Assets are destroyed or
damaged beyond repair, the replacement cost of the Affected Assets and all
compensation payable on account of such Damage or Destruction Loss shall be
retained by the Sellers. If the Purchaser elects to reduce the Purchase Price
pursuant to this Section 2.7, Parent and the Purchaser shall negotiate in good
faith to agree upon the amount of such reduction. If the parties are unable to
reach agreement within five (5) Business Days after notice of the Damage or
Destruction Loss is given by the Sellers, then the amount of the reduction shall
be determined by an independent, qualified insurance adjuster selected by the
Parties (or, if they are unable to agree on such selection, one appointed by the
Bankruptcy Court upon application of either Party) whose determination of such
reduction shall be final and binding upon the parties. In addition, with respect
to any Damage or Destruction Loss covered by policies of insurance, at Closing,
Purchaser shall receive a credit for any deductible amounts under any such
insurance policies.
          (b) In the event of a taking of any portion of the Purchased Asset
after the date of this Agreement and prior to the Closing (in any such case, a
“Condemnation”), the Seller shall give notice thereof to the Purchaser. At
Closing, Sellers shall assign to Purchaser their right to the proceeds of a
Condemnation or, if received by any Sellers prior to Closing, Purchaser shall
receive a credit against the Purchase Price for any Condemnation Proceeds
received by Sellers.
          SECTION 2.8 Bulk Sales Laws. Purchaser hereby waives compliance by any
Seller with the requirements and provisions of any “bulk-transfer” Laws of any
jurisdiction that may otherwise be applicable with respect to the sale and
transfer of any or all of the Purchased Assets to Purchaser.
          SECTION 2.9 Environmental Matters.
          (a) Until June 1, 2010, Purchaser will have the right, at its sole
cost and expense, to perform environmental investigations of the Real Property,
including but not limited to, Phase I and Phase II environmental site
assessments (“Purchaser’s Environmental Diligence”) and Sellers shall reasonably
cooperate with Purchaser in the performance of Purchaser’s Environmental
Diligence. In connection therewith, Purchaser, its agents or employees, will not
enter upon any of the Real Property without twenty-four (24) hours prior notice
to Parent, and all tests or inspections will be scheduled and conducted in a
manner which does not violate applicable law or interfere with any Selling
Affiliate’s development work on any portion of the Real Property. Purchaser, at
Purchaser’s sole cost and expense, shall promptly repair any damage to the Real
Property caused in connection with any investigations conducted by Purchaser on
the Real Property pursuant to this Section 2.9. Moreover, prior to any entry
upon any portion of the Real Property, Purchaser will deliver to Parent a
certified copy of a commercial general liability insurance policy with limits of
not less than One Million Dollars

-17-



--------------------------------------------------------------------------------



 



($1,000,000.00), combined single limit, insuring against claims for personal
injury or death or property damage occasioned by accidents occurring on the Real
Property and relating to or arising out of Purchaser’s activities pursuant to
this Section 2.9. Purchaser shall promptly provide to Parent copies of any
reports or other results of Purchaser’s Environmental Diligence.
          (b) If, on or before June 1, 2010, Purchaser notifies Parent in
writing that Purchaser’s Environmental Diligence has identified an issue which
requires Remediation of any Individual Property in order for such Individual
Property to comply with environmental standards applicable to residential real
estate (as recommended by the applicable consultant conducting such Purchaser’s
Environmental Diligence), the parties will proceed to Closing with respect to
such Individual Property and a portion of the Holdback Amount, equal to the
reasonable, good faith estimate as agreed by Parent and Purchaser, of the total
future costs to complete Remediation at the specified Individual Properties (but
in no event more than $1 million in aggregate with regard to all issues and
Individual Properties requiring Remediation) (such amounts, collectively, the
“Environmental Holdback Amount”), shall be designated to secure the performance
of such Remediation (with any amounts of such designated portion in excess of
the actual cost of such Remediation released to Parent in accordance with the
terms of the Escrow Closing Agreement). If Purchaser does not notify Parent of
any issues on or before June 1, 2010, it shall be deemed to have waived any
objections or claims with respect thereto. For the avoidance of doubt, no
portion of the Holdback Amount shall be designated to secure Remediation of the
matters disclosed to Purchaser prior to the date hereof, the cost of which
Remediation shall be for Purchaser’s account.
          (c) Purchaser shall be entitled to obtain reimbursement for the actual
third party costs and expenses in performing Remediation at the sites identified
in paragraph (b) above (“Remediation Costs”) solely from and to the extent of
the Environmental Holdback Amount held by the Escrow Agent. To obtain such
reimbursement, Purchaser shall first present such request for reimbursement to
Parent with a copy to the Escrow Agent, along with invoices reflecting the
Remediation Costs for which Purchaser is then seeking reimbursement. Unless
Parent objects to such request in a written notice delivered to Purchaser, with
a copy to the Escrow Agent, within ten (10) Business Days after the receipt of
such request, Escrow Agent shall disburse funds to the Purchaser from the
Environmental Holdback Amount on the fifteenth (15th) Business Day after the
date of the reimbursement request. If Parent objects to the reimbursement
request, the Escrow Agent shall disburse the funds subject to such objection to
Purchaser only after receipt of a notice signed by Parent and Purchaser stating
that the dispute has been resolved and setting forth the amount to be disbursed
to Purchaser. At such time as Purchaser has completed any Remediation identified
in accordance with paragraph (b) above and has been reimbursed for such
Remediation Costs, Purchaser shall provide a notice to the Escrow Agent
directing the Escrow Agent to disburse to Parent the remaining balance, if any,
of the Environmental Holdback Amount and the Escrow Agent shall disburse such
funds within five (5) Business Days after the date of such notice.
          SECTION 2.10 Title and Survey.
          (a) Until June 1, 2010, Purchaser may, at its sole cost and expense,
obtain a Title Commitment covering all or some of the Individual Properties from
the Title Company and may, at Purchaser’s option and at its sole cost and
expense, obtain a current Survey of all or any

-18-



--------------------------------------------------------------------------------



 



portion of all or some of the Individual Properties. Until June 1, 2010,
Purchaser may deliver, from time to time, written notice (a “Title Objection
Notice”) to Parent identifying any exceptions to title or any survey matters
affecting any Individual Property which are not Permitted Liens (within clauses
(a), (b), (c), (e), and (f) of the definition thereof) (“Title Objections”)
which are disclosed in the Title Commitment or Survey. Any title or survey
matters affecting any Individual Property which are not identified by Purchaser
as Title Objections pursuant to a Title Objection Notice delivered to Parent
within the time period set forth above which exist on the Closing Date shall be
conclusively deemed to be acceptable to Purchaser and shall thereafter be
conclusively deemed to be part of the Permitted Liens for all purposes under
this Agreement.
          (b) If Purchaser delivers written notice of Title Objections pursuant
to a Title Objection Notice to Parent on or before June 1, 2010:
     (i) to the extent the Sellers are able to deliver good and marketable fee
simple title to the applicable Individual Property, and provided that such Title
Objections do not materially interfere with Purchaser’s ability to develop the
applicable Individual Property as residential building lots, the parties shall
proceed to Closing with respect to such Individual Property and the Purchase
Price payable at the Closing shall be reduced by an agreed upon amount to
reflect diminution of value of such Individual Property due to such Title
Objections; provided, that Parent may exclude such Individual Property from the
Closing and the Purchase Price payable at the Closing shall be reduced by the
Purchase Price allocable to such Individual Property and at such time as Parent
has cured such Title Objections Purchaser shall then purchase such Individual
Property in accordance with the terms of this Agreement; and
     (ii) to the extent Sellers are unable to deliver good and marketable fee
simple title to the Individual Property, or to the extent that the Title
Objections would materially interfere with Purchaser’s ability to develop the
applicable Individual Property as residential building lots, the parties shall
proceed to Closing without Purchaser acquiring such Individual Property, and the
Purchase Price payable at the Closing shall be reduced by the amount of the
Purchase Price allocable to such Individual Property.
In the event that Purchaser and Sellers are unable to agree upon the manner in
which a Title Objection is to be resolved in accordance with this paragraph,
then the applicable Individual Property shall be excluded from the Closing, the
Purchase Price payable at the Closing shall be reduced by the Purchase Price
allocable to such Individual Property, and, at such time as such dispute has
been resolved, Purchaser shall purchase such Individual Property in accordance
with the terms of this Agreement, subject to the terms upon which the disputed
Title Objection shall have been resolved.
          SECTION 2.11 Assignment of HOA Documents. To the extent that a Seller
is the declarant, or an assignee of a declarant, under the applicable HOA
Documents for an Individual Property, such Seller shall obtain all necessary
consents (other than consents of any Governmental Body) to assignment of its
rights as declarant, or assignee of a declarant, and shall duly and validly
assign all such rights to Purchaser at Closing; provided, in the event that any
such assignment is not effected as to any Individual Property at Closing,
Purchaser may exclude

-19-



--------------------------------------------------------------------------------



 



such Individual Property from the Closing and the Purchase Price payable at the
Closing shall be reduced by the Purchase Price allocable to such Individual
Property; provided, further, that at such time as such Seller is capable of
effecting such assignment, Purchaser shall acquire such Individual Property upon
payment of the Purchase Price allocable to such Individual Property. Seller
shall use commercially reasonable efforts to obtain such consents (and cooperate
with Purchaser obtaining such consents of Governmental Bodies and until receipt
thereof, at Purchaser’s sole cost, expense, and liability, Seller shall take
such other actions as declarant thereunder that Purchaser may reasonably
request) and effect such assignments for each Individual Property, including
with respect to any Individual Properties excluded from Closing pursuant to this
Section 2.11. Once such consents are obtained and such assignments are effected,
Purchaser shall purchase such Individual Properties in accordance with the terms
of this Agreement.
          SECTION 2.12 Allocation of Purchase Price. Prior to the Closing Date,
Purchaser shall deliver to Parent a schedule (the “Allocation Schedule”) setting
forth its proposed allocation of the Purchase Price (including the Assumed
Liabilities) among the Purchased Assets. The Allocation Schedule shall be
reasonable and shall be prepared in accordance with Section 1060 of the Code and
the Treasury Regulations thereunder. Parent agrees that promptly after receiving
said Allocation Schedule, it shall return an executed copy thereof to Purchaser
with any proposed adjustments thereto. Purchaser and Parent shall promptly
thereafter agree on allocations of the Purchase Price that satisfy applicable
law and regulations. Purchaser and Parent each agree to use such allocations for
purposes of paying any transfer or similar Taxes and to file Internal Revenue
Service Form 8594, and all federal, state, local and foreign Tax Returns in
accordance with the Allocation Schedule. Purchaser and Parent each agree to
provide the other promptly with any other information required to complete
Form 8594.
ARTICLE III
CONSIDERATION
          SECTION 3.1 Consideration. At the Closing, as consideration for the
Purchased Assets, Purchaser shall (a) pay to Seller an amount in cash equal
(i) to $170,000,000 (the “Base Purchase Price”), minus (ii) any Purchase Price
reduction pursuant to Sections 2.7, 2.9(b), 2.10(b), 2.11, 8.2, 9.1(a), or
9.1(c), plus (iii) any Purchase Price increase pursuant to Section 8.12, plus
(iv) the Estimated Closing Adjustment (which amount may be positive or
negative), minus (v) the Sellers’ Assumed Cure Amounts Purchase Price Reduction
(as determined in Section 3.1(c)) (as so adjusted, the “Purchase Price”), and
(b) assume the Assumed Liabilities. The Purchase Price shall be payable as
follows:
     (a) On or prior to the first Business Day following the date of this
Agreement, Purchaser shall pay to the Escrow Agent one half of the Deposit to be
held in escrow pursuant to the terms and conditions of this Agreement and the
Escrow Deposit Agreement. On or prior to the deadline for submitting Qualified
Bids, Purchaser shall pay to the Escrow Agent the balance of the Deposit to be
held in escrow pursuant to the terms and conditions of this Agreement and the
Escrow Deposit Agreement.
     (b) On the Closing Date, Purchaser shall:

-20-



--------------------------------------------------------------------------------



 



          (i) pay an amount to Parent, by wire transfer of immediately available
funds into an account designated by Parent, equal to ninety percent (90%) of the
Purchase Price less the Deposit (which Deposit shall be released by the Escrow
Agent to Parent); and
          (ii) deposit into an account with the Escrow Agent, subject to the
terms of the Escrow Closing Agreement, an amount equal to ten percent (10%) of
the Purchase Price (such amount, the “Holdback Amount”). The parties hereby
agree that the Holdback Amount shall only be released to the Purchaser in
connection with an adjustment pursuant to Section 3.2 or a reimbursement
pursuant to Section 2.9 and if not otherwise so released shall be released to
Parent on the later of (x) 60 days after the Closing and (y) the resolution of
any dispute with respect to an adjustment pursuant to Section 3.2 (or, in the
case of any Holdback Amount designated to secure performance of Remediation
under Section 2.9, upon completion of such Remediation in a manner reasonably
mutually satisfactory to the parties); provided, that Sellers’ obligation to pay
Purchaser pursuant to Section 3.2 shall not be limited to the Holdback Amount;
provided further, that if Parent (i) disputes the calculation of the Closing
Adjustment and delivers a Dispute Notice under Section 3.2(c), or (ii) objects
to a request for reimbursement in connection with the performance of Remediation
pursuant to Section 2.9, upon resolution of such dispute or objection in
accordance with Sections 3.2(c) or 2.9, respectively, the parties shall deliver
to the Escrow Agent a joint written notice signed by Parent and Purchaser
stating that the dispute or objection, as the case may be, has been resolved and
setting forth the amounts to be disbursed to Purchaser or released to Parent, as
applicable.
     (c) For purposes of Section 3.1, the “Sellers’ Assumed Cure Amounts
Purchase Price Reduction” shall be an amount equal to: (i) the aggregate amount
of all Sellers’ Assumed Cure Amounts that have been approved by the Bankruptcy
Court on or prior to the Closing Date, plus (ii) the aggregate amount of all
Estimated Seller Assumed Cure Amounts. An “Estimated Seller Assumed Cure Amount”
shall mean the cure amount alleged to be payable as of the Closing Date, by a
party to a Sellers’ Assumed Cure Amounts Contract other than the Sellers, for a
Sellers’ Assumed Cure Amounts Contract for which the Sellers’ Assumed Cure
Amounts has not been approved by the Bankruptcy Court on or prior to the Closing
Date. Notwithstanding anything to the contrary contained herein, for each
Sellers’ Assumed Cure Amounts Contract for which the Sellers’ Assumed Cure
Amounts has not been approved by the Bankruptcy Court on or prior to the Closing
Date, upon approval by the Bankruptcy Court following the Closing of the actual
amount of the Sellers’ Assumed Cure Amounts which is payable for such Sellers’
Assumed Cure Amounts Contract, Purchaser shall pay Sellers an amount equal to
the excess, if any, of the Estimated Seller Assumed Cure Amount for such
Sellers’ Assumed Cure Amounts Contract over such actual amount of the Sellers’
Assumed Cure Amounts payable for such Sellers’ Assumed Cure Amounts Contract,
with such excess payment to be made within seven (7) Business Days after Sellers
give Purchaser notice that the Bankruptcy Court has approved the actual amount
of the Sellers’ Assumed Cure Amounts payable for such Sellers’ Assumed Cure
Amounts

-21-



--------------------------------------------------------------------------------



 



Contract (which notice shall indicate the amount of the Sellers’ Assumed Cure
Amounts approved by the Bankruptcy Court).
          SECTION 3.2 Closing Adjustment.
          (a) Not later than three (3) Business Days before the Closing, the
Parent shall deliver to the Purchaser a certificate of the Parent that sets
forth in reasonable detail the Parent’s estimate of the Closing Adjustment (the
“Estimated Closing Adjustment”), along with reasonable supporting detail
therefor, and confirming that the Estimated Closing Adjustment was prepared in
good faith. The Estimated Closing Adjustment shall take into account only those
Qualified Development Costs that have been paid by or on behalf of Seller prior
to the Closing.
          (b) Calculation. As promptly as practicable, but in no event later
than forty-five (45) days following the Closing Date, the Purchaser shall,
(i) cause to be prepared, a statement (the “Closing Date Schedule”) setting
forth in reasonable detail the Purchaser’s calculation of the Closing Adjustment
and (ii) deliver to the Parent the Closing Date Schedule, together with a
certificate of the Purchaser confirming that the Closing Date Schedule was
prepared in good faith. The Closing Date Schedule shall take into account all
Qualified Development Costs that have been paid after February 28, 2010 and
prior to the delivery of the Closing Date Schedule, provided that the costs,
fees, and expenses related thereto were incurred after February 28, 2010 and
prior to the Closing.
          (c) Review; Disputes.
          (i) The Purchaser and the Parent shall, and shall cause their
respective representatives to, cooperate and assist in the preparation of the
Closing Date Schedule and the calculation of Closing Adjustment and in the
conduct of the review referred to in this Section 3.2, including the making
available to the extent necessary of books, records, work papers and personnel.
Upon request, Parent shall make available to Purchaser evidence of payment of
all Qualified Development Costs reflected on the Closing Schedule.
          (ii) If the Parent disputes the calculation of the Closing Adjustment,
then the Parent shall deliver a written notice disagreeing with the calculation
and setting forth the Parent’s calculation of such amount (a “Dispute Notice”)
to the Purchaser at any time during the fifteen (15) day period commencing upon
receipt by the Parent of the Closing Date Schedule and the related certificate
from the Purchaser, all as prepared by the Purchaser in accordance with the
requirements of Section 3.2(b) (the “Review Period”). The Dispute Notice shall
set forth the basis for the dispute of any such calculation in reasonable
detail.
          (iii) If the Parent does not deliver a Dispute Notice to the Purchaser
prior to the expiration of the Review Period, the Purchaser’s calculation of the
Closing Adjustment set forth in the Closing Date Schedule shall be deemed final
and binding on the Sellers and Purchaser for all purposes.
          (iv) If the Parent delivers a Dispute Notice to the Purchaser prior to
the expiration of the Review Period, then the Parent and the Purchaser shall use
commercially reasonable efforts to reach agreement on the Closing Adjustment. If
the Parent and the Purchaser are unable to reach agreement on the Closing
Adjustment within fifteen (15) days after

-22-



--------------------------------------------------------------------------------



 



the end of the delivery of the Dispute Notice, either party shall have the right
to refer such dispute to the Accountants for resolution and (i) each of the
Purchaser and the Parent shall have a reasonable opportunity to submit to the
Accountants a written statement of their positions as to any disputed issues
with respect to the calculation of any of the Closing Adjustment; (ii) the
Accountants shall determine the Closing Adjustment in accordance with the terms
of this Agreement within fifteen (15) days of such referral and upon reaching
such determination shall deliver a copy of its calculations (the “Final
Calculations”) to the Purchaser and the Parent; and (iii) the determination made
by the Accountants of the Closing Adjustments shall be final and binding on the
Sellers and the Purchaser for all purposes of this Agreement. In calculating the
Closing Adjustments, the Accountants (i) shall be limited to addressing any
particular disputes referred to in the Dispute Notice and (ii) such calculation
shall, with respect to any disputed item, be no greater than the higher amount
calculated by the Parent or the Purchaser, and no less than the lower amount
calculated by the Parent or the Purchaser, as the case may be. The Final
Calculations shall reflect in detail the differences, if any, between the
Closing Adjustment reflected therein and the Closing Adjustment set forth in the
Closing Date Schedule.
          (d) Payment Upon Final Determination of the Closing Adjustment.
          (i) If (A) the Estimated Closing Adjustment is greater than (B) the
Closing Adjustment, as finally determined in accordance with Section 3.2(c),
then the Escrow Agent shall pay to the Purchaser an amount equal to the
difference between the Estimated Closing Adjustment and the Closing Adjustment
(from dollar one).
          (ii) If (A) the Closing Adjustment, as finally determined in
accordance with Section 3.2(c), is greater than (B) the Estimated Closing
Adjustment, then the Purchaser shall pay to the Sellers an amount equal to the
difference between the Closing Adjustment and the Estimated Closing Adjustment
(from dollar one).
          (iii) Any amounts payable pursuant to this Section 3.2(d) shall be
paid in cash within three (3) Business Days following the final determination of
the Closing Adjustment by wire transfer of immediately available funds to an
account designated by Seller or Purchaser, as applicable.
          SECTION 3.3 Sole Adjustments. In determining the Base Purchase Price,
the Purchaser has conducted its own investigation, analysis and evaluation of
the assets, liabilities and financial condition of the Sellers and the Purchased
Assets, including without limitation the vertical construction costs of homes
under construction or to be constructed, site improvement budgets (including
related to land expenditures, dedication costs, lot finishing, land
entitlements, developer agreements, bonding requirements and contingencies),
overhead, orders, cancellations, unit counts, homes under backlog (whether or
not construction has commenced), impairment of the value of the Real Property,
the documents relating to the JV Real Property and the Liabilities of the JV
Investors in connection therewith. Except to the extent expressly set forth in
Sections 2.7, 2.9(b), 2.10(b), 2.11, 3.2, 8.2, 8.12, 9.1(a), or 9.1(c), the
Purchase Price shall not be subject to adjustment, irrespective of any diligence
performed by Purchaser or other events or developments subsequent to the date
hereof. In that regard, Purchaser acknowledges that Parent will record material
additional impairment charges and accruals and other costs relating to the

-23-



--------------------------------------------------------------------------------



 



Purchased Assets and the restructuring and Bankruptcy Case in the financial
statements to be delivered to Purchaser pursuant to Section 8.14.
ARTICLE IV
CLOSING AND TERMINATION
          SECTION 4.1 Closing Date. Subject to the satisfaction of the
conditions set forth in Section 9.1, Section 9.2 and Section 9.3 hereof (or the
waiver thereof by the party entitled to waive that condition), the closing of
the purchase and sale of the Purchased Assets and the assumption of the Assumed
Liabilities provided for in Article II hereof (the “Closing”) shall take place
at the offices of Cahill Gordon & Reindel llp located at 80 Pine Street, New
York, New York (or at such other place as the parties may designate in writing)
at 12 p.m. (eastern time) on the date that is two (2) Business Days following
the satisfaction or waiver of the conditions set forth in Article IX (other than
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions), unless another time or date,
or both, are agreed to in writing by the parties hereto. The date on which the
Closing shall be held is referred to in this Agreement as the “Closing Date.”
Unless otherwise agreed by the parties in writing, the Closing shall be deemed
effective and all right, title and interest of Sellers to be acquired by
Purchaser hereunder shall be considered to have passed to Purchaser as of
12:01 a.m. (eastern time) on the Closing Date.
          SECTION 4.2 Deliveries by Sellers. At the Closing, Sellers shall
deliver, or cause to be delivered, to Purchaser:
     (a) subject to the provisions of Section 2.10 and Section 2.11, with
respect to the Real Property (other than the JV Real Property), one or more
special warranty deeds or local equivalents conveying the Real Property subject
only to Permitted Liens;
     (b) an assignment and assumption agreement substantially in the form
attached hereto as Exhibit D (the “JV Assignment”), and such other documents
reasonably required by Purchaser, evidencing the transfer to Purchaser of the
Sellers’ interests in the JV Investors;
     (c) a duly executed bill of sale substantially in the form attached hereto
as Exhibit E (the “Bill of Sale”);
     (d) a duly executed assignment and assumption agreement substantially in
the form attached hereto as Exhibit F, with respect to the Purchased Leases and
the Purchased Contracts (the “Assignment and Assumption Agreement”);
     (e) executed intellectual property assignments and licenses with respect to
Documents and Intellectual Property included in the Purchased Assets, including
any such Documents which respect to which the Sellers are licensees, all in form
and substance reasonably acceptable to the parties and as may be necessary to
assign or license, as the case may be, the Documents and Intellectual Property
included in the Purchased Assets (such assignments and licenses, the “IP
Assignments”);

-24-



--------------------------------------------------------------------------------



 



     (f) the officer’s certificate required to be delivered pursuant to Section
9.1(a) and Section 9.1(b);
     (g) an affidavit of non-foreign status complying with the requirements of
Treasury Regulation section 1.1445-2 from each Person treated as a Seller for
United States federal income Tax purposes;
     (h) subject to the provisions of Section 2.11, with respect to any HOA, an
assignment of all rights of Sellers as declarant under the applicable HOA
Documents, in form and substance reasonably acceptable to the parties and in a
form for recordation in the applicable land records together with a resignation
executed by each individual designated or appointed to the board of directors or
other governing body of any HOA by any Seller resigning from such board of
directors or other governing body;
     (i) organizational documents, resolutions, incumbency certificates and
other documents as to the authority of Sellers as may be required by the Title
Company;
     (j) a so-called owner’s affidavit and such other documentation as may be
required by the Title Company in order to issue one or more title insurance
policies to Purchaser;
     (k) evidence, satisfactory to Purchaser in its sole discretion, that there
will be no default under the organizational documents of the JV Entities after
giving effect to the Closing;
     (l) all other instruments of conveyance and transfer (including applicable
Transfer Tax forms and filings), in form and substance reasonably acceptable to
Purchaser or as may be required by the Title Company, as may be necessary to
convey the Purchased Assets to Purchaser or to issue policies of title insurance
to Purchaser with respect to the Purchased Assets; and
     (m) possession of the Purchased Assets.
          SECTION 4.3 Deliveries by Purchaser. At the Closing, Purchaser shall
deliver to Seller or the Escrow Agent:
     (a) the Purchase Price less the Deposit, in immediately available funds, as
set forth in Section 3.1 hereof;
     (b) executed counterparts to the JV Assignments;
     (c) executed counterparts to the Bill of Sale;
     (d) executed counterparts to the Assignment and Assumption Agreement;
     (e) executed counterparts to the IP Assignments;

-25-



--------------------------------------------------------------------------------



 



     (f) the officer’s certificate required to be delivered pursuant to Section
9.2(a) and Section 9.2(b); and
     (g) such other documents, instruments and certificates to evidence the
assignment of the Purchased Assets and the assumption of the Assumed Liabilities
as Seller may reasonably request.
          SECTION 4.4 Termination of Agreement. This Agreement may be terminated
prior to the Closing as follows:
     (a) by Purchaser, if the Bankruptcy Court shall not have entered (i) the
Bidding Procedures Order on or before the date that is ten (10) Business Days
following the hearing at which the Bidding Procedures Order is considered, or
(ii) the Sale Order on or before the date that is ten (10) Business Days
following the hearing at which the Sale Order is considered, unless extended to
a later date by mutual consent of Sellers and Purchaser;
     (b) by Purchaser or Sellers, if the Closing shall not have occurred by the
close of business on the Outside Date; provided, however, that if the Closing
shall not have occurred on or before the Outside Date due to a material breach
of any representations, warranties, covenants or agreements contained in this
Agreement by Purchaser, on the one hand, or any of the Sellers, on the other
hand, then the breaching party (or parties) may not terminate this Agreement
pursuant to this Section 4.4(b);
     (c) by mutual written consent of Parent and Purchaser;
     (d) by Purchaser, if on or prior to the Outside Date, any of the conditions
to the obligations of Purchaser set forth in Section 9.1 or Section 9.3 shall
have become incapable of fulfillment other than as a result of a breach by
Purchaser of any covenant or agreement contained in this Agreement, and such
condition is not waived by Purchaser;
     (e) by the Sellers, if on or prior to the Outside Date, any condition to
the obligations of the Sellers set forth in Section 9.2 or Section 9.3 shall
have become incapable of fulfillment other than as a result of a breach by the
Sellers of any covenant or agreement contained in this Agreement, and such
condition is not waived by the Sellers;
     (f) by Purchaser, if there shall be a breach by Sellers of any
representation or warranty, or any covenant or agreement contained in this
Agreement which would result in a failure of a condition set forth in
Section 9.1 or Section 9.3 and which breach cannot be cured or has not been
cured by the earlier of (i) thirty (30) days after the giving of written notice
by Purchaser to Parent of such breach and (ii) the Outside Date;
     (g) by Sellers, if there shall be a breach by Purchaser of any
representation or warranty, or any covenant or agreement contained in this
Agreement which would result in a failure of a condition set forth in
Section 9.2 or Section 9.3 and which breach cannot be cured or has not been
cured by the earlier of (i) thirty (30) days after the giving of written notice
by Parent to Purchaser of such breach and (ii) the Outside Date;

-26-



--------------------------------------------------------------------------------



 



     (h) by Sellers or Purchaser if there shall be in effect a final
nonappealable Order of a Governmental Body of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby;
     (i) by Purchaser or Sellers, if the Bankruptcy Court shall enter an order
approving a Competing Transaction; or
     (j) by Purchaser, if Parent or Sellers withdraw or seek authority to
withdraw their motion seeking approval of the transactions contemplated by this
Agreement, or announces any stand alone plan of reorganization or liquidation
(or supports any such plan filed by any other party).
          SECTION 4.5 Procedure Upon Termination.
          (a) In the event of termination by Purchaser or Sellers, or both,
pursuant to Section 4.4 hereof, written notice thereof shall forthwith be given
to the other party or parties, and this Agreement shall terminate, and the
purchase of the Purchased Assets hereunder shall be abandoned, without further
action by Purchaser or Parent.
          (b) If this Agreement is terminated as provided herein each party
shall redeliver all documents, work papers and other material of any other party
relating to the transactions contemplated hereby, whether so obtained before or
after the execution hereof, to the party furnishing the same.
          SECTION 4.6 Effect of Termination.
          (a) Except as otherwise set forth in this Agreement, in the event that
this Agreement is validly terminated as provided herein, then each of the
parties shall be relieved of its duties and obligations arising under this
Agreement after the date of such termination and such termination shall be
without liability to Purchaser or Sellers; provided, however, that the
obligations of the parties set forth in this Section 4.6 and Section 8.6 and
Section 8.7 hereof shall survive any such termination and shall be enforceable
hereunder.
          (b) Except as otherwise expressly provided herein, nothing in this
Section 4.6 shall relieve Purchaser or Sellers of any liability for a breach of
this Agreement prior to the date of termination. The damages recoverable by the
non-breaching party shall include all attorneys’ fees reasonably incurred by
such party in connection with the transactions contemplated hereby.
          (c) Notwithstanding Section 4.6(a), if this Agreement is terminated
pursuant to Section 4.4(a)(ii), (b), (d) (but only if Purchaser terminates this
Agreement pursuant to such Section 4.4(d) by reason of the failure of the
condition set forth in Section 9.1 or Section 9.3(b) to be satisfied), (e) (but
only if Sellers terminate this Agreement pursuant to such Section 4.4(e) by
reason of the failure of the condition set forth in Section 9.3(b) to be
satisfied), (f), (i), or (j), then Sellers shall pay to Purchaser, by wire
transfer of immediately available funds, within five (5) Business Days of such
termination, the Expense Reimbursement.
          (d) Notwithstanding Section 4.6(a), if this Agreement is terminated
other than pursuant to Section 4.4(c), (d) (unless Purchaser terminates this
Agreement pursuant to such

-27-



--------------------------------------------------------------------------------



 



Section 4.4(d) by reason of the failure of the condition set forth in Section
9.1 or Section 9.3(b) to be satisfied), (e) (unless Sellers terminate this
Agreement pursuant to such Section 4.4(e) by reason of the failure of the
condition set forth in Section 9.3(b) to be satisfied), (g) or (h), and, within
twelve (12) months after such termination, Parent and/or one or more of the
Sellers sell, transfer or otherwise dispose, directly or indirectly, including
through an asset sale, stock sale, merger or other similar transaction, all or a
material portion of the Purchased Assets or the homebuilding lots and real
estate of the Parent and its subsidiaries located in any state other than New
York acquired subsequently to the date hereof, in a transaction or series of
transactions with one or more parties other than the Purchaser (such transaction
or series of transactions, a “Competing Transaction”), then, at the closing of
any such Competing Transaction, Sellers shall pay to Purchaser, by wire transfer
of immediately available funds, the Termination Fee plus the Expense
Reimbursement (reduced by the amount of any Expense Reimbursement previously
paid hereunder) as liquidated damages, and not as a penalty, and Sellers shall
have no other liability to Purchaser under this Agreement or in connection with
the transactions contemplated hereby.
          (e) In the event of a termination of this Agreement other than
pursuant to Section 4.4 (g), Sellers shall cause the Escrow Agent to return to
Purchaser the Deposit, by wire transfer of immediately available funds within
five (5) Business Days of such termination. In the case of a termination
pursuant to Section 4.4(g), Sellers shall be entitled to retain the Deposit
without limitation of any other remedies available to it hereunder.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PARENT AND SELLERS
          Subject to such exceptions as are disclosed in the Disclosure Schedule
delivered by the parties concurrently with the execution of this Agreement (the
“Disclosure Schedule”), Parent and Sellers hereby represent and warrant to
Purchaser as follows:
          SECTION 5.1 Organization and Good Standing; Status of Sellers.
          (a) Parent is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its Business as now conducted. Parent is duly qualified or authorized
to do business as a foreign corporation and is in good standing under the laws
of each jurisdiction in which it owns or leases real property and each other
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where the
failure to be so qualified, authorized or in good standing would not have a
Material Adverse Effect. Each Selling Affiliate and JV Investor is an entity
duly organized, validly existing and in good standing under the laws of the
state of its formation or organization and has all requisite power and authority
to own, lease and operate its properties and to carry on its Business as now
conducted. Each Selling Affiliate and JV Investor is duly qualified or
authorized to do business as a foreign entity and is in good standing under the
laws of each jurisdiction in which it owns or leases real property and each
other jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where the
failure to be so qualified, authorized or in good standing would not have a
Material Adverse Effect.

-28-



--------------------------------------------------------------------------------



 



          (b) Each of the Sellers, other than OHI PA, LLC and OHI NJ, LLC, is a
debtor in the Bankruptcy Case.
          SECTION 5.2 Authorization of Agreement. Except for such authorization
as is required by the Bankruptcy Court (as hereinafter provided for), each
Seller has all requisite power, authority and legal capacity to execute and
deliver this Agreement and each other agreement, document, or instrument or
certificate contemplated by this Agreement and to which it is a party or to be
executed by such Seller in connection with the consummation of the transactions
contemplated by this Agreement (such other agreements, documents, instruments or
certificates, the “Seller Documents”), to perform its respective obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and the Seller
Documents and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate action on the part
of each Seller. This Agreement has been, and each of the Seller Documents will
be at or prior to the Closing, duly and validly executed and delivered by each
Seller which is a party thereto and (assuming the due authorization, execution
and delivery by the other parties hereto and thereto) this Agreement
constitutes, and each of the Seller Documents when so executed and delivered
will constitute, legal, valid and binding obligations of such Seller in
accordance with their respective terms, subject only to entry of the Sale Order.
          SECTION 5.3 Conflicts; Consents of Third Parties.
          (a) None of the execution and delivery by Parent of this Agreement or
by each Seller of the Seller Documents, the consummation of the transactions
contemplated hereby or thereby, or compliance by each Seller with any of the
provisions hereof or thereof will conflict with, or result in any material
violation of or material default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination or cancellation under any
provision of (i) the certificate of incorporation and by-laws or comparable
organizational documents of such Seller; (ii) subject to entry of the Sale
Order, any Contract or Permit to which such Seller or any agreement or Permit to
which any JV Investor is a party or by which any of the properties or assets of
such Seller or any JV Investor are bound; (iii) subject to entry of the Sale
Order, any Order of any Governmental Body applicable to such Seller or any of
the properties or assets of such Seller as of the date hereof; or (iv) subject
to entry of the Sale Order, any applicable Law.
          (b) No consent, waiver, approval, Order, Permit or authorization of,
or declaration or filing with, or notification to, any Person or Governmental
Body is required on the part of any Seller in connection with the execution and
delivery of this Agreement or the Seller Documents, the compliance by such
Seller with any of the provisions hereof or thereof, the consummation of the
transactions contemplated hereby or thereby or the taking by such Seller of any
other action contemplated hereby or thereby, except for (i) compliance with the
applicable requirements of the HSR Act, and (ii) the entry of the Sale Order.
          SECTION 5.4 Financial Advisors. No Person is entitled to any
brokerage, financial advisory, finder’s or similar fee or commission payable by
the Sellers in connection with the transactions contemplated by this Agreement
for which the Purchaser or any of its Affiliates could be liable.

-29-



--------------------------------------------------------------------------------



 



          SECTION 5.5 Title to Assets.
          (a) Upon receipt of the approval of the Bankruptcy Court pursuant to
the Sale Order, and consummation of the deliveries at the Closing, Parent and
each of the Sellers shall have delivered to Purchaser, and Purchaser shall have,
good and, as applicable, marketable title to, or a valid leasehold interest in,
all of the Purchased Assets free and clear of all Liens other than Permitted
Liens. To the Knowledge of Seller, no portion of the Real Property or any
improvement thereon is the subject of, or affected by, any condemnation or
eminent domain proceedings or other proceeding challenging good and marketable
title to the Purchased Assets, currently instituted or pending, and to the
Knowledge of Seller, no such proceedings are threatened.
          (b) Each JV Entity has good and, as applicable, marketable title to,
or a valid leasehold interest in, the applicable JV Real Property set forth
opposite its name on Schedule 5.5(b), in each case free and clear of all Liens
other than Permitted Liens. To the Knowledge of Seller, no portion of JV Real
Property or any improvement thereon owned by any of the JV Entities is the
subject of, or affected by, any condemnation or eminent domain proceedings or
other proceeding challenging good and marketable title to the JV Real Property,
currently instituted or pending, and to the Knowledge of Seller, no such
proceedings are threatened.
          (c) The JV Interests and the interests in the JV Investors have been
duly authorized and validly issued and are owned beneficially and of record by
the applicable JV Investor and Seller, respectively, free and clear of all Liens
other than Permitted Liens, and were not (i) issued in violation of, and are not
subject to, the preemptive rights of any Person, (ii) issued in violation of,
and are not subject to, any agreement or Contract (including any right of first
offer or right of first refusal) (other than the applicable joint venture
agreements and other organizational documents of the relevant Persons) or
(iii) issued in violation of any Laws, statutes, orders, decrees, rules,
regulations or judgments of any Governmental Body. Other than this Agreement and
the applicable joint venture agreement with respect to the JV Real Property,
there is no agreement between the applicable Sellers and any other Person with
respect to the disposition of or otherwise relating to the interests in the JV
Investors.
          SECTION 5.6 Contracts. Sellers have made available to Purchaser true
and correct copies of all of the Purchased Contracts and the Purchased Leases.
          SECTION 5.7 Legal Compliance; Permits.
          (a) To the Knowledge of Seller, Sellers have, in connection with the
Real Property, complied and are currently in compliance in all material respects
with all applicable Laws, and (i) to the Knowledge of Seller, no condition
exists which, with or without notice or passage of time or both, shall cause
Sellers not to remain in compliance, and (ii) no material action, suit,
proceeding, hearing, investigation, charge, complaint, claim, demand, or notice
has been filed or commenced against any Seller alleging any failure so to
comply. Sellers have received no notification, and have no Knowledge that any
notification could reasonably be expected to be forthcoming, from any
Governmental Body relating to the Purchased Assets:

-30-



--------------------------------------------------------------------------------



 



(i) asserting that Sellers are not in compliance with any applicable Laws or
(ii) notifying Sellers of any investigation by any such Governmental Body.
          (b) To the Knowledge of Seller, no condition exists and no event has
occurred which could reasonably be expected to cause the revocation of any
Permit relating to the Purchased Assets, and no Seller has received any notice
of any proceeding relating to the revocation or modification of any such Permit.
          SECTION 5.8 Environmental.
          (a) To the Knowledge of Sellers, there are no conditions, facilities,
procedures or any other facts or circumstances which could reasonably be
expected to give rise to material claims, expenses, losses, liabilities or
governmental action or require remediation (i) in connection with any hazardous
substances released at, on or under, present at, or disposed from, the Real
Property, (ii) arising under any environmental laws with respect to any Real
Property, or (iii) otherwise arising from any of Seller’s activities at the Real
Property involving hazardous substances.
          (b) Sellers have furnished to Purchaser copies of all environmental
assessments or audits in their possession or under their control that relate to
Sellers’ compliance with applicable environmental laws or the environmental
condition of the Real Property.
          SECTION 5.9 Intellectual Property.
          (a) To the Knowledge of Sellers, the Sellers own or possess valid
rights to use and exploit all architectural plans, specifications, and other
Intellectual Property included in the Purchased Assets. Sellers have the right
to transfer to Purchaser all of their rights with respect to any such
Intellectual Property.
          (b) To the Knowledge of Sellers, none of the Sellers has infringed,
misappropriated or otherwise violated, or is infringing, misappropriating or
otherwise violating any Intellectual Property right of any other Person in
connection with the activities of Sellers relating to the Real Property and
other Purchased Assets. During the past two (2) years, none of the Sellers has
received any written claim or written notice from any Person alleging
infringement, misappropriation or any other violation of Intellectual Property
rights or challenging the validity, enforceability, use or ownership of the
Sellers’ interest in the Intellectual Property that is included in the Purchased
Assets. To the Knowledge of Sellers, no Person has infringed, misappropriated or
otherwise violated, or is infringing, misappropriating or otherwise violating
any Intellectual Property that is included in the Purchased Assets.
          SECTION 5.10 Tax Matters.
          (a) All material Tax Returns required to be filed by or with respect
to any Sellers have been timely filed (taking into account any extension of time
within which to file) and all Taxes of the Sellers that are due and payable have
been paid in full.
          (b) No deficiency for any amount of Taxes has been proposed, asserted
or assessed in writing by any Governmental Body against any Seller that remains
unpaid. There are

-31-



--------------------------------------------------------------------------------



 



no audits, examinations or other administrative or judicial Legal Proceedings
currently ongoing or pending with respect to any Taxes of any Seller. There are
no waivers or extensions of any statute of limitations currently in effect with
respect to Taxes of any Seller, other than with respect to currently open audits
that are disclosed on Schedule 5.10(b).
          (c) All material amounts of Taxes required to be withheld or collected
by any Seller have been withheld and collected and, to the extent required by
Law, timely paid to the appropriate Governmental Body.
          (d) There are no Liens for Taxes upon any Purchased Assets, except for
Permitted Liens.
          (e) None of the Sellers is a “foreign person” within the meaning of
Section 1445 of the Code.
          SECTION 5.11 JV Investors.
          (a) The equity interests in each of the JV Investors is owned in the
percentages and by the Persons set forth on Schedule 5.5(b).
          (b) No JV Investor owns any assets other than a JV Interest. No JV
Investor has any Liabilities other than Liabilities under the applicable
partnership, limited liability company, or similar organizational document of
the applicable JV Entity or Liabilities incurred in connection with the
development of the applicable JV Real Property, which Liabilities are set forth
on Schedule 2.3(b).
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF PURCHASER
          Subject to such exceptions as are disclosed in the Disclosure Schedule
delivered by the parties concurrently with the execution and delivery of this
Agreement, Purchaser hereby represents and warrants to Parent as follows:
          SECTION 6.1 Organization and Good Standing. Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
Commonwealth of Virginia and has all requisite power and authority to own, lease
and operate its properties and to carry on its business as now conducted.
          SECTION 6.2 Authorization of Agreement. Purchaser has full power and
authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated by this Agreement or to be
executed by Purchaser or its designees in connection with the consummation of
the transactions contemplated hereby and thereby (the “Purchaser Documents”),
and to consummate the transactions contemplated hereby and thereby. The
execution, delivery and performance of this Agreement and each Purchaser
Document have been duly authorized by all necessary corporate action on behalf
of Purchaser or its designees. This Agreement has been, and each Purchaser
Document will be at or prior to the Closing, duly executed and delivered and
(assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes, and each Purchaser Document when
so

-32-



--------------------------------------------------------------------------------



 



executed and delivered will constitute, the legal, valid and binding obligations
of Purchaser or its designees, enforceable in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally, and
subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity).
          SECTION 6.3 Conflicts; Consents of Third Parties.
          (a) Except as set forth on the Disclosure Schedule, none of the
execution and delivery by Purchaser of this Agreement or the Purchaser
Documents, the consummation of the transactions contemplated hereby or thereby,
or the compliance by Purchaser with any of the provisions hereof or thereof will
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination or
cancellation under any provision of (i) the organizational documents of
Purchaser, (ii) any Contract or Permit to which Purchaser is a party or by which
Purchaser or its properties or assets are bound or (iii) any Order of any
Governmental Body applicable to Purchaser or by which any of the properties or
assets of Purchaser are bound or (iv) any applicable Law, other than any such
conflicts, violations, or defaults that would not reasonably be expected to have
a material adverse effect on the ability of Purchaser to perform its obligations
under this Agreement or to consummate the transactions contemplated hereby.
          (b) No material consent, waiver, approval, Order, Permit or
authorization of, or declaration or filing with, or notification to, any Person
or Governmental Body is required on the part of Purchaser in connection with the
execution and delivery of this Agreement or the Purchaser Documents, the
compliance by Purchaser with any of the provisions hereof or thereof, the
consummation of the transactions contemplated hereby or thereby or the taking by
Purchaser of any other action contemplated hereby or thereby, or for Purchaser
to conduct the Business, except for compliance with the applicable requirements
of the HSR Act, the entry of the Sale Order, and to the extent the failure to
obtain such consents would not reasonably be expected to have a material adverse
effect on the ability of Purchaser to perform its obligations under this
Agreement or to consummate the transactions contemplated hereby.
          SECTION 6.4 Financial Advisors. No Person is entitled to any
brokerage, financial advisory, finder’s or similar fee or commission payable by
the Purchaser or any of its Affiliates in connection with the transactions
contemplated by this Agreement for which any of the Sellers or their Affiliates
could be liable.
          SECTION 6.5 Independent Investigation; No Other Seller Warranties.
Purchaser has conducted its own independent review and analysis of the Purchased
Assets and financial information relating thereto, and acknowledges that the
Sellers have provided it with access to their personnel, properties and books
and records such purpose. In entering into this Agreement Purchaser has relied
solely upon its own investigation and analysis and agrees that, except as
expressly provided otherwise in this Agreement, (i) none of the Sellers has made
any representation or warranty, either express or implied, as to the accuracy or
completeness of any of the information (including pursuant to any statement,
certificate or document delivered pursuant to this Agreement or any financial
statements or projections, estimates or forward- looking

-33-



--------------------------------------------------------------------------------



 



information) made available to Purchaser and (ii) except as and only to the
extent expressly set forth and subject to the exceptions and limitations in the
specific representations and warranties of the Sellers set forth in this
Agreement, Purchaser has not relied upon any information made available or
statements made to it.
          SECTION 6.6 No Knowledge of Misrepresentation. Purchaser has no
knowledge that the representations and warranties of Parent and Sellers in this
Agreement are untrue or inaccurate in any respect and no knowledge of any errors
in, or omissions from, the Disclosure Schedule.
ARTICLE VII
BANKRUPTCY COURT MATTERS
          SECTION 7.1 Competing Transaction.
          (a) Purchaser expressly acknowledges and agrees that this Agreement is
subject to approval by the Bankruptcy Court and the consideration by Parent of
competing bids (each a “Competing Bid”) for all or part of the Purchased Assets
(other than such assets that in the aggregate would constitute an immaterial
portion of the Purchased Assets). From the date hereof (and any prior time) and
until the date of the entry of the Sale Order (such date, the “Sale Order
Approval Date”), Parent is permitted to cause its representatives and Affiliates
to initiate contact with, solicit or encourage submission of or response to any
inquiries, proposals or offers by, any Person (in addition to Purchaser and its
Affiliates, agents and representatives) in connection with any Qualified Bid;
provided, however, that any such contact, solicitation, or encouragement shall
be undertaken in accordance with the terms of the Bidding Procedures Order.
Parent and Sellers shall use reasonable best efforts to seek entry of the
Bidding Procedures Order.
          (b) Following the Sale Order Approval Date and until such time as this
Agreement has been terminated, Parent shall not, nor shall any Seller authorize
or permit any Representative of any Seller to, (A) directly or indirectly
solicit, initiate or encourage the submission of any offer or proposal
concerning any Competing Bid, (B) directly or indirectly participate in any
discussions or negotiations regarding, or furnish to any Person any information
with respect to, or take any other action to facilitate the making of, any
proposal or expression of interest that constitutes or is reasonably likely to
lead to a Competing Bid or (C) enter into any agreement with respect to any
Competing Bid.
          SECTION 7.2 Bankruptcy Court Filings. As more fully set forth in
Section 8.10, Purchaser agrees that it will promptly take such actions as are
reasonably requested by Parent to assist in obtaining entry of the Sale Order
and the Bidding Procedures Order and a finding of adequate assurance of future
performance by Purchaser, including furnishing affidavits or other documents or
information for filing with the Bankruptcy Court for the purposes, among others,
of providing necessary assurances of performance by Purchaser under this
Agreement and demonstrating that Purchaser is a “good faith” purchaser under
Section 363(m) of the Bankruptcy Code. In the event the entry of the Bidding
Procedures Order shall be appealed, Sellers and Purchaser shall use their
respective commercially reasonable efforts to defend such appeal.

-34-



--------------------------------------------------------------------------------



 



ARTICLE VIII
COVENANTS
          SECTION 8.1 Access to Information.
          (a) Parent agrees that, prior to the Closing Date, Purchaser shall, at
its own expense, upon one (1) Business Day advance notice during business hours,
be entitled, through its officers, employees and representatives (including,
without limitation, its legal advisors and accountants), to make such
investigation of the properties, businesses and operations of the Business and
such examination of the books and records of the Business, the Purchased Assets
and the Assumed Liabilities as it reasonably requests and to make extracts and
copies of such books and records. Any such investigation and examination shall
be subject to restrictions under applicable Law. Parent shall cause the
officers, employees, consultants, agents, accountants, attorneys and other
representatives of Parent and its subsidiaries to cooperate with Purchaser and
Purchaser’s representatives in connection with such investigation and
examination, and Purchaser and its representatives shall cooperate with Parent
and its representatives and shall use their reasonable efforts to minimize any
disruption to the Business. Notwithstanding anything herein to the contrary, no
such investigation or examination shall be permitted to the extent that it would
require any Seller to disclose information that Parent reasonably determines is
(x) subject to attorney-client privilege, or (y) would violate any
confidentiality obligations to which Seller or any of its subsidiaries is bound.
          (b) Following the Closing, upon reasonable advance notice, Parent
shall afford to Purchaser and Purchaser’s officers, employees and
representatives, reasonable access during normal business hours to any documents
or information in the Parent or any Seller’s possession, to the extent relating
to any Purchased Asset, in order to facilitate concluding the transactions
contemplated herein, audits, compliance with governmental requirements and
regulations and the prosecution and defense of third-party claims.
          SECTION 8.2 Conduct of the Business Pending the Closing. Prior to the
Closing, except (1) as set forth on Schedule 8.2(I), (2) as required by
applicable Law, (3) as otherwise expressly contemplated by this Agreement, or
(4) with the prior written consent of Purchaser (which consent shall not be
unreasonably withheld or delayed), Parent and the other Sellers shall, and shall
cause their Affiliates to, conduct their operations and operations of the
Purchased Assets in the ordinary course of business, consistent with the
historical conduct of the Business and good business practice in the
homebuilding industry (taking into account the fact that the Bankruptcy Case has
been commenced and the limitations to which the Sellers are subject pursuant to
debtor-in-possession financing arrangements), including to continue construction
in accordance with the customary construction cycle (other than with respect to
homes without foundations on the Petition Date), cause all homes set forth on
Schedule 8.2(II) to be reasonably weatherized as an enclosed shell (having a
roof, shingles, siding (including by stone, brick or stucco or, alternatively,
appropriate underlayment), windows and doors) on or before June 25, 2010, keep
in full force and effect all existing Permits and entitlements related to the
Purchased Assets (and prosecute all applications therefor), retain and maintain
storm water, erosion and other environmental controls, maintain and keep in good
order, subject to ordinary wear and tear, the Purchased Assets (subject to
ordinary course sales of completed residential homes), market for sale homes on
the Real Property, and preserve intact in all material respects

-35-



--------------------------------------------------------------------------------



 



current relationships with customers, clients, suppliers and contractors. If
Sellers fail to comply with their obligation to so weatherize any such home by
June 25, 2010, such home shall be excluded from the Closing (unless Purchaser
elects to include such home in the Closing), the Purchase Price shall be reduced
by an amount equal to 56% of the impaired book value of such excluded home set
forth on Schedule 8.2(II) and the parties shall proceed to Closing with respect
to the remaining homes. Without the prior written consent of Purchaser which
shall not be unreasonably withheld, to the extent the same relates to the
Purchased Assets, Sellers shall not:
     (i) sell, lease (as lessor), transfer or otherwise dispose of any Purchased
Assets, other than (A) the sale of Real Property to purchasers of completed
residential single family homes, townhomes and condominium units, (B) the
collection of receivables in the ordinary course of business and (C) the use of
prepaid assets and documentary materials in the ordinary course of business;
     (ii) enter into any Contract, understanding or commitment relating to the
Real Property and other Purchased Assets, other than (x) contracts for sales of
homes to homebuyers; and (y) contracts that can be terminated by Purchaser
without cost or penalty at the closing;
     (iii) terminate, amend, restate, reject, supplement or waive any rights
under any Purchased Contract or Purchased Lease;
     (iv) grant or allow any Liens with respect to any Individual Property that
are not Permitted Liens; or
     (v) authorize any of the foregoing, or commit or agree to do any of the
foregoing.
          SECTION 8.3 Consents. Parent shall use (and shall cause each of its
subsidiaries to use) its commercially reasonable efforts, and Purchaser shall
cooperate with any reasonable request of Parent, to obtain at the earliest
practicable date all consents and approvals required to consummate the
transactions contemplated by this Agreement, including, without limitation, the
consent or approval of the Parent’s official committee of unsecured creditors,
the consent or approval of Parent’s lenders under both the Credit Agreement and
any debtor-in-possession financing arrangements in effect from time to time,
consents, if any, in connection with the transfer of the interests in the JV
Investors and the consents and approvals referred to in Section 5.3(b) hereof;
provided, however, that neither Parent nor any other Seller shall be obligated
to pay any consideration therefor to any third party from whom consent or
approval is requested or to initiate any litigation or legal proceedings to
obtain any such consent or approval. Sellers shall oppose any proceedings
brought by a third party that challenges the right of Sellers to consummate any
of the transactions contemplated by this Agreement or contends that any such
transaction would constitute a breach of any agreement with such third party.
          SECTION 8.4 Regulatory Approvals.
          (a) If necessary, Purchaser and Parent shall (a) make or cause to be
made all filings required of each of them or any of their respective
subsidiaries or Affiliates under the HSR Act or other Antitrust Laws with
respect to the transactions contemplated hereby as

-36-



--------------------------------------------------------------------------------



 



promptly as practicable after the date of this Agreement in the case of all
filings required under the HSR Act, (b) comply at the earliest practicable date
with any request under the HSR Act or other Antitrust Laws for additional
information, documents, or other materials received by each of them or any of
their respective subsidiaries from the Federal Trade Commission (the “FTC”), the
Antitrust Division of the United States Department of Justice (the “Antitrust
Division”) or any other Governmental Body in respect of such filings or such
transactions, and (c) cooperate with each other in connection with any such
filing (including, to the extent permitted by applicable law, providing copies
of all such documents to the non-filing parties prior to filing and considering
all reasonable additions, deletions or changes suggested in connection
therewith) and in connection with resolving any investigation or other inquiry
of any of the FTC, the Antitrust Division or other Governmental Body under any
Antitrust Laws with respect to any such filing or any such transaction. Each
such party shall use best efforts to furnish to each other all information
required for any application or other filing to be made pursuant to any
applicable Law in connection with the transactions contemplated by this
Agreement. Each such party shall promptly inform the other parties hereto of any
oral communication with, and provide copies of written communications with, any
Governmental Body regarding any such filings or any such transaction. No party
hereto shall independently participate in any formal meeting with any
Governmental Body in respect of any such filings, investigation, or other
inquiry without giving the other parties hereto prior notice of the meeting (to
the extent legally permissible) and, to the extent permitted by such
Governmental Body, the opportunity to attend and/or participate. Subject to
applicable Law, the parties hereto will consult and cooperate with one another
in connection with any analyses, appearances, presentations, memoranda, briefs,
arguments, opinions and proposals made or submitted by or on behalf of any party
hereto relating to proceedings under the HSR Act or other Antitrust Laws. Parent
and Purchaser may, as each deems advisable and necessary, reasonably designate
any competitively sensitive material provided to the other under this
Section 8.4 as “outside counsel only.” Such materials and the information
contained therein shall be given only to the outside legal counsel of the
recipient and will not be disclosed by such outside counsel to employees,
officers, or directors of the recipient, unless express written permission is
obtained in advance from the source of the materials (Parent or Purchaser, as
the case may be).
          (b) Each of Purchaser and Parent shall use its best efforts to resolve
such objections, if any, as may be asserted by any Governmental Body with
respect to the transactions contemplated by this Agreement under the HSR Act,
the Sherman Act, as amended, the Clayton Act, as amended, the Federal Trade
Commission Act, as amended, and any other United States federal or state or
foreign statutes, rules, regulations, orders, decrees, administrative or
judicial doctrines or other laws that are designed to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade (collectively, the “Antitrust Laws”). In connection therewith, if any
Legal Proceeding is instituted (or threatened to be instituted) challenging any
transaction contemplated by this Agreement is in violation of any Antitrust Law,
each of Purchaser and Parent shall cooperate and use its best efforts to contest
and resist any such Legal Proceeding, and to have vacated, lifted, reversed, or
overturned any decree, judgment, injunction or other order whether temporary,
preliminary or permanent, that is in effect and that prohibits, prevents, or
restricts consummation of the transactions contemplated by this Agreement,
including by pursuing all available avenues of administrative and judicial
appeal and all available legislative action, unless, by mutual agreement,
Purchaser and Parent decide that litigation is not in their respective best
interests. Each of Purchaser and Parent shall use its

-37-



--------------------------------------------------------------------------------



 



best efforts to take such action as may be required to cause the expiration of
the notice periods under the HSR Act or other Antitrust Laws with respect to
such transactions as promptly as possible after the execution of this Agreement.
In connection with and without limiting the foregoing, each of Purchaser and
Parent agrees to use its best efforts to take promptly any and all steps
necessary to avoid or eliminate each and every impediment under any Antitrust
Laws that may be asserted by any Federal, state and local and non-United States
antitrust or competition authority, so as to enable the parties to close the
transactions contemplated by this Agreement as expeditiously as possible.
          SECTION 8.5 Further Assurances. Each of Parent and Purchaser shall use
commercially reasonable efforts to (i) take all actions necessary or appropriate
to consummate the transactions contemplated by this Agreement, and (ii) cause
the fulfillment at the earliest practicable date of all of the conditions to
their respective obligations to consummate the transactions contemplated by this
Agreement.
          SECTION 8.6 Confidentiality.
          (a) Purchaser acknowledges that the confidential information provided
to it in connection with this Agreement, including under Section 8.1, and the
consummation of the transactions contemplated hereby, is subject to the terms of
the confidentiality agreement between Purchaser and Parent dated March 21, 2010
(the “Confidentiality Agreement”), the terms of which are incorporated herein by
reference. Effective upon, and only upon, the Closing Date, the Confidentiality
Agreement shall terminate with respect to information relating solely to the
Purchased Assets; provided, however, that Purchaser acknowledges that any and
all other confidential information provided to it by Parent or its
representatives concerning any Seller shall remain subject to the terms and
conditions of the Confidentiality Agreement after the Closing Date.
          (b) Sellers covenant and agree to keep and maintain the results of
Purchaser’s investigations, studies, tests, memoranda, analyses, and any other
work product, strictly confidential and shall not disclose any information
regarding the results of Buyer’s investigation, studies, tests, memoranda,
analyses, and any other work product, directly or indirectly, to any Person,
other than their respective attorneys or employees (provided Sellers ensure that
any such Persons are required to be legally bound by the terms and provisions of
this Section 8.6(b)) or otherwise required by applicable Law without the prior
written consent of the other party; provided, that (i) the terms and provisions
of this Section 8.6(b) shall not be deemed violated as a result of any act of
the Sellers taken in accordance with the Bidding Procedures Order and (ii) with
respect to any Individual Properties that are excluded from the Closing
hereunder, Sellers shall be permitted to provide summaries and other
descriptions of such investigations, studies, tests, memoranda, analyses and
other work product to interested Persons in connection with the Bankruptcy Case
(including to facilitate the submission of Qualified Bids); provided that
Sellers shall provide Purchaser with an opportunity to review and comment on any
such summaries and other descriptions within a reasonable time prior to Sellers’
provision thereof to such interested Persons.
          SECTION 8.7 Publicity. Neither Parent nor Purchaser shall issue any
press release or public announcement concerning this Agreement or the
transactions contemplated

-38-



--------------------------------------------------------------------------------



 



hereby without obtaining the prior written approval of the other party hereto,
which approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of Purchaser or Parent, disclosure is otherwise required by applicable
Law or by the Bankruptcy Court with respect to filings to be made with the
Bankruptcy Court in connection with this Agreement or by the applicable rules of
any stock exchange on which Purchaser or Parent lists securities, provided that
the party intending to make such release shall use its best efforts consistent
with such applicable Law or Bankruptcy Court requirement to consult with the
other party with respect to the text thereof.
          SECTION 8.8 Supplementation and Amendment of the Disclosure Schedule.
Parent or as applicable, Purchaser, may, at its option, include in the
Disclosure Schedule items that are not material in order to avoid any
misunderstanding, and such inclusion, or any references to dollar amounts, shall
not be deemed to be an acknowledgement or representation that such items are
material except to the extent a particular representation is qualified by
materiality, to establish any standard of materiality or to define further the
meaning of such terms for purposes of this Agreement. The disclosure of any fact
or item in any section of the Disclosure Schedule shall be deemed disclosure
with respect to any other Section or subsection of this Agreement or the
Disclosure Schedule. From time to time prior to the Closing, Parent shall have
the right to supplement or amend the Disclosure Schedule with respect to any
matter hereafter arising or discovered after the delivery of the Disclosure
Schedule pursuant to this Agreement; provided, however, no such supplement or
amendment shall have any effect on, and shall not be taken into consideration in
determining, the satisfaction of the condition to closing set forth in
Section 9.1(a); provided, however, if the Closing shall occur, then Purchaser
shall be deemed to have waived any right or claim pursuant to the terms of this
Agreement or otherwise, including pursuant to Article X hereof, with respect to
any and all matters disclosed pursuant to any such supplement or amendment at or
prior to the Closing.
          SECTION 8.9 Court Order. Subject to Article VII, Parent shall use
reasonable best efforts to obtain entry by the Bankruptcy Court of the Bidding
Procedures Order by May 7, 2010 and the Sale Order by June 30, 2010. If an
objection is filed or otherwise made to the Sale Motion, which is an objection
which would prohibit or otherwise prevent the Closing from occurring pursuant to
the terms of this Agreement, Sellers shall use best efforts to have such
objection overruled.
          SECTION 8.10 Adequate Assurance of Future Performance. Purchaser shall
be required to provide adequate assurance of future performance by Purchaser or
any designee thereof with respect to the Purchased Contracts and Purchased
Leases and, notwithstanding anything to the contrary, neither Parent nor any
Seller shall have any liability for Purchaser’s failure to satisfy such
requirements of the Bankruptcy Code. Purchaser agrees that it will promptly take
all actions reasonably requested by Parent or ordered by the Bankruptcy Court to
assist in obtaining the Bankruptcy Court’s entry of an order approving this
Agreement, such as furnishing affidavits, financial information, confidential
information subject to a reasonable form of confidentiality agreement or other
documents or information for filing with the Bankruptcy Court and making
Purchaser’s employees and representatives available to be interviewed by
Parent’s attorneys and to testify before the Bankruptcy Court and at
depositions, with respect to demonstrating adequate assurance of future
performance by Purchaser and its designees of the Assumed Liabilities.

-39-



--------------------------------------------------------------------------------



 



          SECTION 8.11 Purchaser Covenants after Closing; Access. Without
prejudice to Section 8.15, Purchaser covenants and agrees that it shall, from
and after the Closing Date (unless otherwise agreed with Parent) do each of the
following:
     (a) during the first ninety (90) days following the Closing, upon
reasonable advance notice, afford to Parent’s officers, independent public
accountants, attorneys, lenders, consultants and other representatives,
reasonable access during normal business hours to the Purchased Assets and all
records pertaining to the Purchased Assets.
     (b) not pursue any avoidance actions or claims under chapter 5 of the
Bankruptcy Code against all parties covered by avoidance actions that are
Excluded Assets.
          SECTION 8.12 Replacement of Commitments. In connection with Sellers’
development work for the Purchased Assets, Sellers have posted with the
appropriate Governmental Body certain surety bonds, letters of credit and
escrows as more particularly described on Schedule 8.12 attached hereto and
incorporated herein by reference (collectively, the “Commitments”). As soon as
reasonably possible after the Closing Date, Purchaser, at Purchaser’s sole cost
and expense, shall (i) deliver to the appropriate Governmental Body, and use
commercially reasonable efforts to cause such Governmental Body to accept,
substitute bonds, letters of credit and escrows (collectively, the “Substitute
Commitments”) for Sellers’ Commitments, and (ii) use commercially reasonable
efforts to cause the appropriate Governmental Bodies to return Sellers’
Commitments to Sellers so that the same are of no further force or effect.
Sellers agree to reasonably cooperate with Purchaser in order for Purchaser to
perform the obligations of Purchaser described in clauses (i) and (ii) above. To
the extent any of the Commitments have been drawn by a beneficiary at or prior
to Closing, the Purchase Price shall be increased (i) pursuant to the Closing
Adjustment, by the amount of any Qualified Development Costs paid from the
amounts so drawn, and (ii) by the amount so drawn, so long as such amounts are
held in the form of cash or cash equivalents. Purchaser agrees to indemnify,
defend and hold Sellers harmless from and against all costs, expenses,
liabilities and causes of action (including, without limitation, court costs and
reasonable attorneys’ fees) resulting from any draws on Sellers’ Commitments on
or after the Closing Date and prior to the date that the Substitute Commitments
have been delivered to and accepted by the appropriate Governmental Body and
Sellers’ Commitments have been returned to Sellers and the Sellers’ Agreements
have been terminated and canceled; provided that, if the events giving rise to
such draws occurred prior to the Closing Date, the amounts so drawn are held in
the form of cash or used to pay Qualified Development Costs. At the Closing,
Sellers shall assign to Purchaser the right to receive the return of any cash
deposits then held by, or subsequently drawn and held by, the beneficiaries of
the Commitments. In the event that, following Closing, Sellers receive any cash
payments in respect of Commitments drawn by a beneficiary at or prior to or
following Closing, Seller shall promptly pay the amount so received to
Purchaser. This Section 8.12 shall survive Closing hereunder.
          SECTION 8.13 Name Changes. Following Closing, Purchaser shall have the
right to the use of the name “Orleans” or similar names or any service marks,
trademarks, trade names, identifying symbols, logos, emblems or signs containing
or comprising the foregoing, including any name or mark confusingly similar
thereto in connection with the Purchased Assets.

-40-



--------------------------------------------------------------------------------



 



For the avoidance of doubt, Sellers shall have the right to use such name,
together with a nonexclusive royalty-free license to use any other Intellectual
Property included in the Purchased Assets, as may be necessary solely in
connection with the orderly operation and disposal of the Excluded Assets. In
furtherance of the foregoing, at Closing, the applicable Seller and Purchaser
shall enter into a perpetual, non-exclusive, royalty-free license under which
the applicable Seller shall license such Intellectual Property to Purchaser.
          SECTION 8.14 Financial Statements. Prior to Closing, Parent shall
cause to be delivered to Purchaser the following, prepared in accordance with
GAAP and other relevant SEC requirements: (a) audited financial statements and
related footnotes as of and for the fiscal year ended June 30, 2009, and an
audit report of the Seller’s Independent Registered Accounting Firm (“IRAF”)
thereon; (b) reviewed interim financial statements as of and for the three
(3) months ended September 30, 2009, and a review report of the IRAF thereon;
(c) reviewed interim financial statements as of and for the three (3) and six
(6) months ended December 31, 2009, and a review report of the IRAF thereon; and
(d) reviewed interim financial statements as of and for the three (3) and nine
(9) months ended March 31, 2010, and a review report of the IRAF thereon.
Sellers acknowledge and agree that Purchaser may be required to include
financial statements of Parent or combined financial statements of the Purchased
Assets in reports that Purchaser is required to file pursuant to applicable
securities laws. Parent agrees that Purchaser may execute and deliver an
engagement letter with the IRAF, pursuant to which the IRAF shall provide to
Purchaser, at Purchaser’s expense, a certification of such historical financial
statements of Parent, or shall reasonably assist Purchaser in preparing such
combined financial statements of the Purchased Assets, as may be required to
enable Purchaser to comply with its reporting obligations under applicable
securities laws. In addition, prior to Closing, Sellers agree to reasonably
cooperate with the Purchaser and its independent accountants (including the
IRAF) and to give each access, during business hours upon reasonable prior
notice, to such of its books and records and to direct their management
personnel to cooperate with the Purchaser and its independent accountants
(including the provision of customary management representation letters), in
each case to the extent necessary to enable the Purchaser to produce and, where
applicable, audit any financials statement of Parent or the Purchased Assets
that Purchaser may require in order to comply with its reporting obligations.
          SECTION 8.15 Transition Arrangements. Purchaser will, and will cause
its Affiliates to, provide Sellers and their authorized agents and
representatives (including lenders) with such access and administrative services
as are reasonably necessary to permit Sellers to wind down and liquidate their
estates after Closing, including the administration of a plan of liquidation,
reconciliation of claims and making distributions, provided that the provision
of such access and services shall not disrupt the conduct of the business of
Purchaser and its Affiliates. Such services will include (a) reasonable access,
during normal business hours upon reasonable advance notice, to any of
Purchaser’s and its Affiliates’ personnel who have knowledge of the Purchased
Assets, information technology systems (if Purchaser shall have acquired
Sellers’ information technology systems) and books and records relating to the
Purchased Assets for periods prior to the Closing and (b) the use of office
space and office support for employees of Sellers and their authorized agents
and representatives (including lenders) engaged in such wind-down and
liquidation process, to the extent that Purchaser and its Affiliates have
available office space. Sellers will reimburse Purchaser for reasonable
out-of-pocket costs and expenses incurred by Purchaser and its Affiliates in
connection with providing such services (which for the

-41-



--------------------------------------------------------------------------------



 



avoidance of doubt will not include overhead of, or salaries paid to employees
of, Purchaser or its Affiliates).
ARTICLE IX
CONDITIONS TO CLOSING
          SECTION 9.1 Conditions Precedent to Obligations of Purchaser. The
obligation of Purchaser to consummate the transactions contemplated by this
Agreement is subject to the fulfillment, on or prior to the Closing Date, of
each of the following conditions (any or all of which may be waived by Purchaser
in its sole discretion in whole or in part to the extent permitted by applicable
Law):
     (a) the representations and warranties of Parent and Sellers set forth in
this Agreement (disregarding all exceptions and qualifications with regard to
materiality or Material Adverse Effect) shall be true and correct as of the
Closing Date (except to the extent such representations and warranties relate to
another date, in which case as of such other date), except for such failures to
be true and correct as do not have a Material Adverse Effect (provided that if
any such failure has a material adverse effect as to any Individual Property,
Purchaser may exclude such Individual Property from the Closing and the Purchase
Price payable at the Closing shall be reduced by the amount of the Purchase
Price allocable to such Individual Property), and Purchaser shall have received
a certificate signed by an authorized officer of Parent, dated the Closing Date,
to the foregoing effect;
     (b) Parent and Sellers shall have performed and complied in all material
respects with all obligations and agreements required by this Agreement to be
performed or complied with by them on or prior to the Closing Date and Purchaser
shall have received a certificate signed by an authorized officer of Parent,
dated the Closing Date, to the foregoing effect; and
     (c) Purchaser shall have received the other items to be delivered to it
pursuant to Section 4.2; provided that if Purchaser shall not have received any
such items that relate solely to one or more Individual Properties (other than
by reason of a breach by Sellers of their obligations hereunder), (i) the
Individual Properties to which such undelivered items relate shall be excluded
from the Closing, unless Purchaser elects to include one or more of such
Individual Properties, (ii) the Purchase Price payable at the Closing shall be
reduced by the amount of the Purchase Price allocable to the Individual
Properties so excluded, and (iii) the Parties shall proceed to Closing with
respect to the remaining Individual Properties; and provided further that such
exclusion of an Individual Property from the Closing shall not be Purchaser’s
exclusive remedy with respect to the failure to receive all deliveries at the
Closing and Purchaser may exercise any and all rights and remedies granted to it
hereunder or provided by Law.
          SECTION 9.2 Conditions Precedent to Obligations of Sellers. The
obligations of Sellers to consummate the transactions contemplated by this
Agreement are subject to the fulfillment, prior to or on the Closing Date, of
each of the following conditions (any or all of which may be waived by Sellers
in whole or in part to the extent permitted by applicable Law):

-42-



--------------------------------------------------------------------------------



 



     (a) the representations and warranties of Purchaser set forth in this
Agreement (disregarding all exceptions and qualifications with regard to
materiality) shall be true and correct in all material respects as of the
Closing Date (except to the extent such representations and warranties relate to
another date, in which case as of such other date), and Parent shall have
received a certificate signed by an authorized officer of Purchaser, dated the
Closing Date, to the foregoing effect;
     (b) Purchaser shall have performed and complied in all material respects
with all obligations and agreements required by this Agreement to be performed
or complied with by it on or prior to the Closing Date, and Parent shall have
received a certificate signed by an authorized officer of Purchaser, dated the
Closing Date, to the foregoing effect; and
     (c) Parent shall have received the other items to be delivered to it
pursuant to Section 4.3.
          SECTION 9.3 Conditions Precedent to Obligations of Purchaser and
Sellers. The respective obligations of Purchaser and Sellers to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, on
or prior to the Closing Date, of each of the following conditions (any or all of
which may be waived by Purchaser and Parent in whole or in part to the extent
permitted by applicable Law):
     (a) there shall not be in effect any final nonappealable Order by a
Governmental Body (other than the Bankruptcy Court) of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby and there shall not have been adopted any law
or regulation making all or any portion of the transactions contemplated by this
Agreement illegal;
     (b) the Bankruptcy Court shall have entered the Bidding Procedures Order
and the Sale Order, which shall each be in full force and not subject to any
stay pending appeal; and
     (c) if the parties have determined that any filing under the HSR Act is
required, the waiting period applicable to the transactions contemplated by this
Agreement under the HSR Act shall have expired or early termination shall have
been granted.
          SECTION 9.4 Frustration of Closing Conditions. Neither Sellers nor
Purchaser may rely on the failure of any condition set forth in Section 9.1,
Section 9.2 or Section 9.3, as the case may be, if such failure was caused by
such party’s failure to comply with any provision of this Agreement, to act in
good faith or to use its commercially reasonable efforts to cause the Closing to
occur.
ARTICLE X
NO SURVIVAL
          SECTION 10.1 Survival of Representations and Warranties. The parties
hereto agree that the representations and warranties contained in this Agreement
shall not survive the

-43-



--------------------------------------------------------------------------------



 



Closing hereunder, and none of the parties shall have any liability to each
other after the Closing for any breach thereof. The parties hereto agree that
the covenants contained in this Agreement to be performed at or after the
Closing shall survive the Closing hereunder, and each party hereto shall be
liable to the other after the Closing for any breach thereof.
          SECTION 10.2 No Consequential Damages. Notwithstanding anything to the
contrary elsewhere in this Agreement, except in the case of third party claims,
fraud, or criminal misconduct, no party shall, in any event, be liable to any
other Person for any consequential, incidental, indirect, special or punitive
damages of such other Person, including loss of future revenue, income or
profits, diminution of value or loss of business reputation or opportunity
relating to the breach or alleged breach hereof.
ARTICLE XI
TAXES
          SECTION 11.1 Tax Matters.
          (a) Any sales, use, property transfer, documentary, stamp, recording
or similar Tax payable as a result of the sale or transfer of the Purchased
Assets and the assumption of the Assumed Liabilities hereunder (“Transfer
Taxes”) shall be borne one-half each by Parent and Purchaser; provided that, for
the avoidance of doubt, any mortgage recording or similar Taxes relating to any
financing by the Purchaser or their respective Affiliates shall be borne 100% by
the Purchaser. Seller shall prepare and file all necessary Tax Returns or other
documents with respect to all such Transfer Taxes to the extent permitted under
applicable Tax Law.
          (b) All ad valorem real estate Taxes and personal property Taxes for
the Real Property shall be prorated based on the most current available tax
bills taking into account only the discount then available to the Sellers for
early payment as of 12:01 A.M. (New York time) on the Closing Date, so that
credits and charges for all days preceding the Closing Date shall be allocated
to the Sellers and credits and charges for all days from and after the Closing
Date shall be allocated to Purchaser. In the event that a party hereto pays a
Tax that is properly allocable in whole or in part to the other party pursuant
to the provisions of the preceding sentence, the other party shall promptly
reimburse the paying party for the portion of the Tax so allocable to the other
party. The Sellers shall pay all installments and special assessments, including
any assessments or special assessments imposed by the homeowners associations,
if any, accruing or payable prior to the Closing Date or payable upon the
conveyance of the Real Property (subject to proration to the extent such items
related to any post-Closing Date periods or portions thereof).
          (c) After the Closing Date, each of the Sellers and the Purchaser
shall, and shall cause their respective Affiliates to: (i) cooperate fully in
preparing for any audits of, or disputes with any tax authority regarding Taxes
attributable to the Purchased Assets; (ii) make available to the other party and
to any tax authority as reasonably requested all information, records and
documents relating to Taxes attributable to the Purchased Assets; and
(iii) timely sign and deliver such certificates or forms as may be necessary or
appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns or other reports with respect to, Transfer Taxes.

-44-



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS
          SECTION 12.1 Expenses. Except as otherwise provided in this Agreement,
each of Parent and Purchaser shall bear its own expenses incurred in connection
with the negotiation and execution of this Agreement and each other agreement,
document and instrument contemplated by this Agreement and the consummation of
the transactions contemplated hereby and thereby; provided, however, that
Purchaser and Seller shall share any governmental charges relating to HSR Act
filing fees, UCC-3 filing fees, ICC, DOT, real estate, title recording or filing
fees and other amounts payable in respect of transfer filings in connection with
the transactions contemplated by this Agreement and shall jointly determine, in
good faith, the proper allocation thereof.
          SECTION 12.2 Injunctive Relief. Damages at law may be an inadequate
remedy for the breach of this Agreement and, accordingly, any party hereto shall
be entitled to injunctive relief with respect to any such breach, including
without limitation specific performance of the covenants, promises or agreements
or an order enjoining a party from any threatened, or from the continuation of
any actual, breach of the covenants, promises or agreements contained herein.
The rights set forth in this Section 12.2 shall be in addition to any other
rights which a Party may have at law or in equity pursuant to this Agreement.
          SECTION 12.3 Submission to Jurisdiction; Consent to Service of
Process.
          (a) Without limiting any party’s right to appeal any order of the
Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction
to enforce the terms of this Agreement and to decide any claims or disputes
which may arise or result from, or be connected with, this Agreement, any breach
or default hereunder, or the transactions contemplated hereby, and (ii) any and
all proceedings related to the foregoing shall be filed and maintained only in
the Bankruptcy Court, and the parties hereby consent to and submit to the
jurisdiction and venue of the Bankruptcy Court and shall receive notices at such
locations as indicated in Section 12.7 hereof; provided, however, that if the
Bankruptcy Case has closed, the parties agree to unconditionally and irrevocably
submit to the exclusive jurisdiction of the Chancery Court of the State of
Delaware and any state or federal appellate court therefrom, for the resolution
of any such claim or dispute. The parties hereby irrevocably waive, to the
fullest extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the parties hereto agrees that a judgment in any such dispute may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law.
          (b) Each of the parties hereto hereby consents to process being served
by any party to this Agreement in any suit, action or proceeding by personal
delivery of a copy thereof in accordance with the provisions of Section 12.7.
          SECTION 12.4 Waiver of Right to Trial by Jury. Each party to this
Agreement waives any right to trial by jury in any action, matter or proceeding
regarding this Agreement or any provision hereof.

-45-



--------------------------------------------------------------------------------



 



          SECTION 12.5 Entire Agreement; Amendments and Waivers. This Agreement
and the other agreements and documents contemplated hereby (including the
Disclosure Schedule and exhibits hereto and thereto) represent the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof. This Agreement can be amended, supplemented or changed,
and any provision hereof can be waived, only by written instrument making
specific reference to this Agreement signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is sought.
No action taken pursuant to this Agreement, including without limitation, any
investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver or continuing waiver of such breach or as a waiver of any other or
subsequent breach. No failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by Law.
          SECTION 12.6 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and performed in such State without regard to conflicts of laws
principles thereof.
          SECTION 12.7 Notices. All notices and other communications under this
Agreement shall be in writing and shall be deemed given (i) when delivered
personally by hand, (ii) when sent by facsimile (with written confirmation of
transmission) or (iii) one (1) Business Day following the day sent by overnight
courier (with written confirmation of receipt), in each case at the following
addresses and facsimile numbers (or to such other address or facsimile number as
a party may have specified by notice given to the other party pursuant to this
provision):
If to Seller, to:
Orleans Homebuilders, Inc.
3333 Street Road
Bensalem, PA 19020
Attention: Jeffrey P. Orleans
Facsimile: 215-633-2351
with mandated copies (which shall not constitute notice) to:
Phoenix Management
110 Chadds Ford Commons
Chadds Ford, PA 19317
Attention: Mitchell B. Arden
Facsimile: 610-358-9377

-46-



--------------------------------------------------------------------------------



 



Cahill Gordon & Reindel llp
80 Pine Street
New York, New York 10005
Attention: Joel H. Levitin
Facsimile: 212-378-2449
If to Purchaser, to:
NVR, Inc.
Plaza America Tower I
11700 Plaza America Drive Suite 500
Reston, Virginia 20190
Attention: Dennis Seremet
Facsimile: 703-956-4750
with a mandated copy (which shall not constitute notice) to:
Hogan & Hartson LLP
555 13th Street NW
Washington, D.C. 20004
Attention: Bruce W. Gilchrist
Facsimile: 202-637-5910
          SECTION 12.8 Severability. If any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced by any Law or
public policy, all other terms or provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal, or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.
          SECTION 12.9 Binding Effect; Assignment. This Agreement shall be
binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns. Nothing in this Agreement shall create or be
deemed to create any third party beneficiary rights in any Person or entity not
a party to this Agreement except as provided below. No assignment of this
Agreement or of any rights or obligations hereunder may be made by either Parent
or Purchaser (by operation of Law or otherwise) without the prior written
consent of the other parties hereto and any attempted assignment without the
required consents shall be void; provided, however, that Purchaser shall be
permitted to assign its rights under this Agreement to acquire all or a portion
of the Purchased Assets to one or more Affiliate. No assignment of any
obligations hereunder shall relieve the parties hereto of any such obligations.
Upon any such permitted assignment, the references in this Agreement to
Purchaser shall also apply to any such assignee unless the context otherwise
requires. In the event that a Chapter 11 trustee should be appointed for Parent,
or in the event that Parent’s Chapter 11 case should be converted to a case

-47-



--------------------------------------------------------------------------------



 



under Chapter 7, the obligations of Parent hereunder shall be binding upon such
trustee or successor Chapter 7 estate.
          SECTION 12.10 Non-Recourse. No past, present or future director,
officer, employee, incorporator, member, partner or equityholder of Sellers
shall have any liability for any obligations or liabilities of Sellers under
this Agreement or the Seller Documents of or for any claim based on, in respect
of, or by reason of, the transactions contemplated hereby and thereby.
          SECTION 12.11 Counterparts. This Agreement may be executed in as many
counterparts as may be required, which counterparts may be delivered by
facsimile or electronic mail, and it shall not be necessary that the signature
of, or on behalf of, each party, appear on each counterpart; but it shall be
sufficient that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on one or more such
counterparts. All such counterparts when taken together shall constitute a
single and legally binding agreement.
          SECTION 12.12 Purchase Price Allocation. Certain provisions of this
Agreement require adjustments to the payments otherwise required to be made
hereunder based on the purchase price allocable to one or more Individual
Properties. Prior to signing this Agreement, Purchaser has provided to Escrow
Agent a schedule allocating the Base Purchase Price to each Individual Property.
Escrow Agent shall maintain the confidentiality of such allocations and not
disclose them except as provided in this Section 12.12. The allocations will be
used in determining any Purchase Price adjustments to be made hereunder. In the
event that the parties exclude any Real Property from the Purchased Assets to be
purchased at Closing or if Parent determines that any Individual Property cannot
be conveyed to Purchaser, or that there is a material risk that any Individual
Property cannot be conveyed to Purchaser, in each case in accordance with the
terms of this Agreement, Parent and Purchaser shall deliver a joint written
notice thereof to the Escrow Agent, and the Escrow Agent shall disclose to the
parties the allocation assigned to such Individual Property and, if such
disclosure is made prior to conclusion of any auction pursuant to the Bidding
Procedures Order, Parent shall be entitled to disclose the adjustment to the
Purchase Price that would result if such Individual Property were to be excluded
from the Closing.
[Signature page follows]

-48-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first written above.

            ORLEANS HOMEBUILDERS, INC.
      By:   /s/ Jeffrey P. Orleans         Name:   Jeffrey P. Orleans       
Title:   Chairman & CEO          THE SELLING AFFILIATES NAMED ON EXHIBIT A
HERETO
      By:   /s/ Garry P. Herdler         Name:   Garry P. Herdler       
Title:   EVP & CFO          NVR, INC.
      By::   /s/ Dennis M. Seremet         Name:   Dennis M. Seremet       
Title:   Chief Financial Officer   

 



--------------------------------------------------------------------------------



 



         

Exhibit A
Selling Affiliates

      DEBTOR/SELLER   ADDRESS
Orleans Homebuilders, Inc.
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Brookshire Estates, L.P.
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Greenwood Financial Inc.
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Masterpiece Homes, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
OHB Homes, Inc.
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
OHI Financing, Inc.
  1064 Greenwood Blvd., #106
Lake Mary, FL 32746
 
   
OHI PA GP, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
OHI PA, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
OHI NJ, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
OPCNC, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans Arizona Realty, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans Arizona, Inc.
  1105 North Market Street, Suite 609
Wilmington, DE 19801
 
   
Orleans at Covington Manor, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Crofton Chase, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   

 



--------------------------------------------------------------------------------



 



      DEBTOR/SELLER   ADDRESS
Orleans at East Greenwich, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Elk Township, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Hamilton, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Harrison, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Hidden Creek, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Jennings Mill, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Lambertville, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Lyons Gate, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Mansfield LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Meadow Glen, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Millstone, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Millstone River Preserve, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Tabernacle, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Thornbury, L.P.
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Upper Freehold, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020

-2-



--------------------------------------------------------------------------------



 



      DEBTOR/SELLER   ADDRESS
Orleans at Upper Saucon, L.P.
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Upper Uwchlan, LP
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at West Bradford, LP
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at West Vincent, LP
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Westampton Woods, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Windsor Square, LP
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Woolwich, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans at Wrightstown, LP
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans Construction Corp.
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans Corporation
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Orleans RHIL, LP
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Parker & Lancaster Corporation
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Parker & Orleans Homebuilders, Inc.
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Parker Lancaster, Tidewater, L.L.C.
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Realen Homes, L.P.
  3333 Street Road, Suite 101
Bensalem, PA 19020

-3-



--------------------------------------------------------------------------------



 



      DEBTOR/SELLER   ADDRESS
RHGP LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Stock Grange, LP
  3333 Street Road, Suite 101
Bensalem, PA 19020
 
   
Wheatley Meadows Associates, LLC
  3333 Street Road, Suite 101
Bensalem, PA 19020

-4-



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF BIDDING PROCEDURES ORDER





--------------------------------------------------------------------------------



 



BIDDING PROCEDURES ORDER
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

             
 
)          
In re:
)         Chapter 11
 
)          
ORLEANS HOMEBUILDERS, INC., et al.,1
)         Case No. 10-10684 (PJW)
 
)          
Debtors.               
)         Jointly Administered
 
)          
 
           

ORDER (A)(I) APPROVING SALE PROCEDURES
AND BIDDING PROTECTIONS TO BE EMPLOYED IN
CONNECTION WITH THE PROPOSED SALE OF THE DEBTORS’
ASSETS, (II) SCHEDULING AN AUCTION AND HEARING TO
CONSIDER APPROVAL OF THE SALE OF THE DEBTORS’ ASSETS, (III) APPROVING NOTICE OF
THE RESPECTIVE DATES, TIMES, AND PLACES
 

1   The Debtors in these chapter 11 cases, along with the last four digits of
each Debtor’s tax identification number, are: Orleans Homebuilders, Inc. (4323),
Brookshire Estates, L.P. (8725), Community Management Services Group, Inc.
(6620), Greenwood Financial Inc. (7510), Masterpiece Homes, LLC (1971), OHB
Homes, Inc. (0973), OHI Financing, Inc. (6591), OHI PA GP, LLC (2675), OPCNC,
LLC (8853), Orleans Arizona Realty, LLC (9174), Orleans Arizona, Inc. (2640),
Orleans at Bordentown, LLC (4968), Orleans at Cooks Bridge, LLC (4185), Orleans
at Covington Manor, LLC (9891), Orleans at Crofton Chase, LLC (8809), Orleans at
East Greenwich, LLC (9814), Orleans at Elk Township, LLC (6891), Orleans at
Evesham, LLC (7244), Orleans at Falls, LP (2735), Orleans at Hamilton, LLC
(9679), Orleans at Harrison, LLC (4155), Orleans at Hidden Creek, LLC (3301),
Orleans at Jennings Mill, LLC (4693), Orleans at Lambertville, LLC (0615),
Orleans at Limerick, LP (7791), Orleans at Lower Salford, LP (9523), Orleans at
Lyons Gate, LLC (2857), Orleans at Mansfield LLC (1498), Orleans at Maple Glen
LLC (7797), Orleans at Meadow Glen, LLC (4966), Orleans at Millstone River
Preserve, LLC (8810), Orleans at Millstone, LLC (8063), Orleans at Moorestown,
LLC (9250), Orleans at Tabernacle, LLC (9927), Orleans at Thornbury, L.P.
(4291), Orleans at Upper Freehold, LLC (3225), Orleans at Upper Saucon, L.P.
(3715), Orleans at Upper Uwchlan, LP (8394), Orleans at Wallkill, LLC (2875),
Orleans at West Bradford, LP (4161), Orleans at West Vincent, LP (9557), Orleans
at Westampton Woods, LLC (8095), Orleans at Windsor Square, LP (9481), Orleans
at Woolwich, LLC (9215), Orleans at Wrightstown, LP (9701), Orleans Construction
Corp. (0893), Orleans Corporation (8770), Orleans Corporation Of New Jersey
(5325), Orleans DK, LLC (5308), Orleans RHIL, LP (1938), Parker & Lancaster
Corporation (1707), Parker & Orleans Homebuilders, Inc. (5269), Parker
Lancaster, Tidewater, L.L.C. (7432), Realen Homes, L.P. (8293), RHGP LLC (8197),
Sharp Road Farms Inc. (1871), Stock Grange, LP (4027) and Wheatley Meadows
Associates (5459).

 



--------------------------------------------------------------------------------



 



FOR AN AUCTION AND FOR HEARING ON APPROVAL OF (a) SALE OF ASSETS,
(b) ASSUMPTION AND ASSIGNMENT OF
CERTAIN EXECUTORY
CONTRACTS AND UNEXPIRED LEASES, AND (c) OTHER RELATED RELIEF
          The above-captioned debtors and debtors in possession (collectively,
the “Debtors”) having requested by motion dated April 13, 2010 (Docket No.
[___]) (the “Sale Motion”)2 orders (A)(I) approving the sale procedures and
bidding protections to be employed in connection with the proposed sale (the
“Sale”) of substantially all of the Debtors’ assets (collectively, the
“Purchased Assets”), (II) scheduling an auction (the “Auction”) and a hearing
(the “Sale Hearing”) to consider approval of (i) the Sale, (ii) the assumption
and assignment of certain executory contracts and unexpired leases in connection
with the Sale and the rejection of other such executory contracts and unexpired
leases, and (iii) other related relief, and (III) approving the proposed notice
of the respective dates, times, and places for the Auction and for the Sale
Hearing (the relief requested in such items (A)(I) through (III) is collectively
referred to herein as the “Initial Relief”); and (B)(I) authorizing and
approving a proposed asset purchase agreement, dated as of April 13, 2010, with
NVR, Inc. (the “Proposed Buyer”), or such other purchaser(s) providing a higher
or otherwise better offer for the Purchased Assets, as approved by this Court at
the Sale Hearing; (II) authorizing the Sale of the Purchased Assets free and
clear of all Liens and Liabilities (other than the Permitted Liens and the
Assumed Liabilities); (III) authorizing the assumption and assignment of certain
executory contracts and unexpired leases in connection with the Sale and the
rejection of other executory contracts and unexpired leases; (IV) authorizing
the Debtors to consummate all transactions related to the above; and
(V) granting other relief; and this Court’s having conducted a hearing on May 4,
2010 to consider the Initial Relief (the “Bidding Procedures Hearing”); and upon
the record of the Bidding Procedures Hearing and the Bankruptcy Cases; and it
appearing that, under the circumstances here, present, good, sufficient, and
timely notice of the relief sought and granted in this Order having been given,
and good and sufficient cause existing to have conducted the Bidding Procedures
Hearing and approve the Initial Relief; and it further appearing that no other
or further notice of the relief provided for herein need be given; and after due
deliberation and sufficient cause appearing therefor, it is hereby
          FOUND AND DETERMINED THAT:
     A. The Court has jurisdiction over the Sale Motion pursuant to 28 U.S.C. §§
157 and 1334. This matter is a core proceeding pursuant to 28 U.S.C. §
157(b)(2). Venue of the above-captioned Chapter 11 cases (the “Cases”) and the
Sale Motion in this District is proper under 28
 

2   All capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Sale Motion, and, as applicable, any exhibits thereto
(including the APA).

3



--------------------------------------------------------------------------------



 



U.S.C. §§ 1408 and 1409.
     B. The statutory and rule-based predicates for the relief sought in the
Sale Motion are Bankruptcy Code §§ 105, 363, and 365; Bankruptcy Rules 2002,
6003, 6004, 6006, 9007, and 9014; and Local Rule 6004-1.
     C. The findings and conclusions set forth herein constitute this Court’s
findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made
applicable to this proceeding pursuant to Bankruptcy Rule 9014. To the extent
any of the foregoing findings of fact constitute conclusions of law, they are
adopted as such. To the extent any of the following conclusions of law
constitute findings of fact, they are adopted as such.
     D. The Debtors have articulated good and sufficient reasons for approving
the Bidding Procedures (including, without limitation, the payment of the
Termination Fee and the Expense Reimbursement, and requiring the Proposed Buyer
to submit the Deposit and any Qualified Bidder to submit a Bid Deposit) and the
Auction and Hearing Notice, in connection with the Sale of the Purchased Assets.
The Debtors have also demonstrated a compelling and sound business justification
for authorization to enter into the APA or to sell (in their discretion) the
Excluded Assets. Entry of this Order is in the best interests of the Debtors and
their estates, creditors, and interest holders and all other parties in interest
herein.
     E. The Bidding Procedures, substantially in the form attached hereto as
Exhibit 1, are fair, reasonable, and appropriate and are designed to maximize
the recovery on the Purchased Assets. The APA and its terms and conditions and
the Bidding Procedures were negotiated in good faith and at arms’-length between
the Debtors and the Proposed Buyer and their respective legal and financial
advisors.
     F. The Auction and Hearing Notice, substantially in the form attached
hereto as Exhibit 2,

4



--------------------------------------------------------------------------------



 



provides due, adequate, and timely notice of the Auction, the Sale, and the
other transactions contemplated in the APA and the Sale Motion (collectively,
the “Transactions”), and all relevant objection deadlines, in accordance with
Bankruptcy Rule 2002 and the applicable provisions of the Bankruptcy Code.
     G. The scope of the notice of the Sale Motion, the Bidding Procedures, the
Auction, the Sale, the Sale Hearing, and all the other Transactions proposed to
be provided by the Debtors in the Sale Motion and the Bidding Procedures
constitutes due, sufficient, and adequate notice to all parties-in-interest of
the Auction, the Sale, and all the other Transactions, and all relevant
objection deadlines. Such proposed notice of the Sale Motion, the Bidding
Procedures, the Auction, the Sale, the Sale Hearing, and all the other
Transactions is appropriate and reasonably calculated to provide all interested
parties with timely and proper notice and an opportunity to be heard, and no
other or further notice thereof is required.
     H. The notice to counterparties of the Purchased Contracts and the
Purchased Leases provided in accordance with the Bidding Procedures is
reasonably calculated to provide all counterparties to the Purchased Contracts
and the Purchased Leases with proper notice of the potential assumption and
assignment of their executory contract or unexpired lease and any Cure Amounts
associated therewith. The notice to counterparties to any other contracts and
leases to be rejected as provided in the Section 365 Notice with respect to
contracts and leases to be rejected by the Debtors in connection with the Sale
Order is reasonably calculated to provide all counterparties to such contracts
and leases with proper notice of the potential rejection of their executory
contract or unexpired lease.
     I. The Termination Fee and the Expense Reimbursement are essential
inducements and conditions relating to the Proposed Buyer’s entry into, and
continuing obligations under, the

5



--------------------------------------------------------------------------------



 



APA. Unless the Proposed Buyer is assured that the Termination Fee and the
Expense Reimbursement will be available, the Proposed Buyer is unwilling to
remain obligated to consummate the Transactions or otherwise be bound under the
APA (including the obligations to maintain its committed offer while such offer
is subject to higher or otherwise better offers as contemplated by the Bidding
Procedures). The Termination Fee and the Expense Reimbursement induced the
Proposed Buyer to submit a bid that will serve as a minimum or floor bid at the
Auction on which the Debtors, their creditors, and other bidders can rely. The
Proposed Buyer has provided a material benefit to the Debtors and their
creditors by increasing the likelihood that the best possible purchase price for
the Purchased Assets will be received. Accordingly, the Termination Fee and the
Expense Reimbursement provide an actual benefit to the Debtors’ estates, are
necessary to preserve the Debtors’ estates, represent the best method for
maximizing value for the benefit of the Debtors’ estates, and are reasonable and
appropriate under the circumstances.
          NOW, THEREFORE, IT IS HEREBY:
          ORDERED that the Sale Motion is granted to the extent of the Initial
Relief; and it is further
          ORDERED that all objections to the Initial Relief that have not been
withdrawn, waived, or settled as announced to this Court at the Bidding
Procedures Hearing or by stipulation filed with this Court, are overruled and
deemed dismissed with prejudice; and it is further
          ORDERED that the Debtors are authorized to enter into the APA and sell
the Purchased Assets and/or the Excluded Developments by conducting the Auction
in accordance with the Bidding Procedures, which procedures are hereby approved
in their entirety and shall govern all bids and bid proceedings relating to the
Purchased Assets; and it is further

6



--------------------------------------------------------------------------------



 



          ORDERED that the Debtors are authorized to take any and all actions
necessary and/or appropriate to implement the Bidding Procedures; and it is
further
          ORDERED that the termination provisions of Article 4 of the APA,
including, without limitation, the Termination Fee and the Expense Reimbursement
provisions of Sections 4.6(c) and 4.6(d) of the APA, are hereby approved and
shall be binding upon the Debtors. The Termination Fee and the Expense
Reimbursement shall be paid by the Debtors, pursuant to the terms and conditions
of the APA, without any further approval or order of this Court, immediately
upon the closing of a Competing Transaction, provided, however, that the
foregoing shall not preclude payment of the Expense Reimbursement pursuant to
the terms and conditions of Section 4.6(c) of the APA. The Proposed Buyer shall
not waive the right to payment of the Termination Fee or the Expense
Reimbursement by bidding or rebidding at the Auction. The Termination Fee and
the Expense Reimbursement shall constitute administrative expense claims
pursuant to Bankruptcy Code § 503(b); and it is further
          ORDERED that the form of the Auction and Hearing Notice is hereby
approved in all respects, and the Debtors are authorized to cause the Auction
and Hearing Notice to be served in the manner specified in the Bidding
Procedures no later than 5 business days following the entry of this Order. Such
service and the other means of service as described in the Motion shall be
deemed due, timely, good, and sufficient notice of the entry of this Order, the
Auction, the Sale Motion, the Sale Hearing, the Bidding Procedures, the proposed
Sale Order, the proposed assumption and assignment of the Purchased Contracts
and Purchased Leases, the proposed rejection of the Rejected Contracts, and all
of the Transactions, and all proceedings to be held thereon and all relevant
objection deadlines; and it is further

7



--------------------------------------------------------------------------------



 



          ORDERED that the Debtors are authorized, but not directed, to publish
an abbreviated version of the Auction and Hearing Notice prior to the Auction in
an appropriate publication or publications, to be determined by the Debtors, if
they determine that such publication is in the best interests of their estates;
and it is further
          ORDERED that all bids for the acquisition of the Purchased Assets must
in writing, comply with the Bidding Procedures, and be received by (1) BMO
Capital Markets Corp., 115 South LaSalle Street, 35th Floor, Chicago, Illinois
60603, Attn: Mr. Scott W. Humphrey, Executive Managing Director and Head of U.S.
M&A, (2) Lieutenant Island, 5 Leonard Road, Bronxville, New York 10708, Attn.:
Mr. Richard Thaler, and (3) the CRO, c/o PMCM, LLC, 110 Chadds Ford Commons,
Chadds Ford, Pennsylvania 19317, Attn.: Mr. Mitchell Arden and Mr. Vincent
Colistra, with a copy to (a) co-counsel to the Debtors, (i) Cahill Gordon &
Reindel llp, Eighty Pine Street, New York, New York 10112-2200, Attn: Joel H.
Levitin, Esq., and (ii) Elliott Greenleaf, 1105 North Market Street, Suite 1700,
Wilmington, Delaware 19801, Attn.: Rafael X. Zahralddin, Esq.; (b) the Office of
the United States Trustee for the District of Delaware, 844 King Street,
Room 2207, Wilmington, Delaware 19801, Attn.: David Buchbinder, Esq.;
(c) counsel to the agent for the Debtors’ primary pre-petition secured lenders,
(i) Reed Smith LLP, 1201 Market Street, Suite 1500, Wilmington, Delaware 19801,
Attn.: Mark W. Eckard, Esq., and (ii) Reed Smith LLP, One Liberty Place, 1650
Market Street, Philadelphia, Pennsylvania 19103-7301, Attn.: Claudia Z.
Springer, Esq. and Scott M. Esterbrook, Esq.; (d) [proposed] counsel to the
Creditors Committee, (i) Duane Morris LLP, 1100 North Market Street, Suite 1200,
Wilmington, Delaware 19801, Attn.: Richard W. Riley, Esq. and Sommer L. Ross,
Esq., (ii) Duane Morris LLP, 1540 Broadway, New York, New York 10036-4086,
Attn.: Gerard S. Catalanello, Esq. and James J. Vincequerra, Esq., (iii) Duane

8



--------------------------------------------------------------------------------



 



Morris LLP, 30 South 17th Street, Philadelphia, Pennsylvania 19103-4196, Attn.:
Lawrence J. Kotler, Esq., and (e) co-counsel to the Proposed Buyer, (i) Hogan &
Hartson LLP, 875 Third Avenue, New York, NY 10022, Attn.: Ira S. Greene, Esq.
and Scott A. Golden, Esq., and (ii) Potter Anderson & Corroon LLP, 1313 North
Market Street, Wilmington, Delaware 19899, Attn.: Steven M. Yoder, Esq., no
later than 12:00 noon (prevailing Eastern Time) on June 16, 2010 (the “Bidding
Deadline”); and it is further
          ORDERED that each Initial Competing Bid must not contain any
contingencies to closing that are not also set forth in Article IX of the APA,
including, without limitation, any contingencies for financing, diligence, board
approval, or similar contingencies or conditions; and it is further
          ORDERED that the Debtors have the right to reject any and all
Competing Bids at their discretion in the exercise of their business judgment;
and it is further
          ORDERED that the form of the APA substantially attached as Exhibit A
to the Sale Motion is approved and shall be the form of any such agreement
utilized in connection with the Sale of the Purchased Assets and all other
Transactions in connection therewith; and it is further
          ORDERED that the Sale shall be on an “as is, where is” basis and
without representations or warranties of any kind, nature, or description by the
Debtors, their agents, or their estates, except to the extent expressly set
forth in the APA with the Proposed Buyer or the Winning Competing Bidder, as the
case may be; and it is further

9



--------------------------------------------------------------------------------



 



          ORDERED that if, in addition to the Qualified Bid of the Proposed
Buyer as embodied in the APA, one or more Qualified Bids are received by the
Bidding Deadline (a “Competing Bid”), the Auction will be conducted at the
offices of Cahill Gordon & Reindel llp, Eighty Pine Street, New York, New York
10005-1702, or at another location as may be timely disclosed by the Debtors to
the Qualified Bidders, on or about 9:30 a.m. (prevailing Eastern Time) on
June 23, 2010 (the “Auction Date”). If, however, (i) the only Qualified Bid the
Debtors have received by the Bidding Deadline (unless the Debtors have extended
such deadline in accordance with the terms of the Bidding Procedures) is the
Proposed Buyer’s Qualified Bid as set forth in the APA, then the Auction will
not be held, and the Proposed Buyer shall be deemed the Winning Bidder, and the
Debtors will be authorized to seek approval thereof at the Sale Hearing; and it
is further
          ORDERED that the Debtors may, in their discretion, consider bids for
the Excluded Developments and may in their discretion seek this Court’s
authorization to consummate a sale thereof free and clear of all Liens at the
Sale Hearing; and it is further
          ORDERED that to the extent that the Initial Bid of the Proposed Buyer
as embodied in the APA is not the Winning Competing Bid at any Auction, the
Debtors are authorized to file with this Court and serve a supplement (the
“Supplement”), as promptly as is reasonably practicable prior to the Sale
Hearing, that will inform this Court of the results of the Auction, the Winning
Competing Bid(s), and the Second Place Bid(s). The Supplement would identify,
among other things, (a) the Winning Competing Bidder as the proposed
purchaser(s) of the Purchased Assets, (b) the consideration to be paid by such
purchaser(s) for the Purchased Assets, and (c) any executory contracts and
unexpired leases to be assumed and assigned to the purchaser(s) in connection
with the Sale (to the extent different from the Assigned Agreements

10



--------------------------------------------------------------------------------



 



proposed to be assumed and assigned to the Proposed Buyer under the APA). In
addition, the Debtors would attach to the Supplement, as exhibits, (a) any
revised proposed order approving the Sale and (b) copies of the asset purchase
agreement(s) entered into by the Debtors and the Winning Competing Bidder(s),
and (c) the Winning Competing Bidder’s Adequate Assurance Package; and it is
further
          ORDERED that the Debtors have the right to (a) amend and/or impose
additional terms and/or conditions at or prior to the Auction (other than the
requirements for a Qualified Bid set forth in the Bidding Procedures and the
right of the Proposed Buyer to make a revised higher or better offer at any time
during the Auction) that they believe will better promote the goals of the
Auction and be in the best interests of their estates, and do not otherwise
conflict with the terms and requirements set forth in the APA and (b) subject to
the terms of the APA, extend the deadlines set forth in the Bidding Procedures
and/or adjourn the Auction at the Auction and/or the Sale Hearing in open court
or on this Court’s calendar on the date scheduled for said hearing without
further notice to creditors or parties-in-interest; and it is further
          ORDERED that each Competing Bid must fully disclose the identity of
all other entities, if any, which shall be acquiring directly or indirectly
after the Closing, a portion of the Purchased Assets under or in connection with
a Bid that has been submitted. Each Competing Bidder is required to confirm that
it has not engaged in any collusion with respect to the bidding or the proposed
Sale, except that different parties may (with the Debtors’ permission, at their
discretion following a request therefor by the potential joint bidders upon full
notification of the entities involved) combine Bids into a joint bid; and it is
further

11



--------------------------------------------------------------------------------



 



          ORDERED that all Bids submitted on or prior to the Bidding Deadline,
as may be modified by a Bidder at the Auction, shall remain open and irrevocable
until the Sale Hearing; provided, however, that the Winning Competing Bid and
the Second Place Bid shall be deemed to remain open and irrevocable until the
actual closing of the transaction that is the subject of such Bid (subject to
the terms and conditions of the APA with respect to the Proposed Buyer).
Acceptance of a Qualified Bid shall, in all respects, be subject to entry of an
order by this Court that, among other things, authorizes the Debtors to
consummate a sale to the Winning Competing Bidder. Following the Sale Hearing,
if the Proposed Buyer or any Winning Competing Bidder (as the case may be) fails
to consummate an approved sale because of a breach or failure to perform on its
part, the next highest or otherwise best Qualified Bid, as disclosed at the
Auction (the “Second Place Bid”), shall be deemed to be the Winning Competing
Bid, and the Debtors shall be authorized, but not required (except if the Second
Place Bid is made by the Proposed Buyer), to consummate the Sale with the
Qualified Bidder submitting such Second Place Bid (i) without the need for
further notice or order of this Court and (ii) without prejudice to the Debtors’
right to seek all available damages from the defaulting bidder (be it the
Proposed Buyer or the Winning Competing Bidder at the Auction, including the
party that makes the Second Place Bid, as the case may be); and it is further
          ORDERED that the Debtors are authorized to cause the Section 365
Notice to be filed with this Court and served in the manner set forth in the
Bidding Procedures no later than 10 days following the entry of this Order; and
it is further
          ORDERED that the Sale Hearing shall be held at the United States
Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor,
Courtroom #2, Wilmington,

12



--------------------------------------------------------------------------------



 



Delaware 19801, on or about June 24, 2010 at ___:____ __.m. (prevailing Eastern
Time), or as soon thereafter as counsel may be heard (the “Sale Hearing Date”);
and it is further
          ORDERED that, except as otherwise set forth herein, objections, if
any, to the remaining relief sought in the Sale Motion must be in writing,
stating with particularity the grounds for such objections or other statements
of position, comply with the Bankruptcy Code, the Bankruptcy Rules and the Local
Rules, and be filed and served so as to be actually received by co-counsel to
the Debtors, counsel to the Agent, the United States Trustee, co-counsel to the
Proposed Buyer, and [proposed] counsel to the Creditors Committee, so that they
are actually received by 4:00 p.m. (prevailing Eastern Time) on the date that is
7 days prior to the Sale Hearing Date; and it is further
          ORDERED that objections, if any, to the information contained in the
Supplement must be in writing, comply with the Bankruptcy Code, the Bankruptcy
Rules and the Local Rules, and be filed and served so as to be actually received
by co-counsel to the Debtors, counsel to the Agent, the United States Trustee,
and [proposed] counsel to the Creditors Committee, so that they are actually
received by noon on the date that is one day prior to the Sale Hearing Date; and
it is further
          ORDERED that the procedures set forth in the Sale Motion for the
assumption and assignment of contracts and leases, or the rejection thereof, are
hereby approved; and its is further
          ORDERED that upon written request to the Debtors’ counsel by a party
to a contract or lease proposed to be assumed and assigned to the Proposed Buyer
or the Winning Competing Bidder, as applicable, the Debtors will provide to such
party evidence of the ability

13



--------------------------------------------------------------------------------



 



of the Proposed Buyer or the Winning Competing Bidder, as applicable, to provide
adequate assurance of future performance under such contract or lease; and it is
further
          ORDERED that objections, if any, that relate to (i) the proposed
assumption and assignment of an Assigned Agreement (including, but not limited
to, any objections relating to the validity of the Proposed Cure Amount as
determined by the Debtors or otherwise to assert that any amounts, defaults,
conditions, or pecuniary losses must be cured or satisfied under any of the
assigned executory contracts or unexpired leases, not including accrued but not
yet due obligations, in order for such contract to be assumed and/or assigned)
or (ii) the rejection of a Rejected Contract, as applicable (a “Section 365
Objection”) must be in writing, comply with the Bankruptcy Code, the Bankruptcy
Rules and the Local Rules, state the basis of such objection with specificity,
including, without limitation, the cure amount alleged by such counterparty (if
applicable), and include contact information for such counterparty, and be filed
and served so as to be actually received by co-counsel to the Debtors, counsel
to the Agent, the United States Trustee, co-counsel to the Proposed Buyer, and
[proposed] counsel to the Creditors Committee, so that they are actually
received by 4:00 p.m. (prevailing Eastern Time) on the date that is 10 days
prior to the Sale Hearing Date, or in the case of Additional Contracts, within
10 days after receipt of a Section 365 Notice with respect thereto (as
applicable, the “Section 365 Objection Deadline”).; and it is further
          ORDERED that, unless a Section 365 Objection is filed and served by a
party to (a) an Assigned Agreement or a party interested in an Assigned
Agreement or (b) a Rejected Contract, as applicable, by the Section 365
Objection Deadline, all interested parties that have received actual or
constructive notice thereof shall be deemed to have waived and released any
right to assert a Section 365 Objection and to have otherwise consented to
either (i) the

14



--------------------------------------------------------------------------------



 



assignment of the applicable Assigned Agreement and shall be forever barred and
estopped from asserting or claiming against the Debtors, the Purchased Assets,
the Proposed Buyer, or the Winning Competing Bidder (as the case may be), or any
other assignee of the applicable Assigned Agreement, that any additional amounts
are due or defaults exist, or conditions to assignment must be satisfied, under
such Assigned Agreement for the period prior to the Sale Hearing Date, or (ii)
the rejection of a Rejected Contract, as applicable; and it is further
          ORDERED that hearings with respect to any Section 365 Objections may
be held (a) at the Sale Hearing or (b) at such other date as this Court may
designate, provided that if the applicable Assigned Agreement is assumed and
assigned by order of this Court, the cure amount shall be paid in accordance
with the terms of the APA or, if the Winning Bidder is a party other than the
Proposed Buyer, as this Court may direct pending further order of this Court;
and it is further
          ORDERED that a properly filed and served Section 365 Objection shall
not constitute an objection to the remaining relief generally requested in the
Motion; and it is further
          ORDERED that to the extent this Order is inconsistent with any prior
order or pleading with respect to the Sale Motion in the Bankruptcy Cases, the
terms of this Order shall govern; and it is further
          ORDERED that notwithstanding Bankruptcy Rules 6004, 6006, 7062, 9014,
or otherwise, the terms and conditions of this Order shall be effective and
enforceable immediately upon entry and its provisions shall be self-executing;
and it is further

15



--------------------------------------------------------------------------------



 



          ORDERED that all time periods set forth in this Order shall be
calculated in accordance with Bankruptcy Rule 9006(a); and it is further

16



--------------------------------------------------------------------------------



 



          ORDERED that this Court shall retain jurisdiction with respect to all
matters arising from or related to the implementation of this Order, including
to resolve any dispute relating to the interpretation of the terms and
conditions of the APA and this Order.
Dated: May ___, 2010
          Wilmington, Delaware
 
UNITED STATES BANKRUPTCY JUDGE

17



--------------------------------------------------------------------------------



 



EXHIBIT 1
BIDDING PROCEDURES
     The following procedures (collectively, the “Bidding Procedures”) shall
govern the sale (the “Sale”) and auction (the “Auction”) of all of the right,
title, and interests in substantially all of the assets (the “Purchased Assets”)
of Orleans Homebuilders, Inc., and its debtor-subsidiaries and affiliates
(collectively, the “Debtors”), which are debtors-in-possession in cases pending
in the United States Bankruptcy Court for the District of Delaware (the
“Court”). The bankruptcy cases were commenced on March 1, 2010 (the “Petition
Date”).
     These Bidding Procedures have been approved and authorized by an order of
the Honorable Peter J. Walsh, United States Bankruptcy Court Judge, dated May
[___], 2010 (the “Bidding Procedures Order”), upon the motion of the Debtors,
dated April 13, 2010, seeking such relief and other proposed relief in
connection with the Sale (the “Sale Motion”). Any party-in-interest who wishes
to receive a copy of the Sale Motion, including the APA and all other exhibits
thereto, may make such request in writing to the Debtors’ co-counsel, (i) Cahill
Gordon & Reindel llp, Eighty Pine Street, New York, New York 10005-1702, Attn:
Joel H. Levitin, Esq. (Telephone: 212-701-3000, Facsimile: (212) 378-2439), or
(ii) Elliott Greenleaf, 1105 North Market Street, Suite 1700, Wilmington,
Delaware 19801, Attn.: Rafael X. Zahralddin, Esq. (Telephone: (302) 384-9400,
Facsimile: (302) 384-9399), or by downloading a copy of same from the Bankruptcy
Court’s website (which is located at http://www.deb.uscourts.gov) or from the
website established by the Debtors’ noticing agent (which is located at
www.orleanshomesreorg.com).
1. The Purchased Assets
     The Debtors and certain non-debtor parties, OHI PA, LLC and OHI NJ, LLC
(the “Sellers”), have entered into an Asset Purchase Agreement (the “APA”),1
dated as of April 13, 2010, with NVR, Inc. (including its permitted designees,
the “Proposed Buyer”), pursuant to which the Proposed Buyer would acquire the
Purchased Assets, subject to higher and better offers and Court approval. As
further set forth in, and qualified by, the APA, the Purchased Assets include,
among other things, the Debtors’ real property as set forth on Schedule 2.1(a)
to the APA; certain accounts receivable; the Controlled Jobs; inventory,
supplies, and materials; certain rights in or to joint ventures, strategic
alliances, or partnerships; the Purchased Contracts, the Purchased Leases, and
all rights of the Debtors thereunder; deposits and prepaid charges and expenses;
documents used in connection with the Debtors’ real property; permits; the
Debtors’ intellectual property; rights in any homeowner associations or similar
organizations; and all other assets used in connection with or related to the
Purchased Assets listed on Schedule 2.1(p) to the APA. The Purchased Assets will
be sold free and clear of all liens, claims, encumbrances, and other interests,
subject to agreement to the contrary with the successful bidder therefor with
respect to the Permitted Liens. The Purchased Assets do not include, among other
things, (i) bankruptcy causes of action, such as avoidance actions against the
Debtors’ suppliers, vendors, merchants, manufacturers, or related parties, or
other causes of action not related to the Purchased Assets; (ii) tax refunds;
(iii) rights in respect of the Excluded Developments (which are the communities
 

1   All capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the APA.

 



--------------------------------------------------------------------------------



 



referred to as Wildflower at Walkill, in Middletown, New York and Woodside
Crossing, in Rock Tavern, New York and related assets); or (iv) the Debtors’
cash on hand. To the extent of any discrepancy between the description set forth
in this paragraph and the terms of the APA, the latter shall govern.
     The Sale shall be on an “as is, where is” basis and without representations
or warranties of any kind, nature, or description by the Debtors, their agents,
or their estates, except to the extent expressly set forth in the APA with the
Proposed Buyer or the Winning Competing Bidder, as the case may be.
2. The Stalking Horse Agreement with the Proposed Buyer
     The Base Purchase Price under the APA is $170,000,000, subject to certain
post-closing adjustments (including subtracting the aggregate amount of all
Sellers’ Assumed Cure Amounts), and the Proposed Buyer will also assume certain
liabilities, including the Assumed Cure Amount and one-half of the Transfer
Taxes due.
     “Assumed Cure Amount” means with respect to each Purchased Lease or
Purchased Contract, any amounts required to be paid pursuant to Bankruptcy Code
§ 365(b) or otherwise in order to cure any defaults existing as of the date of
assumption in respect of such Purchased Lease or Purchased Contract, as approved
by the Bankruptcy Court (including, for the avoidance of doubt, the Sellers’
Assumed Cure Amounts).
     The Proposed Buyer has agreed to provide the Debtors with a deposit in the
amount of $17 million, which is 10% of the amount of the Base Purchase Price
(the “Deposit”). The Proposed Buyer has already provided half of the Deposit,
and will pay the balance on or prior to the Bidding Deadline.
     The APA provides for the payment of a Termination Fee and/or the Expense
Reimbursement to the Proposed Buyer. The Debtors would be required to pay the
Termination Fee and the Expense Reimbursement upon the termination of the APA
under certain circumstances as fully set forth in Section 4.6(d) of the APA. The
Termination Fee represents 2% of the Base Purchase Price to be paid by the
Proposed Buyer under the APA. Notwithstanding the foregoing, the Debtors would
be required to pay the Expense Reimbursement (in an amount of up to $1,000,000)
upon the termination of the APA under certain circumstances as more fully set
forth in Section 4.6(c) thereof.
3. Submission of Bids
     The Debtors intend to deliver requests for bids to all parties who are
known to have expressed an interest in acquiring the Purchased Assets.
     Also, in the Auction and Hearing Notice, the Debtors will invite all
potential bidders who have not previously executed a confidentiality agreement
to request a copy of same from the Debtors’ Chief Restructuring Officer (the
“CRO”) and their advisors, BMO Capital Markets Corp. (“BMOCM”) and Lieutenant
Island Partners LLC (“Lieutenant Island”). These advisors on their own
initiative, may also send a proposed confidentiality agreement to those parties
who have not yet executed one but whom they or the Debtors have identified as
potentially being interested in making an offer to purchase the Purchased Assets
and participating in the Auction. All parties who timely execute and return a
confidentiality agreement to the CRO, BMOCM, and Lieutenant Island and who
provide, in the Debtors’ discretion, information demonstrating sufficient
financial wherewithal to acquire the Purchased Assets, will be provided access
to the due diligence materials the Debtors and their advisors have already
prepared for this purpose.

2



--------------------------------------------------------------------------------



 



     Thereafter, the Debtors and the CRO, BMOCM, and Lieutenant Island will
entertain any further reasonable requests for additional information and due
diligence from any party who has so executed a confidentiality agreement and
provided the required satisfactory evidence of financial wherewithal, and has
also submitted a written non-binding expression of interest to the reasonable
satisfaction of the Debtors and their advisors. The Debtors, in their
discretion, may deny any such requests for additional information, if, after
taking into account, among other things, business factors, legal, regulatory,
and other considerations, they determine that doing so would not be in the best
interests of their estates and creditors or is otherwise contrary to the goals
of the Auction and the Sale.
     All bids for the acquisition of the Purchased Assets must in writing,
comply with the Bidding Procedures, and be received by (1) BMO Capital Markets
Corp., 115 South LaSalle Street, 35th Floor, Chicago, Illinois 60603, Attn:
Mr. Scott W. Humphrey, Executive Managing Director and Head of U.S. M&A,
(2) Lieutenant Island, 5 Leonard Road, Bronxville, New York 10708, Attn.:
Mr. Richard Thaler, and (3) the Debtors’ Chief Restructuring Officer, c/o PMCM,
LLC, 110 Chadds Ford Commons, Chadds Ford, Pennsylvania 19317, Attn.:
Mr. Mitchell Arden and Mr. Vincent Colistra, with a copy to (a) co-counsel to
the Debtors, (i) Cahill Gordon & Reindel llp, Eighty Pine Street, New York, New
York 10112-2200, Attn: Joel H. Levitin, Esq., and (ii) Elliott Greenleaf, 1105
North Market Street, Suite 1700, Wilmington, Delaware 19801, Attn.: Rafael X.
Zahralddin, Esq.; (b) the Office of the United States Trustee for the District
of Delaware, 844 King Street, Room 2207, Wilmington, Delaware 19801, Attn.:
David Buchbinder, Esq.; (c) counsel to the agent for the Debtors’ primary
pre-petition secured lenders, (i) Reed Smith LLP, 1201 Market Street,
Suite 1500, Wilmington, Delaware 19801, Attn.: Mark W. Eckard, Esq., and
(ii) Reed Smith LLP, One Liberty Place, 1650 Market Street, Philadelphia,
Pennsylvania 19103-7301, Attn.: Claudia Z. Springer, Esq. and Scott M.
Esterbrook, Esq.; (d) [proposed] counsel to the official committee of unsecured
creditors appointed in the Debtors’ Chapter 11 cases (the “Creditors
Committee”), (i) Duane Morris LLP, 1100 North Market Street, Suite 1200,
Wilmington, Delaware 19801, Attn.: Richard W. Riley, Esq. and Sommer L. Ross,
Esq., (ii) Duane Morris LLP, 1540 Broadway, New York, New York 10036-4086,
Attn.: Gerard S. Catalanello, Esq. and James J. Vincequerra, Esq., (iii) Duane
Morris LLP, 30 South 17th Street, Philadelphia, Pennsylvania 19103-4196, Attn.:
Lawrence J. Kotler, Esq., and (e) co-counsel to the Proposed Buyer, (i) Hogan &
Hartson LLP, 875 Third Avenue, New York, NY 10022, Attn.: Ira S. Greene, Esq.
and Scott A. Golden, Esq., and (ii) Potter Anderson & Corroon LLP, 1313 North
Market Street, Wilmington, Delaware 19899, Attn.: Steven M. Yoder, Esq., no
later than 12:00 noon (prevailing Eastern Time) on June 16, 2010 (the “Bidding
Deadline”). The Debtors reserve the right to (a) amend and/or impose additional
terms and/or conditions at or prior to the Auction (other than the requirements
for a Qualified Bid set forth herein and the right of the Proposed Buyer to make
a revised higher or better offer at any time during the Auction) that they
believe will better promote the goals of the Auction and be in the best
interests of their estates, and do not otherwise conflict with the terms and
requirements set forth in the APA and (b) subject to the terms of the APA,
extend the deadlines set forth in the Bidding Procedures and/or adjourn the
Auction at the Auction and/or the Sale Hearing in open court or on the
Bankruptcy Court’s calendar on the date scheduled for said hearing without
further notice to creditors or parties-in-interest.
     Any party interested in making a Bid must comply with these Bidding
Procedures. Only Qualified Bidders will be eligible and entitled to bid at the
Auction, unless the Debtors or the Bankruptcy Court determine otherwise. The
Proposed Buyer will be deemed a Qualified Bidder, and the APA will be deemed a
Qualified Bid, for all purposes of the Auction. Within 3 days after the Bidding
Deadline, the Debtors shall notify all parties who submitted bids whether or not
they constitute a Qualified Bidder.

3



--------------------------------------------------------------------------------



 



     In addition to the Proposed Buyer, a “Qualified Bidder” is one who has
complied with the terms and conditions set forth herein, including, without
limitation, having demonstrated the ability to close the Transactions to the
reasonable satisfaction of the Debtors. In order to be considered for Qualified
Bidder status, a Person must: (a) make a Bid prior to the Bidding Deadline (as
such terms are defined below); (b) provide financial statements or other
evidence of financial wherewithal reasonably satisfactory to the Debtors,
demonstrating its ability to perform and consummate the transaction described in
its Bid (including, to the extent applicable, by providing an Adequate Assurance
Package (as such term is defined below) and proof of such bidder’s ability to
satisfy the balance of the proposed purchase price or to provide any other
consideration to be given in connection with the Sale); (c) provide a bid letter
including a statement that it is willing to proceed as a buyer on a basis
substantially similar to that of the Proposed Buyer with respect to the
Purchased Assets and/or the Region(s) that is the subject of the Bid (including
with respect to the assumption of the Assumed Liabilities, or to the extent the
Bid is for fewer than for all 4 of the Regions, such Assumed Liabilities as
relate to the Region(s) in question), and include a binding, definitive, and
irrevocable executed copy of the APA marked with interlineations indicating any
modifications thereto required by the bidder (which agreement shall not contain
the provisions set forth in Section 4.6 of the APA or otherwise entitle such
bidder to a Termination Fee or Expense Reimbursement); (d) complete and execute
a confidentiality agreement acceptable to the Debtors and their professionals;
and (e) provide an earnest money deposit of equal to 10% of the amount of its
bid, upon submission of the Bid (the “Bid Deposit”). The Debtors may request
additional information from a Competing Bidder in order to evaluate the bidder’s
ability to consummate a transaction and to fulfill its obligations in connection
therewith, and such bidder will be obligated to provide such information as a
precondition to participating further in the Auction.
     The Bid Deposit shall be in the form of a wire transfer to the account of
an escrow agent selected by the Debtors (the “Escrow Agent”), pursuant to
instructions to be provided upon request. The Bid Deposit, together with any
interest earned thereon, shall be returned to any Bidder whose Bid is not
accepted by the Debtors within 3 business days of the conclusion of the Sale
Hearing, except that in the case of the party who submits the Second Place Bid
(as such term is defined below), the Debtors reserve the right to retain such
bidder’s Bid Deposit until 3 days after the Transactions with the Winning
Competing Bidder has been consummated. If the entity that makes the Winning
Competing Bid (as such term is defined below) fails to consummate the purchase
of the Purchased Assets, and such failure to consummate the purchase or
purchases is the result of a breach by the Winning Competing Bidder, such
bidder’s Bid Deposit shall be forfeited to the Debtors and the Debtors
specifically reserve the right to seek all available damages from the defaulting
bidder.
     To be considered a Qualified Bid, a bid must: (a) specify the portion of
the consideration to be paid in cash and the portion to be paid in any other
form of value (if any), including specifying any liability of the Debtors that
the Bidder intends to assume in connection with the Sale above and beyond the
Assumed Liabilities; (b) if any consideration above and beyond the assumption of
the Assumed Liabilities is to be provided in a form other than cash, provide
information concerning such consideration to permit the Debtors to accurately
assess the value of such consideration; (c) if (as described below) the bid
contemplates a purchase of fewer than all of the Purchased Assets (or not all 4
of the Regions), provide sufficient detail concerning which of the Purchased
Assets (and/or Regions, as applicable) would not be purchased thereby, or if the
bid contemplates a purchase of any or all of the Excluded Assets, provide
sufficient detail concerning which of the Excluded Assets would also be
purchased thereby; (d) provide sufficient indicia that such bidder or its
representative is legally empowered, by power of attorney or otherwise, and
financially capable (i) to bid on behalf of the prospective bidder and (ii) to
complete and sign, on behalf of the bidder, a binding and enforceable asset
purchase agreement; (e) not contain any contingencies to closing that are not
also set forth in Article IX of the APA, including, without limitation, any
contingencies for financing, diligence, board approval, or similar

4



--------------------------------------------------------------------------------



 



contingencies or conditions; (f) identify with particularity each and every
executory contract or unexpired lease the assumption and assignment of which is
a condition to closing, to the extent different from the Assigned Agreements
proposed to be assumed and assigned to the Proposed Buyer under the APA; and
(g) require the competing bidder to consummate the Sale on substantially the
same timing as set forth in the APA.
     Except as otherwise set forth herein, any initial bid of a Competing Bidder
(an “Initial Competing Bid”) made prior to the Bidding Deadline may (a) not be
less than $178,000,000, consisting of the sum of the (i) Base Purchase Price,
(ii) the sum of the Termination Fee in the amount of $3,400,000 plus the Expense
Reimbursement in the amount of $1,000,000, and (iii) a minimum incremental
overbid of at least $3,600,000, (b) provide that the bidder will assume or pay
at Closing substantially all of the Assumed Liabilities (or all of the
liabilities with respect to the individual Region(s) that is the subject of such
Initial Competing Bid, to the extent it is for fewer than all 4 of the Regions,
as discussed below), and (c) otherwise be on terms that are substantially
similar to, or more favorable to the Debtors, than those set forth in the APA
with the Proposed Buyer with respect to the Purchased Assets and/or the
Region(s) that is the subject of the Bid. Notwithstanding the foregoing, the
Debtors may, in their discretion, consider joint or individual bids from parties
who express an interest in acquiring fewer than all of the Debtors’ 4 main
regions of operations (North, South, Florida, and the Midwest) (each, a
“Region,” and collectively, the “Regions”) so long as when combined, such bids
together would result in the acquisition of all of the Regions for an aggregate
purchase price in excess of the Initial Competing Bid, and all of the Assumed
Liabilities would be assumed by the various bidders, as applicable (as so
combined).
     In any bid for the North Region (separate from a bid for all of the
Purchased Assets), the Competing Bidder must indicate whether its bid also
includes the Excluded Developments. Alternatively, the Debtors, in their
discretion may consider a bid for only the Excluded Developments, solely to the
extent that any bid therefor otherwise satisfies all of the other applicable
requirements set forth herein for a Qualified Bid. In the event the Debtors
receive an otherwise Qualified Bid for only the Excluded Developments that they
would, in their discretion, consider acceptable and would not interfere with the
Sale of the Purchased Assets or the North Region (as applicable), the Debtors
may also submit such bid to the Bankruptcy Court for approval at the Sale
Hearing. In the event any bid for the Excluded Assets would entail the
assumption and assignment of any contract or lease, the Debtors would provide
notice to the applicable non-debtor contract party and an opportunity to object
to the proposed Cure Amount.
     Each Competing Bid must fully disclose the identity of all other entities,
if any, which shall be acquiring directly or indirectly after the Closing a
portion of the Purchased Assets under or in connection with a Bid. Each
Competing Bidder is required to confirm that it has not engaged in any collusion
with respect to the bidding or the proposed Sale, except that different parties
may (with the Debtors’ permission, at their discretion (following a request
therefor by the potential joint bidders upon full notification of the entities
involved) combine Bids into a joint bid (as described further herein).
     Bids submitted on or prior to the Bidding Deadline, as may be modified by a
Bidder at the Auction, shall remain open and irrevocable until the Sale Hearing;
provided, however, that the Winning Competing Bid and the Second Place Bid shall
be deemed to remain open and irrevocable until the closing of the transaction
that is the subject of such Bid (subject to the terms and conditions of the APA
with respect to the Proposed Buyer). Acceptance of a Qualified Bid shall, in all
respects, be subject to the entry of an order by the Bankruptcy Court that,
among other things, authorizes the Debtors to consummate a sale to the Winning
Competing Bidder. Following the Sale Hearing, if the Proposed Buyer or any
Winning Competing Bidder (as the case may be) fails to consummate an approved
sale because of a breach or failure to perform on

5



--------------------------------------------------------------------------------



 



its part, the next highest or otherwise best Qualified Bid, as disclosed at the
Auction (the “Second Place Bid”), shall be deemed to be the Winning Competing
Bid, and the Debtors shall be authorized, but not required (except if the Second
Place Bid is made by the Proposed Buyer), to consummate the Sale with the
Qualified Bidder submitting such Second Place Bid (i) without the need for
further notice or order of the Bankruptcy Court and (ii) without prejudice to
the Debtors’ right to seek all available damages from the defaulting bidder (be
it the Proposed Buyer or the Winning Competing Bidder at the Auction, including
the party that submits the Second Place Bid, as the case may be).
4. The Auction and Selection of the Winning Bid
     If one or more Qualified Bids (other than the Proposed Buyer’s) are
received by the Bidding Deadline (a “Competing Bid”), the Auction would be
conducted at the offices of Cahill Gordon & Reindel llp, Eighty Pine Street, New
York, New York 10005-1702, or at another location as may be timely disclosed by
the Debtors to the Qualified Bidders, on or about June 23, 2010 starting at 9:30
a.m. (prevailing Eastern Time) (the “Auction Date”). If, however, (i) the only
Qualified Bid the Debtors have received by the Bidding Deadline (unless the
Debtors have extended such deadline in accordance with the terms of the Bidding
Procedures) is the Proposed Buyer’s Qualified Bid as set forth in the APA, then
the Auction will not be held, and the Proposed Buyer will be deemed the Winning
Bidder, and the Debtors will be authorized to seek approval thereof at the Sale
Hearing.
     In the event there is an Auction, all bidders must appear in person or
through a duly authorized representative, or else not be eligible or entitled to
participate therein. At or prior to the commencement of the Auction, the Debtors
will notify the Proposed Buyer and all Qualified Bidders of the then highest and
best Qualified Bid received by that time.
     Initial bidding at the Auction shall begin with such then highest and best
bid. If more than one Bid is submitted, each such bidder shall have the right to
continue to improve its Bid at the Auction. Each subsequent bid (each, a
“Subsequent Overbid”) must have a purchase price that exceeds the purchase price
of the previous highest bid by at least $1,000,000.
     The Auction will continue in one or more rounds of bidding and shall
conclude after each participating bidder has had an opportunity to submit an
additional Subsequent Overbid, after being advised of the then highest bid and
the identity of the party making such next highest bid. Each bid at the Auction
must meet each of the criteria of a Qualified Bid, other than the requirement
that it be received prior to the Bidding Deadline. All bids shall be placed on
the record, which shall either be transcribed or videotaped, and each bidder
shall be informed of the terms of the previous bid.
     In considering bids other than the Proposed Buyer’s, the Debtors shall
reduce every (i) bidder’s bid for the Purchased Assets, or (ii) combination of
individual bids for fewer than all 4 of the Regions (provided that when so
combined, all 4 Regions would be the subject of a bid), in each instance by an
amount equal to (in the aggregate) the sum of the Termination Fee plus the
Expense Reimbursement (or consider any Subsequent Overbid of the Proposed Buyer
to be higher by an amount equal to the Termination Fee plus the Expense
Reimbursement). The Proposed Buyer shall be entitled to make a revised higher or
otherwise better offer at any time during the Auction.
     Upon the conclusion of the Auction, the Debtors shall (i) review each
Qualified Bid or bids (as and to the extent such bids were increased at the
Auction) on the basis of financial and contractual terms and the factors
relevant to the Sale Process, including those factors affecting the speed and
certainty of consummating the Sale(s), as well as the Debtors’ liability, if
any, for

6



--------------------------------------------------------------------------------



 



payment of the Termination Fee and the Expense Reimbursement to the Proposed
Buyer, and (ii) identify the highest and otherwise best offer(s) for the
Purchased Assets as the Winning Competing Bid. The Debtors and the entity (or
entities) that made the Winning Competing Bid(s) (each, a “Winning Competing
Bidder”) will enter into a definitive agreement(s) (which will be subject to
Court approval) before the Auction is adjourned. The Debtors will submit the
Winning Competing Bid(s) to the Court for approval at the Sale Hearing.
5. The Supplement
     To the extent that the Initial Bid of the Proposed Buyer embodied in the
APA is not the Winning Competing Bid at the Auction, the Debtors will file with
the Bankruptcy Court a supplement (the “Supplement”) that will inform the
Bankruptcy Court of the results of the Auction and the highest or otherwise best
bid(s) for the Purchased Assets. The Supplement will identify, among other
things, (a) the Winning Competing Bidder(s), as the proposed purchaser(s),
(b) the consideration to be paid by such purchaser(s) for the Purchased Assets,
and (c) any executory contracts and unexpired leases to be assumed and assigned
to the purchaser in connection with the Sale(s) (to the extent different from
the Assigned Agreements proposed to be assumed and assigned to the Proposed
Buyer under the APA). In addition, the Debtors will attach to the Supplement, as
exhibits, (a) any revised proposed order(s) approving the Sale(s), (b) copies of
the asset purchase agreement(s) entered into by the Debtors and the Winning
Competing Bidder(s), and (c) the Winning Competing Bidder’s Adequate Assurance
Package(s). Also, to the extent the Debtors accept a bid for the Excluded
Developments at the Auction, they will include in the Supplement (to the extent
then available) a copy of a proposed asset purchase agreement and sale order
with respect thereto. The Debtors will file and serve the Supplement as promptly
as is reasonably practicable prior to the Sale Hearing in accordance with the
Notice Procedures and, in any event, to any person who submits a written request
therefor to either (a) Cahill Gordon & Reindel llp, Eighty Pine Street, New
York, New York 10005-1702, Attn: Joel H. Levitin, Esq. or (b) Elliott Greenleaf,
1105 North Market Street, Suite 1700, Wilmington, Delaware 19801, Attn.: Rafael
X. Zahralddin, Esq.
6. Notice of Proposed Assignment and Cure Amounts
     No later than 10 days following the entry of the Bidding Procedures Order,
the Debtors will file with the Bankruptcy Court and cause to be served on all
non-debtor parties to their known executory contracts and unexpired leases a
notice (the “Section 365 Notice”) that will inform such parties of (A) the
possibility that the Debtors may seek to assume, assign, and transfer some or
all of their executory contracts and unexpired leases to the Proposed Buyer or
to any Winning Competing Bidder in connection with the Sale, and, in particular,
will indicate whether or not the Proposed Buyer has already expressed an
interest in having that particular contract or lease assigned to it under the
APA as an Assigned Agreement, (B) the amount, if any, that the Debtors believe
would be required to be paid to cure any monetary default related to each such
designated contract or lease if it were so assumed and assigned, in satisfaction
of Bankruptcy Code § 365(b) (the “Proposed Cure Amount”), and (C) the
possibility that the Debtors will seek to reject, at the Sale Hearing, some or
all executory contracts and unexpired leases that are not assumed and assigned
to a purchaser(s) of the Purchased Assets in connection with a Sale.
     The APA provides, and the agreement from another bidder may also provide,
for the Proposed Buyer, or the Winning Competing Bidder (as the case may be), to
add or remove Purchased Contracts or Purchased Leases from the Cure Schedule at
any time up until Closing. As the Debtors are advised by the Proposed Buyer, or
the Winning Competing Bidder (as the case may be), that it desires to assume and
assign an executory contract or unexpired lease, the Debtors will file an
amended or supplemental Section 365 Notice adding or removing such contracts or
leases thereto (any such added contract, an “Additional Contract”), and shall
provide notice of

7



--------------------------------------------------------------------------------



 



the proposed removal of an Assumed Contract or assumption and assignment of the
Additional Contracts to each affected counterparty to such Additional Contracts.
7. Objections
     Objections, if any, to the remaining relief sought in the Sale Motion must
be in writing, stating with particularity the grounds for such objections or
other statements of positions, comply with the Bankruptcy Code, the Bankruptcy
Rules and the Local Rules, and be filed and served so as to be actually received
by co-counsel to the Debtors, counsel to the Agent, the United States Trustee,
co-counsel to the Proposed Buyer, and [proposed] counsel to the Creditors
Committee, by 4:00 p.m. (prevailing Eastern Time) on the date that is 7 days
prior to the Sale Hearing Date.
     Objections, if any, to the information contained in the Supplement must be
in writing, comply with the Bankruptcy Code, the Bankruptcy Rules and the Local
Rules, and be filed and served so as to be actually received by co-counsel to
the Debtors, counsel to the Agent, the United States Trustee, and [proposed]
counsel to the Creditors Committee, by noon on the date that is one day prior to
the Sale Hearing Date.
     Objections, if any, that relate to (i) the proposed assumption and
assignment of an Assigned Agreement (including, but not limited to, any
objections relating to the validity of the Proposed Cure Amount as determined by
the Debtors or otherwise to assert that any amounts, defaults, conditions, or
pecuniary losses must be cured or satisfied under any of the assigned executory
contracts or unexpired leases, not including accrued but not yet due
obligations, in order for such contract to be assumed and/or assigned) or
(ii) the rejection of a Rejected Contract, as applicable (a “Section 365
Objection”) must be in writing, comply with the Bankruptcy Code, the Bankruptcy
Rules and the Local Rules, state the basis of such objection with specificity,
including, without limitation, the cure amount alleged by such counterparty (if
applicable), and include contact information for such counterparty, and be filed
and served so as to be actually received by co-counsel to the Debtors, counsel
to the Agent, the United States Trustee, co-counsel to the Proposed Buyer, and
[proposed] counsel to the Creditors Committee, so that they are actually
received by 4:00 p.m. (prevailing Eastern Time) on the date that is 10 days
prior to the Sale Hearing Date, or in the case of Additional Contracts, within
10 days after receipt of a Section 365 Notice with respect thereto (as
applicable, the “Section 365 Objection Deadline”).
     Unless a Section 365 Objection is filed and served by a party to (a) an
Assigned Agreement or a party interested in an Assigned Agreement or (b) a
Rejected Contract, as applicable, by the Section 365 Objection Deadline, all
interested parties that have received actual or constructive notice thereof
shall be deemed to have waived and released any right to assert a Section 365
Objection and to have otherwise consented to either (i) the assignment of the
applicable Assigned Agreement and shall be forever barred and estopped from
asserting or claiming against the Debtors, the Purchased Assets, the Proposed
Buyer, or the Winning Competing Bidder (as the case may be), or any other
assignee of the applicable Assigned Agreement, that any additional amounts are
due or defaults exist, or conditions to assignment must be satisfied, under such
Assigned Agreement for the period prior to the Sale Hearing Date, or (ii) the
rejection of a Rejected Contract, as applicable.
8. Court Approval
     A hearing on all of the remaining relief requested in the Sale Motion and
to consider the results of the Auction (the “Sale Hearing”) will be held before
the Honorable Peter J. Walsh, United States Bankruptcy Court Judge, at the
United States Bankruptcy Court for the District of Delaware, 824 Market Street,
6th Floor, Courtroom #2, Wilmington, Delaware 19801, on or about June 24, 2010
at [___:_ __].m. (prevailing Eastern Time), or as soon thereafter as counsel

8



--------------------------------------------------------------------------------



 



may be heard (the “Sale Hearing Date”). The Sale will be subject to the entry of
an order of the Bankruptcy Court approving same.

9



--------------------------------------------------------------------------------



 



EXHIBIT 2
AUCTION AND HEARING NOTICE
UNITED STATES BANKRUPTCY COURT
DISTRICT OF DELAWARE

             
 
    )      
In re:
    )     Chapter 11
 
    )      
ORLEANS HOMEBUILDERS, INC., et al.,4
    )     Case No. 10-10684 (PJW)
 
    )      
Debtors.
    )     Jointly Administered
 
    )      
 
           

NOTICE OF BIDDING PROCEDURES,
AUCTION DATE, AND SALE HEARING
          PLEASE BE ADVISED that, on April 13, 2010, the above-captioned debtors
and debtors-in-possession (collectively, the “Debtors”) filed a motion (the
“Sale Motion”)5 for orders
 

4   The Debtors in these chapter 11 cases, along with the last four digits of
each Debtor’s tax identification number, are: Orleans Homebuilders, Inc. (4323),
Brookshire Estates, L.P. (8725), Community Management Services Group, Inc.
(6620), Greenwood Financial Inc. (7510), Masterpiece Homes, LLC (1971), OHB
Homes, Inc. (0973), OHI Financing, Inc. (6591), OHI PA GP, LLC (2675), OPCNC,
LLC (8853), Orleans Arizona Realty, LLC (9174), Orleans Arizona, Inc. (2640),
Orleans at Bordentown, LLC (4968), Orleans at Cooks Bridge, LLC (4185), Orleans
at Covington Manor, LLC (9891), Orleans at Crofton Chase, LLC (8809), Orleans at
East Greenwich, LLC (9814), Orleans at Elk Township, LLC (6891), Orleans at
Evesham, LLC (7244), Orleans at Falls, LP (2735), Orleans at Hamilton, LLC
(9679), Orleans at Harrison, LLC (4155), Orleans at Hidden Creek, LLC (3301),
Orleans at Jennings Mill, LLC (4693), Orleans at Lambertville, LLC (0615),
Orleans at Limerick, LP (7791), Orleans at Lower Salford, LP (9523), Orleans at
Lyons Gate, LLC (2857), Orleans at Mansfield LLC (1498), Orleans at Maple Glen
LLC (7797), Orleans at Meadow Glen, LLC (4966), Orleans at Millstone River
Preserve, LLC (8810), Orleans at Millstone, LLC (8063), Orleans at Moorestown,
LLC (9250), Orleans at Tabernacle, LLC (9927), Orleans at Thornbury, L.P.
(4291), Orleans at Upper Freehold, LLC (3225), Orleans at Upper Saucon, L.P.
(3715), Orleans at Upper Uwchlan, LP (8394), Orleans at Wallkill, LLC (2875),
Orleans at West Bradford, LP (4161), Orleans at West Vincent, LP (9557), Orleans
at Westampton Woods, LLC (8095), Orleans at Windsor Square, LP (9481), Orleans
at Woolwich, LLC (9215), Orleans at Wrightstown, LP (9701), Orleans Construction
Corp. (0893), Orleans Corporation (8770), Orleans Corporation Of New Jersey
(5325), Orleans DK, LLC (5308), Orleans RHIL, LP (1938), Parker & Lancaster
Corporation (1707), Parker & Orleans Homebuilders, Inc. (5269), Parker
Lancaster, Tidewater, L.L.C. (7432), Realen Homes, L.P. (8293), RHGP LLC (8197),
Sharp Road Farms Inc. (1871), Stock Grange, LP (4027) and Wheatley Meadows
Associates (5459).

 



--------------------------------------------------------------------------------



 



(A)(I) approving sale procedures and bidding protections to be employed in
connection with the proposed sale (the “Sale”) of substantially all of the
Debtors’ assets (collectively, the “Purchased Assets”);6 (II) scheduling an
auction (the “Auction”) and a hearing (the “Sale Hearing”) to consider approval
of (i) the Sale, (ii) the assumption and assignment of certain executory
contracts and unexpired leases (collectively, the “Assigned Agreements”) in
connection with the Sale and the rejection of other executory contracts and
unexpired leases, and (iii) other related relief; and (III) approving the
proposed notice of the respective dates, times, and places for the Auction and
the Sale Hearing (the relief requested in such items (A)(I) through (III) is
collectively referred to herein as the “Initial Relief”); and (B)(I) authorizing
and approving a proposed asset purchase agreement (the “APA”) with NVR, Inc.
(the “Proposed Buyer”), or such other purchaser(s) providing a higher or
otherwise better offer for the Purchased Assets, as approved by the Bankruptcy
Court at the Sale Hearing; (II) authorizing the Sale of the Purchased Assets
free and clear of all liens, claims, encumbrances, and other interests (other
than the Permitted Liens); (III) authorizing the assumption and assignment of
the Assigned Agreements in connection with the Sale and the rejection of other
executory contracts and unexpired leases; (IV) authorizing the Debtors to
consummate all transactions related to the above; and (V) granting other relief.
          PLEASE BE FURTHER ADVISED that, on May [___], 2010, the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”) entered
an order (the “Bidding Procedures Order”) granting the Initial Relief following
a hearing to consider same, including approving the bidding procedures attached
thereto as Exhibit 1 (the “Bidding Procedures”) in connection with the proposed
Sale by the Debtors of the Purchased Assets to the Proposed Buyer or another
party submitting a higher or otherwise better offer therefor, and permitting the
Debtors to, in their discretion, consider bids for just the Excluded
Developments and to seek approval of any such bid a the Sale Hearing.
          PLEASE BE FURTHER ADVISED that, as outlined in greater detail in and
pursuant to the Bidding Procedures, all bids for the acquisition of the
Purchased Assets must in writing, comply with the Bidding Procedures, and be
received by (1) BMO Capital Markets Corp., 115 South LaSalle Street, 35th Floor,
Chicago, Illinois 60603, Attn: Mr. Scott W. Humphrey, Executive Managing
Director and Head of U.S. M&A, (2) Lieutenant Island, 5 Leonard Road,
Bronxville, New York 10708, Attn.: Mr. Richard Thaler, and (3) the Debtors’
Chief Restructuring Officer, c/o PMCM, LLC, 110 Chadds Ford Commons, Chadds
Ford, Pennsylvania 19317, Attn.: Mr. Mitchell Arden and Mr. Vincent Colistra,
with a copy to (a) co-
 
Footnote continued from previous page.

5   All capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Sale Motion (and, as applicable, any exhibits thereto
(including the APA)) or the Bidding Procedures, as applicable.   6   The Sellers
under the APA include the Debtors and certain non-debtor parties, OHI PA, LLC
and OHI NJ, LLC.

2



--------------------------------------------------------------------------------



 



counsel to the Debtors, (i) Cahill Gordon & Reindel llp, Eighty Pine Street, New
York, New York 10005-1702, Attn: Joel H. Levitin, Esq., and (ii) Elliott
Greenleaf, 1105 North Market Street, Suite 1700, Wilmington, Delaware 19801,
Attn.: Rafael X. Zahralddin, Esq.; (b) the Office of the United States Trustee
for the District of Delaware, 844 King Street, Room 2207, Wilmington, Delaware
19801, Attn.: David Buchbinder, Esq.; (c) counsel to the agent for the Debtors’
primary pre-petition secured lenders, (i) Reed Smith LLP, 1201 Market Street,
Suite 1500, Wilmington, Delaware 19801, Attn.: Mark W. Eckard, Esq., and
(ii) Reed Smith LLP, One Liberty Place, 1650 Market Street, Philadelphia,
Pennsylvania 19103-7301, Attn.: Claudia Z. Springer, Esq. and Scott M.
Esterbrook, Esq.; (d) [proposed] counsel to the official committee of unsecured
creditors appointed in the Debtors’ Chapter 11 cases (the “Creditors
Committee”), (i) Duane Morris LLP, 1100 North Market Street, Suite 1200,
Wilmington, Delaware 19801, Attn.: Richard W. Riley, Esq. and Sommer L. Ross,
Esq., (ii) Duane Morris LLP, 1540 Broadway, New York, New York 10036-4086,
Attn.: Gerard S. Catalanello, Esq. and James J. Vincequerra, Esq., (iii) Duane
Morris LLP, 30 South 17th Street, Philadelphia, Pennsylvania 19103-4196, Attn.:
Lawrence J. Kotler, Esq., and (e) co-counsel to the Proposed Buyer, (i) Hogan &
Hartson LLP, 875 Third Avenue, New York, NY 10022, Attn.: Ira S. Greene, Esq.
and Scott A. Golden, Esq., and (ii) Potter Anderson & Corroon LLP, 1313 North
Market Street, Wilmington, Delaware 19899, Attn.: Steven M. Yoder, Esq., no
later than 12:00 noon (prevailing Eastern Time) on June 16, 2010 (the “Bidding
Deadline”).
          PLEASE BE FURTHER ADVISED that, as outlined in greater detail in and
pursuant to the Bidding Procedures, if, in addition to the bid of the Proposed
Buyer as embodied in the APA, one or more Qualified Bids are received by the
Bidding Deadline, the Auction will be conducted at the offices of Cahill Gordon
& Reindel llp, Eighty Pine Street, New York, New York 10005-1702, or at another
location as may be timely disclosed by the Debtors to Qualified Bidders, on or
about 9:30 a.m. (prevailing Eastern Time) on June 23, 2010 (the “Auction Date”).
If, however, (i) the only Qualified Bid the Debtors have received by the Bidding
Deadline (unless the Debtors have extended such deadline in accordance with the
terms of the Bidding Procedures) is the Proposed Buyer’s Qualified Bid as set
forth in the APA, then the Auction will not be held, and the Proposed Buyer
shall be deemed the Winning Bidder, and the Debtors will be authorized to seek
approval thereof at the Sale Hearing.
          PLEASE BE FURTHER ADVISED that, to the extent that the Initial Bid of
the Proposed Buyer embodied in the APA is not the Winning Competing Bid at the
Auction, the Debtors will file with the Bankruptcy Court a supplement (the
“Supplement”) that will inform the Bankruptcy Court of the results of the
Auction and the highest or otherwise best bid(s) for the Purchased Assets. The
Supplement will identify, among other things, (a) the Winning Competing
Bidder(s), as the proposed purchaser(s), (b) the consideration to be paid by
such purchaser(s) for the Purchased Assets, and (c) any executory contracts and
unexpired leases to be assumed and assigned to the purchaser(s) in connection
with the Sale(s) (to the extent different from the Assigned Agreements proposed
to be assumed and assigned to the Proposed Buyer under the APA). In addition,
the Debtors will attach to the Supplement, as exhibits, (a) any revised proposed
order(s) approving the Sale(s), (b) copies of the asset purchase agreement(s)
entered into by the Debtors and the Winning Competing Bidder(s), and (c) the
Winning Competing Bidder’s Adequate Assurance Package(s). Also, to the extent
the Debtors accept a bid for the Excluded Developments at the Auction, they will
include in the Supplement a copy of a proposed asset purchase agreement and sale
order with respect thereto (to the extent then

3



--------------------------------------------------------------------------------



 



available). The Debtors will file and serve the Supplement as promptly as is
reasonably practicable prior to the Sale Hearing in accordance with the Notice
Procedures and, in any event, to any person who submits a written request
therefor to either (a) Cahill Gordon & Reindel llp, Eighty Pine Street, New
York, New York 10005-1702, Attn: Joel H. Levitin, Esq. or (b) Elliott Greenleaf,
1105 North Market Street, Suite 1700, Wilmington, Delaware 19801, Attn.: Rafael
X. Zahralddin, Esq.
          PLEASE BE FURTHER ADVISED that, no later than May [___], 2010, the
Debtors will file with the Bankruptcy Court and caused to be served on all
non-debtor parties to their known executory contracts and unexpired leases a
notice (the “Section 365 Notice”) that will inform such parties of (A) the
possibility that the Debtors may seek to assume, assign, and transfer some or
all of their executory contracts and unexpired leases to the Proposed Buyer or
to any Winning Competing Bidder in connection with the Sale, and, in particular,
will indicate whether or not the Proposed Buyer has already expressed an
interest in having that particular contract or lease assigned to it under the
APA as an Assigned Agreement, (B) the amount, if any, that the Debtors believe
would be required to be paid to cure any monetary default related to each such
designated contract or lease if it were so assumed and assigned, in satisfaction
of Bankruptcy Code § 365(b) (the “Proposed Cure Amount”), and (C) the
possibility that the Debtors will seek to reject, at the Sale Hearing, some or
all executory contracts and unexpired leases that are not assumed and assigned
to a purchaser(s) of the Purchased Assets in connection with a Sale.
          PLEASE BE FURTHER ADVISED that a hearing to consider the remaining
relief requested in the Sale Motion and the results of the Auction (the “Sale
Hearing”) will be held before the Honorable Peter J. Walsh, United States
Bankruptcy Court Judge, at the United States Bankruptcy Court for the District
of Delaware, 824 Market Street, 6th Floor, Courtroom #2, Wilmington, Delaware
19801, on June 24, 2010 at [___:_ __].m. (prevailing Eastern Time) (the “Sale
Hearing Date”). The Sale will be subject to the entry of an order of the
Bankruptcy Court approving same.
          PLEASE BE FURTHER ADVISED that, as outlined in greater detail in and
pursuant to the Bidding Procedures, objections, if any, to the remaining relief
sought in the Sale Motion must be in writing, stating with particularity the
grounds for such objections or other statements of position, comply with the
Bankruptcy Code, the Bankruptcy Rules and the Local Rules, and be filed and
served so as to be actually received by co-counsel to the Debtors, counsel to
the Agent, the United States Trustee, co-counsel to the Proposed Buyer, and
[proposed] counsel to the Creditors Committee, so that they are actually
received by 4:00 p.m. (prevailing Eastern Time) on the date that is 7 days prior
to the Sale Hearing Date. Objections, if any, to the information contained in
the Supplement must be in writing, comply with the Bankruptcy Code, the
Bankruptcy Rules and the Local Rules, and be filed and served so as to be
actually received by co-counsel to the Debtors, counsel to the Agent, the United
States Trustee, and [proposed] counsel to the Creditors Committee, so that they
are actually received by noon on the date that is one day prior to the Sale
Hearing Date.
          PLEASE BE FURTHER ADVISED that objections, if any, that relate to
(i) the proposed assumption and assignment of an Assigned Agreement (including,
but not limited to, any objections relating to the validity of the Proposed Cure
Amount as determined by the

4



--------------------------------------------------------------------------------



 



Debtors or otherwise to assert that any amounts, defaults, conditions, or
pecuniary losses must be cured or satisfied under any of the assigned executory
contracts or unexpired leases, not including accrued but not yet due
obligations, in order for such contract to be assumed and/or assigned) or
(ii) the rejection of a Rejected Contract, as applicable (a “Section 365
Objection”) must be in writing, comply with the Bankruptcy Code, the Bankruptcy
Rules and the Local Rules, state the basis of such objection with specificity,
including, without limitation, the cure amount alleged by such counterparty (if
applicable), and include contact information for such counterparty, and be filed
and served so as to be actually received by co-counsel to the Debtors, counsel
to the Agent, the United States Trustee, co-counsel to the Proposed Buyer, and
[proposed] counsel to the Creditors Committee, so that they are actually
received by 4:00 p.m. (prevailing Eastern Time) on the date that is 10 days
prior to the Sale Hearing Date, or in the case of Additional Contracts, within
10 days after receipt of a Section 365 Notice with respect thereto (as
applicable, the “Section 365 Objection Deadline”).
          PLEASE BE FURTHER ADVISED that unless a Section 365 Objection is filed
and served by a party to (a) an Assigned Agreement or a party interested in an
Assigned Agreement or (b) a Rejected Contract, as applicable, by the Section 365
Objection Deadline, all interested parties that have received actual or
constructive notice thereof shall be deemed to have waived and released any
right to assert a Section 365 Objection and to have otherwise consented to
either (i) the assignment of the applicable Assigned Agreement and shall be
forever barred and estopped from asserting or claiming against the Debtors, the
Purchased Assets, the Proposed Buyer, or the Winning Competing Bidder (as the
case may be), or any other assignee of the applicable Assigned Agreement, that
any additional amounts are due or defaults exist, or conditions to assignment
must be satisfied, under such Assigned Agreement for the period prior to the
Sale Hearing Date, or (ii) the rejection of a Rejected Contract, as applicable.
          PLEASE BE FURTHER ADVISED that the Debtors reserve the right to reject
at and as of the Sale Hearing any executory contract or unexpired lease not to
be assumed and assigned in connection with Sale.
          PLEASE BE FURTHER ADVISED that, as outlined in greater detail in and
pursuant to the Bidding Procedures, the Debtors reserve the right to (a) amend
and/or impose additional terms and/or conditions at or prior to the Auction
(other than the requirements for a Qualified Bid set forth in the Bidding
Procedures and the right of the Proposed Buyer to make a revised higher or
better offer at any time during the Auction) that they believe will better
promote the goals of the Auction and be in the best interests of their estates,
and do not otherwise conflict with the terms and requirements set forth in the
APA and (b) subject to the terms of the APA, extend the deadlines set forth in
the Bidding Procedures and/or adjourn the Auction at the Auction and/or the Sale
Hearing in open court or on the Bankruptcy Court’s calendar on the date
scheduled for said hearing without further notice to creditors or
parties-in-interest.
          PLEASE BE FURTHER ADVISED that all requests for information concerning
the Purchased Assets and, in particular, any requests for a draft
confidentiality agreement, should be in writing and directed to each of the
Debtors’ Chief Restructuring Officer, c/o PMCM, LLC, 110 Chadds Ford Commons,
Chadds Ford, Pennsylvania 19317, Attn.: Mr. Mitchell Arden and Mr. Vincent
Colistra; BMO Capital Markets Corp., 115 South LaSalle Street, 35th Floor,
Chicago, Illinois 60603, Attn: Mr. Scott W. Humphrey, Executive Managing
Director and Head

5



--------------------------------------------------------------------------------



 



of U.S. M&A; and Lieutenant Island, 5 Leonard Road, Bronxville, New York 10708,
Attn.: Mr. Richard Thaler.
          PLEASE BE FURTHER ADVISED that all parties who timely execute and
return a confidentiality agreement to the CRO, BMOCM, and Lieutenant Island and
who provide, in the Debtors’ discretion, information demonstrating sufficient
financial wherewithal to consummate the Sale, will be provided access to the due
diligence materials the Debtors and their advisors have already prepared for
this purpose. Thereafter, the Debtors and their advisors may entertain any
further reasonable requests for additional information and due diligence from
any party who has so executed a confidentiality agreement and provided the
required satisfactory evidence of financial wherewithal, and has also submitted
a written non-binding expression of interest to the reasonable satisfaction of
the Debtors and their advisors. The Debtors, in their discretion, may deny any
such requests for additional information, if, after taking into account, among
other things, business factors, legal, regulatory, and other considerations,
they determine that doing so would not be in the best interests of their estates
and creditors or is otherwise contrary to the goals of the Auction and the Sale.

6



--------------------------------------------------------------------------------



 



          PLEASE BE FURTHER ADVISED that any party that wishes to obtain a copy
of the Sale Motion (including the APA and all other exhibits thereto), the
Bidding Procedures, the Bidding Procedures Order, or any Supplement (following
the filing thereof, in the time and manner set forth herein) may make such a
request in writing to the undersigned co-counsel to the Debtors or by
downloading a copy of same from the Bankruptcy Court’s website (which is located
at http://www.deb.uscourts.gov), or from the website maintained by the Debtors’
noticing agent (which is located at http://www.orleanshomesreorg.com/).

     
Dated: April 14, 2010
  ELLIOTT GREENLEAF
          Wilmington, Delaware
   
 
   
 
   
 
  Rafael X. Zahralddin
 
  1105 North Market Street, Suite 1700
 
  Wilmington, Delaware 19801
 
  Telephone: (302) 384-9400
 
  Facsimile: (302) 384-9399
 
   
 
  - and -
 
   
 
  CAHILL GORDON & REINDEL llp
 
   
 
  Joel H. Levitin
 
  Stephen J. Gordon
 
  Michael R. Carney
 
  Maya Peleg
 
  Eighty Pine Street
 
  New York, New York 10005
 
  Telephone: (212) 701-3000
 
  Facsimile: (212) 269-5420
 
  jlevitin@cahill.com
 
  sgordon@cahill.com
 
   
 
  Attorneys for the Debtors and Debtors-in-Possession

7



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF ESCROW DEPOSIT AGREEMENT

 



--------------------------------------------------------------------------------



 



ESCROW AGREEMENT
(Deposit)
     THIS ESCROW AGREEMENT (DEPOSIT) (this “Agreement”) is dated as of April 13,
2010 by and among NVR, INC., a Virginia corporation (“Purchaser”), ORLEANS
HOMEBUILDERS, INC., a Delaware corporation (“Parent”), the individual selling
affiliates Parent set forth on Exhibit A hereto (together with Parent, the
“Sellers”), and FIRST AMERICAN TITLE INSURANCE COMPANY (the “Escrow Agent”), and
is entered into pursuant to that certain Asset Purchase Agreement, dated as of
April 13, 2010, by and among the Sellers and the Purchaser (the “Purchase
Agreement”). Capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Purchase Agreement.
RECITALS:
     WHEREAS, pursuant to the Purchase Agreement, Purchaser has agreed, among
other things, at the Closing to purchase, acquire and accept from the Sellers,
and the Sellers have agreed to sell, transfer, assign, convey and deliver to the
Purchaser and its assignees all of the Sellers’ right, title and interest in, to
and under the Purchased Assets in exchange for payment by Purchaser of the
Purchase Price;
     WHEREAS, pursuant to Section 3.1(a) of the Purchase Agreement, Purchaser
has agreed to deliver to the Escrow Agent, in two equal installments as
described below, a deposit aggregating SEVENTEEN MILLION AND 00/100 DOLLARS
($17,000,000) (the amounts so delivered from time to time, the “Deposit”), which
the Escrow Agent has agreed to hold pursuant to the terms hereof; and
     WHEREAS, the Escrow Agent is agreeable to acting as such upon the terms and
conditions set forth in this Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements hereinafter contained, the parties hereby agree as follows:
     1. Escrow Agent. Sellers and Purchaser hereby engage the Escrow Agent to
serve as “Escrow Agent” under the terms hereof pursuant to Section 3.1 of the
Purchase Agreement. The Escrow Agent hereby accepts such engagement and agrees
to hold the Deposit in accordance with the terms hereof. The Deposit (or any
portion thereof) shall be deposited with the Escrow Agent by wire transfer of
immediately available funds. Wire transfer instructions are attached hereto as
Schedule 1. All interest will accrue to and be reported to applicable taxing
authorities, including the Internal Revenue Service, for the account of
Purchaser. Simultaneously with the execution and delivery hereof, Purchaser
agrees to deliver to the Escrow Agent a properly completed W-9 form.
     2. Deposit. Purchaser shall deposit the Deposit with the Escrow Agent as
follows:
     (i) one half (1/2) of the Deposit shall be deposited on or prior to the
first Business Day following the date hereof; and
     (ii) the balance of the Deposit shall be deposited on or prior to the
deadline for submitting Qualified Bids.
The Deposit shall be held by the Escrow Agent and invested in one or more
separate interest-bearing accounts at PNC Bank doing business in the
Philadelphia, Pennsylvania metropolitan area, or as otherwise jointly directed
by Parent and Purchaser. The Escrow Agent shall not commingle the Deposit with
any funds of the Escrow Agent or others, and shall promptly provide Sellers and
Purchaser with confirmation of investments made.

1



--------------------------------------------------------------------------------



 



     3. Release of Deposit.
          (a) Upon receipt by the Escrow Agent of joint written instructions of
Purchaser and Parent directing the Escrow Agent to release the Deposit, the
Escrow Agent shall deliver the Deposit, together with any interest accrued
thereon, to Purchaser or Parent, as applicable. In the event the Escrow Agent
does not receive such joint written instructions, the Deposit shall be held and
released pursuant to paragraphs (b) or (c) below.
          (b) In the event the Closing occurs under the Purchase Agreement, the
Deposit, together with any interest accrued thereon, shall be applied to the
Purchase Price at Closing.
          (c) In the event Purchaser or any Seller becomes entitled, pursuant to
the Purchase Agreement, to receipt of the Deposit other than pursuant to
Section 3(a) or Section 3(b) above, it shall send a notice thereof (a “Release
Notice”) to the other party and to the Escrow Agent. In the event the party
receiving the Release Notice disputes the sending party’s right to receive the
Deposit, it shall, within ten (10) days of the receipt of the Release Notice,
send a notice of such dispute (a “Dispute Notice”) to the sending party and to
the Escrow Agent. In the event the Escrow Agent does not receive a timely
Dispute Notice, it shall send the Deposit to the party that sent the Release
Notice following the expiration of the ten (10) day period. In the event the
Escrow Agent receives a timely Dispute Notice, it shall continue to hold the
Deposit until it either receives the joint written instructions of Purchaser and
Parent directing release of the Deposit or until it receives a court order, not
subject to appeal, directing disposition of the Deposit.
     4. Interpleader. Sellers and Purchaser agree that in the event of any
controversy regarding the Deposit, unless mutual written instructions are
received by the Escrow Agent directing the disposition of the Deposit, the
Escrow Agent shall not take any action, but instead shall await the disposition
of any proceeding relating to the Deposit or, at the Escrow Agent’s option, the
Escrow Agent may interplead all parties and deposit the Deposit with a court of
competent jurisdiction in which event the Escrow Agent may recover all of its
court costs and reasonable attorneys’ fees. Sellers or Purchaser, whichever
loses in any such interpleader action, shall be solely obligated to pay such
costs and fees to the Escrow Agent, as well as the reasonable attorneys’ fees of
the prevailing party in accordance with the other provisions of this Agreement.
     5. Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed given (i) when delivered personally by hand,
(ii) when sent by facsimile (with written confirmation of transmission) or
(iii) one (1) Business Day following the day sent by overnight courier (with
written confirmation of receipt), in each case at the following addresses and
facsimile numbers (or to such other address or facsimile number as a party may
have specified by notice given to the other party pursuant to this provision):
If to the Escrow Agent:
First American Title Insurance Company
National Commercial Services
2 Penn Center Plaza, Suite 1910
Philadelphia, PA 19102
                               Attention: David J. Feldman, Senior Vice
President and Regional Director
Facsimile: 215-568-2410

2



--------------------------------------------------------------------------------



 



If to Sellers, to:
Orleans Homebuilders, Inc.
3333 Street Road
Bensalem, PA 19020
Attention: Jeffrey P. Orleans
Facsimile: 215-633-2351
with a mandated copies (which shall not constitute notice) to:
Phoenix Management
110 Chadds Ford Commons
Chadds Ford, PA 19317
Attention: Mitchell B. Arden
Facsimile: 610-358-9377
Cahill Gordon & Reindel llp
80 Pine Street
New York, New York 10005
Attention: Joel H. Levitin
Facsimile: 212-378-2449
If to Purchaser, to:
NVR, Inc.
Plaza America Tower I
11700 Plaza America Drive Suite 500
Reston, Virginia 20190
Attention: Dennis Seremet
Facsimile: 703-956-4750
with a mandated copy (which shall not constitute notice) to:
Hogan & Hartson LLP
555 13th Street NW
Washington, D.C. 20004
Attention: Bruce W. Gilchrist
Facsimile: 202-637-5910
     6. Liability and Duties of Escrow Agent. Acceptance by the Escrow Agent of
its duties under this Agreement is subject to the following terms and
conditions:
          (a) The parties acknowledge that the Escrow Agent is acting solely as
a stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to either of the parties for any act or
omission on its part taken or made in good faith, and not in disregard of this
Agreement and/or the Purchase Agreement, but shall be liable for its negligent
acts and willful misconduct and for any loss, cost or expense incurred by
Sellers or Purchaser resulting from the Escrow Agent’s mistakes of law
respecting the Escrow Agent’s scope or nature of its duties;

3



--------------------------------------------------------------------------------



 



          (b) Sellers and Purchaser shall jointly and severally indemnify the
Escrow Agent for, and hold it harmless against all costs, claims and expenses,
including but not limited to reasonable attorneys’ fees, incurred in connection
with the performance of the Escrow Agent’s duties hereunder, except with respect
to actions or omissions taken or made by the Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of the Escrow
Agent;
          (c) The Escrow Agent shall be fully protected in acting on and relying
upon any written notice, instruction, direction or other document which the
Escrow Agent in good faith believes to be genuine and to have been signed or
presented by the proper party or parties;
          (d) The Escrow Agent may seek the advice of legal counsel in the event
of any dispute or question as to the construction of any of the provisions of
this Agreement or its duties hereunder, and it shall incur no liability and
shall be fully protected in respect of any action taken or suffered by it in
good faith in accordance with the opinion of such counsel; and
          (e) The Escrow Agent may resign and be discharged from its duties
hereunder at any time by giving written notice of such resignation to Sellers
and Purchaser specifying a date, not less than fifteen (15) days after the date
of such notice, when such resignation will take effect. Upon the effective date
of such resignation, the Escrow Agent shall deliver the funds held in escrow to
such person or persons as Parent and Purchaser shall in writing jointly direct,
and upon such delivery the Escrow Agent shall be relieved of all duties and
liabilities thereafter accruing under this Agreement. Parent and Purchaser shall
have the right at any time upon joint action to substitute a new Escrow Agent by
giving notice thereof to the Escrow Agent then acting.
     7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (but not the choice of law
rules thereof).
     8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which when so executed and delivered shall be deemed an
original, all of which taken together shall constitute one and the same
original.
     9. Attorney’s Fees. Should any party employ attorneys to enforce any of the
provisions hereof, the party or parties losing in any final judgment agrees to
pay the prevailing party or parties all reasonable costs, charges and expenses,
including reasonable attorneys’ fees, expended or incurred in connection
therewith.
     10. Entirety. This Agreement and the Purchase Agreement together embody the
entire agreement between the parties with respect to the Deposit and supercedes
all prior agreements and understandings related to the Deposit. This Agreement
may be amended or supplemented only by an instrument in writing executed by the
party against whom enforcement is sought.
(a) Remainder of Page Intentionally Blank
Signature Page Follows

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement
(Deposit) to be executed as of the day and year first above written.

            ESCROW AGENT:


FIRST AMERICAN TITLE INSURANCE COMPANY
      By:           Name:           Title:           PURCHASER:


NVR, INC.
      By:           Name:           Title:           SELLERS:


ORLEANS HOMEBUILDERS, INC.
      By:           Name:           Title:           THE SELLING AFFILIATES
NAMED ON
EXHIBIT A HERETO
      By:           Name:           Title:        





--------------------------------------------------------------------------------



 



EXHIBIT A
SELLERS

      DEBTOR/SELLER   ADDRESS
Orleans Homebuilders, Inc.
  3333 Street Road, Suite 101

  Bensalem, PA 19020  
Brookshire Estates, L.P.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Greenwood Financial Inc.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Masterpiece Homes, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
OHB Homes, Inc.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
OHI Financing, Inc.
  1064 Greenwood Blvd., #106   Lake Mary, FL 32746  
OHI PA GP, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
OHI PA, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
OHI NJ, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
OPCNC, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans Arizona Realty, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans Arizona, Inc.
  1105 North Market Street, Suite 609   Wilmington, DE 19801
 
   
Orleans at Covington Manor, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Crofton Chase, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020

 



--------------------------------------------------------------------------------



 



      DEBTOR/SELLER   ADDRESS
Orleans at East Greenwich, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Elk Township, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Hamilton, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Harrison, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Hidden Creek, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Jennings Mill, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Lambertville, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Lyons Gate, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Mansfield LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Meadow Glen, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Millstone, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Millstone River Preserve, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Tabernacle, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Thornbury, L.P.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Upper Freehold, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020

 



--------------------------------------------------------------------------------



 



      DEBTOR/SELLER   ADDRESS
Orleans at Upper Saucon, L.P.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Upper Uwchlan, LP
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at West Bradford, LP
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at West Vincent, LP
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Westampton Woods, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Windsor Square, LP
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Woolwich, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Wrightstown, LP
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans Construction Corp.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans Corporation
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans RHIL, LP
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Parker & Lancaster Corporation
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Parker & Orleans Homebuilders, Inc.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Parker Lancaster, Tidewater, L.L.C.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Realen Homes, L.P.
  3333 Street Road, Suite 101   Bensalem, PA 19020

 



--------------------------------------------------------------------------------



 



      DEBTOR/SELLER   ADDRESS
RHGP LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Stock Grange, LP
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Wheatley Meadows Associates, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF ESCROW CLOSING AGREEMENT

 



--------------------------------------------------------------------------------



 



ESCROW AGREEMENT
(Holdback)
     THIS ESCROW AGREEMENT (HOLDBACK) (this “Agreement”) is dated as of ___,
2010 by and among NVR, INC, a Virginia corporation (“Purchaser”), ORLEANS
HOMEBUILDERS, INC., a Delaware corporation (“Parent”), the individual selling
affiliates Parent set forth on Exhibit A hereto (together with Parent, the
“Sellers”), and FIRST AMERICAN TITLE INSURANCE COMPANY (the “Escrow Agent”), and
is entered into pursuant to that certain Asset Purchase Agreement, dated as of
April 13, 2010, by and among the Sellers and its affiliates and the Purchaser
(the “Purchase Agreement”). Capitalized terms used but not defined herein shall
have the meanings ascribed thereto in the Purchase Agreement
RECITALS:
     WHEREAS, pursuant to the Purchase Agreement, Purchaser has agreed, among
other things, at the Closing to purchase, acquire and accept from the Sellers,
and the Sellers have agreed to sell, transfer, assign, convey and deliver to the
Purchaser and its assignees all of the Sellers’ right, title and interest in, to
and under the Purchased Assets in exchange for payment by Purchaser of the
Purchase Price;
     WHEREAS, pursuant to Section 3.1(b) of the Purchase Agreement, Purchaser
has agreed to deliver to the Escrow Agent, on the Closing Date, an aggregate of
___DOLLARS ($___) (the “Holdback Amount”) [, of which ___DOLLARS($___) (the
“Environmental Holdback Amount”) will be designated to secure the performance of
Remediation with respect to specified Individual Properties (the “Remediation
Projects”)] 7/; and
     WHEREAS, the Escrow Agent is agreeable to acting as such upon the terms and
conditions set forth in this Agreement and holding the Holdback Amount pursuant
to the terms hereof.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements hereinafter contained, the parties hereby agree as follows:
     1. Escrow Agent. Sellers and Purchaser hereby engage the Escrow Agent to
serve as “Escrow Agent” under the terms hereof pursuant to Section 3.1(b)(ii) of
the Purchase Agreement. The Escrow Agent hereby accepts such engagement and
agrees to hold the Holdback Amount in accordance with the terms hereof. The
Holdback Amount shall be deposited with the Escrow Agent by wire transfer of
immediately available funds. Wire transfer instructions are attached hereto as
Schedule 1. All interest will accrue to and be reported to applicable taxing
authorities, including the Internal Revenue Service, for the account of
Purchaser. Simultaneously with the execution and delivery hereof, Purchaser
agrees to deliver to the Escrow Agent a properly completed W-9 form.
     2. Holdback Amount. Purchaser shall deposit the Holdback Amount with the
Escrow Agent on the Closing Date. The Holdback Amount shall be held by the
Escrow Agent and invested in one or more separate interest-bearing accounts at
PNC Bank doing business in the Philadelphia, Pennsylvania metropolitan area, or
as otherwise jointly directed by Parent and Purchaser. The Escrow Agent shall
not
 

7/   Insert if any portion of the Holdback Amount is designated for use in
Remediation.

 



--------------------------------------------------------------------------------



 



commingle the Holdback Amount with any funds of the Escrow Agent or others, and
shall promptly provide Sellers and Purchaser with confirmation of investments
made.
     3. Release of Holdback Amount.
          (a) Upon receipt by the Escrow Agent of joint written instructions of
Purchaser and Parent directing the Escrow Agent to release the Holdback Amount
or any portion thereof, the Escrow Agent shall deliver the specified amount,
together with any interest accrued thereon in accordance with Section 3(d)
below, to Purchaser and/or Parent, as directed by such instructions.
          (b) Following determination of the Closing Adjustment pursuant to
Section 3.2 of the Purchase Agreement, Purchaser or, if Purchaser has not
delivered the Closing Date Schedule within sixty (60) days following the Closing
Date, Seller, shall send a notice thereof (an “Adjustment Release Notice”) to
Parent and to the Escrow Agent specifying the amount of the Holdback Amount to
be released to Purchaser (the “Released Adjustment Funds”), if any (with the
balance to be released to Parent). In the event Parent or Purchaser, as
applicable, disputes Purchaser’s right to receive the Released Adjustment Funds
specified in the Adjustment Release Notice, Parent or Purchaser, as applicable,
shall, within fifteen (15) days of the receipt of the Adjustment Release Notice,
send a notice of such dispute (a “Adjustment Dispute Notice”) to Purchaser or
Parent, as applicable, and to the Escrow Agent, including, in the case of
Parent, evidence that Parent timely has delivered a Dispute Notice regarding
Purchaser’s calculation of the Closing Adjustment in accordance with Section 3.2
of the Purchase Agreement.
          a. In the event the Escrow Agent does not receive a timely Adjustment
Dispute Notice, it shall release the specified portion of the Holdback Amount to
Purchaser following the expiration of the fifteen (15) day period.
          b. In the event the Escrow Agent receives a timely Adjustment Dispute
Notice, it shall continue to hold the Released Adjustment Funds until it either
receives the joint written instructions of Purchaser and Parent directing
release of the Released Adjustment Funds or until it receives a court order, not
subject to appeal, directing disposition of the Released Adjustment Funds.
          (c) [Purchaser may request one or more separate releases by the Escrow
Agent of the Environmental Holdback Amount or a portion thereof (any such
requested amount, the “Released Environmental Holdback Funds”) by requesting,
pursuant to Section 2.9 of the Purchase Agreement, reimbursement for Remediation
Costs by sending a notice thereof to Parent and the Escrow Agent that specifies
the amount of the Environmental Holdback Funds to be released to Purchaser (a
“Remediation Release Request”). In the event Parent objects to Purchaser’s
request for release of the Released Environmental Holdback Funds, Parent shall,
within ten (10) Business Days of the receipt of the Remediation Release Request,
send a notice of such dispute (a “Remediation Dispute Notice”) to Purchaser and
to the Escrow Agent, which Remediation Dispute Notice shall specify the amount
of the Released Environmental Holdback Funds to which Seller objects.
          a. In the event the Escrow Agent does not receive a timely Remediation
Dispute Notice specifying an amount to which Parent objects, the Escrow Agent
shall release to Purchaser the Released Environmental Holdback Funds set forth
in the Environmental Holdback Release Notice on the fifteenth (15th) Business
Day after the date of the initial reimbursement request.

12



--------------------------------------------------------------------------------



 



          b. In the event the Escrow Agent receives a timely Remediation Dispute
Notice, the Escrow Agent shall release to the Purchaser the portion of the
Released Environmental Holdback Funds to which Parent has not objected and shall
continue to hold the balance of the Released Environmental Holdback Funds until
it either receives the joint written instructions of Purchaser and Parent
directing release of such portion of the Released Environmental Holdback Funds
or until it receives a court order, not subject to appeal, directing disposition
of such portion of the Released Environmental Holdback Funds.
          c. Upon receipt of notice from Purchaser directing the Escrow Agent to
disburse to Parent the remaining balance, if any, of the Environmental Holdback
Amount, the Escrow Agent shall within five (5) Business Days release to Parent
the remaining balance, if any, of the Environmental Holdback Amount, in
accordance with Section 2.9(c) of the Purchase Agreement.
A Remediation Dispute Notice shall apply only to the Environmental Holdback
Release Notice in response to which it is given and shall not restrict the
release of any Environmental Holdback Funds that are the subject of a subsequent
Environmental Holdback Release Notice, except to the extent that Parent sends a
timely Remediation Dispute Notice with respect thereto.] 8/
          (d) Interest accrued on the Holdback Amount shall be released to the
Purchaser and/or Parent, as applicable, pro rata in proportion to the portion of
the Holdback Amount being released to each such party pursuant to this Section 3
and simultaneously with the release thereof.
     4. Interpleader. Parent and Purchaser agree that in the event of any
controversy regarding the Holdback Amount, unless mutual written instructions
are received by the Escrow Agent directing the disposition of the Holdback
Amount, the Escrow Agent shall not take any action, but instead shall await the
disposition of any proceeding relating to the Holdback Amount or, at the Escrow
Agent’s option, the Escrow Agent may interplead all parties and deposit the
Holdback Amount with a court of competent jurisdiction in which event the Escrow
Agent may recover all of its court costs and reasonable attorneys’ fees. Parent
or Purchaser, whichever loses in any such interpleader action, shall be solely
obligated to pay such costs and fees to the Escrow Agent, as well as the
reasonable attorneys’ fees of the prevailing party in accordance with the other
provisions of this Agreement.
     5. Notices. All notices and other communications under this Agreement shall
be in writing and shall be deemed given (i) when delivered personally by hand,
(ii) when sent by facsimile (with written confirmation of transmission) or
(iii) one (1) Business Day following the day sent by overnight courier (with
written confirmation of receipt), in each case at the following addresses and
facsimile numbers (or to such other address or facsimile number as a party may
have specified by notice given to the other party pursuant to this provision):
If to the Escrow Agent:
First American Title Insurance Company
National Commercial Services
2 Penn Center Plaza, Suite 1910
Philadelphia, PA 19102
 

8/   Insert if any portion of the Holdback Amount is designated for use in
Remediation.

13



--------------------------------------------------------------------------------



 



Attention: David J. Feldman, Senior Vice President and Regional Director
Facsimile: 215-568-2410
If to Sellers, to:
Orleans Homebuilders, Inc.
3333 Street Road
Bensalem, PA 19020
Attention: Jeffrey P. Orleans
Facsimile: 215-633-2351
with a mandated copies (which shall not constitute notice) to:
Phoenix Management
110 Chadds Ford Commons
Chadds Ford, PA 19317
Attention: Mitchell B. Arden
Facsimile: 610-358-9377
Cahill Gordon & Reindel llp
80 Pine Street
New York, New York 10005
Attention: Joel H. Levitin
Facsimile: 212-378-2449
If to Purchaser, to:
NVR, Inc.
Plaza America Tower I
11700 Plaza America Drive Suite 500
Reston, Virginia 20190
Attention: Dennis Seremet
Facsimile: 703-956-4750
with a mandated copy (which shall not constitute notice) to:
Hogan & Hartson LLP
555 13th Street NW
Washington, D.C. 20004
Attention: Bruce W. Gilchrist
Facsimile: 202-637-5910
          6. Liability and Duties of Escrow Agent. Acceptance by the Escrow
Agent of its duties under this Agreement is subject to the following terms and
conditions:
          (a) The parties acknowledge that the Escrow Agent is acting solely as
a stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to either of the parties for any act or
omission on its part taken or made in good faith, and not in disregard of this
Agreement and/or the Purchase

14



--------------------------------------------------------------------------------



 



Agreement, but shall be liable for its negligent acts and willful misconduct and
for any loss, cost or expense incurred by Sellers or Purchaser resulting from
the Escrow Agent’s mistakes of law respecting the Escrow Agent’s scope or nature
of its duties;
          (b) Sellers and Purchaser shall jointly and severally indemnify the
Escrow Agent for, and hold it harmless against all costs, claims and expenses,
including but not limited to reasonable attorneys’ fees, incurred in connection
with the performance of the Escrow Agent’s duties hereunder, except with respect
to actions or omissions taken or made by the Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of the Escrow
Agent;
          (c) The Escrow Agent shall be fully protected in acting on and relying
upon any written notice, instruction, direction or other document which the
Escrow Agent in good faith believes to be genuine and to have been signed or
presented by the proper party or parties;
          (d) The Escrow Agent may seek the advice of legal counsel in the event
of any dispute or question as to the construction of any of the provisions of
this Agreement or its duties hereunder, and it shall incur no liability and
shall be fully protected in respect of any action taken or suffered by it in
good faith in accordance with the opinion of such counsel; and
          (e) The Escrow Agent may resign and be discharged from its duties
hereunder at any time by giving written notice of such resignation to Sellers
and Purchaser specifying a date, not less than fifteen (15) days after the date
of such notice, when such resignation will take effect. Upon the effective date
of such resignation, the Escrow Agent shall deliver the funds held in escrow to
such person or persons as Parent and Purchaser shall in writing jointly direct,
and upon such delivery the Escrow Agent shall be relieved of all duties and
liabilities thereafter accruing under this Agreement. Parent and Purchaser shall
have the right at any time upon joint action to substitute a new Escrow Agent by
giving notice thereof to the Escrow Agent then acting.
     7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware (but not the choice of law
rules thereof).
     8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which when so executed and delivered shall be deemed an
original, all of which taken together shall constitute one and the same
original.
     9. Attorney’s Fees. Should any party employ attorneys to enforce any of the
provisions hereof, the party or parties losing in any final judgment agrees to
pay the prevailing party or parties all reasonable costs, charges and expenses,
including reasonable attorneys’ fees, expended or incurred in connection
therewith.
     10. Entirety. This Agreement and the Purchase Agreement together embody the
entire agreement between the parties with respect to the Holdback Amount and
supersedes all prior agreements and understandings related to the Holdback
Amount. This Agreement may be amended or supplemented only by an instrument in
writing executed by the party against whom enforcement is sought.
(b) Remainder of Page Intentionally Blank
Signature Page Follows

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement
(Holdback) to be executed as of the day and year first above written.

            ESCROW AGENT:

FIRST AMERICAN TITLE INSURANCE COMPANY
      By:           Name:           Title:           PURCHASER:

NVR, INC.
      By:           Name:           Title:           SELLER:

ORLEANS HOMEBUILDERS, INC.
      By:           Name:           Title:           SELLING AFFILIATES NAMED ON
EXHIBIT A HERETO
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SELLERS

      DEBTOR/SELLER   ADDRESS
Orleans Homebuilders, Inc.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Brookshire Estates, L.P.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Greenwood Financial Inc.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Masterpiece Homes, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
OHB Homes, Inc.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
OHI Financing, Inc.
  1064 Greenwood Blvd., #106   Lake Mary, FL 32746  
OHI PA GP, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
OHI PA, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
OHI NJ, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
OPCNC, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans Arizona Realty, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans Arizona, Inc.
  1105 North Market Street, Suite 609   Wilmington, DE 19801
 
   
Orleans at Covington Manor, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Crofton Chase, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020

 



--------------------------------------------------------------------------------



 



      DEBTOR/SELLER   ADDRESS
Orleans at East Greenwich, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Elk Township, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Hamilton, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Harrison, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Hidden Creek, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Jennings Mill, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Lambertville, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Lyons Gate, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Mansfield LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Meadow Glen, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Millstone, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Millstone River Preserve, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Tabernacle, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Thornbury, L.P.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Upper Freehold, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020

 



--------------------------------------------------------------------------------



 



      DEBTOR/SELLER   ADDRESS
Orleans at Upper Saucon, L.P.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Upper Uwchlan, LP
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at West Bradford, LP
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at West Vincent, LP
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Westampton Woods, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Windsor Square, LP
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Woolwich, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans at Wrightstown, LP
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans Construction Corp.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans Corporation
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Orleans RHIL, LP
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Parker & Lancaster Corporation
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Parker & Orleans Homebuilders, Inc.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Parker Lancaster, Tidewater, L.L.C.
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Realen Homes, L.P.
  3333 Street Road, Suite 101   Bensalem, PA 19020

 



--------------------------------------------------------------------------------



 



      DEBTOR/SELLER   ADDRESS
RHGP LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Stock Grange, LP
  3333 Street Road, Suite 101   Bensalem, PA 19020  
Wheatley Meadows Associates, LLC
  3333 Street Road, Suite 101   Bensalem, PA 19020

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
WIRING INSTRUCTIONS
FIRST AMERICAN TITLE INSURANCE COMPANY
National Commercial Services
Two Penn Center Plaza, Suite 1910
1500 J.F.K. Boulevard
Philadelphia, PA 19102
(c) WIRE TRANSFER INSTRUCTIONS

          (d) Wire to:   First American Trust, FSB
 
  5 First American Way
 
  Santa Ana, CA 92707
 
  ARTICLE XIII
 
        ABA Number:    122241255
 
        For Credit to:   First American Title Insurance Company
 
        Account Number:    3015160000
 
        Reference:   NCS-436414
 
  Attn:   David Feldman
 
  Phone:    215-568-0055

Failure to reference all of the above information may result in a delay of your
funds being applied to your file

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF JV ASSIGNMENT

 



--------------------------------------------------------------------------------



 



PARTNERSHIP INTEREST ASSIGNMENT AGREEMENT
     THIS PARTNERSHIP INTEREST ASSIGNMENT AGREEMENT (this “Assignment”) is dated
as of                     , 2010 by and between [ASSIGNOR], a [•] [•]
(“Assignor”), [the general partner] [the limited partner] of [JV INVESTOR], a
[•] [•] (the “JV Investor”), and [PURCHASER], a [•] [•] (the “Assignee”), and is
made pursuant to that certain Asset Purchase Agreement, dated as of April 13,
2010, by and among the Sellers and Purchaser (the “Purchase Agreement”).
Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Purchase Agreement.
RECITALS:
     WHEREAS, pursuant to the Purchase Agreement, and on the terms and subject
to the conditions and exceptions set forth herein and therein, Assignor has
agreed to sell, transfer, assign, convey and deliver to Purchaser or its
designees all of Assignor’s right, title and interest in and to Assignor’s
partnership interest in the JV Investor (the “JV Investor Interest”); and
     WHEREAS, Purchaser has designated Assignee, on behalf of Purchaser, to
acquire and accept assignment of the JV Investor Interest.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements hereinafter contained, the parties hereby agree as follows:
     Section 1. Assignment. Effective as of 12:01 a.m. Eastern Time on the date
hereof (the “Effective Time”), and upon the terms and subject to the conditions
and exceptions set forth herein and in the Purchase Agreement, Assignor hereby
assigns, transfers and conveys to Assignee all of Assignor’s right, title and
interest in and to JV Investor Interest, free and clear of all Liens other than
Permitted Liens, together with all rights and claims related thereto as a
[general] [limited] partner of the JV Investor. Assignee, by its execution of
this Assignment, hereby acquires and accepts from Assignor assignment of the JV
Investor Interest and assumes any Assumed Liabilities with respect to such JV
Investor Interest. The JV Investor Interest assigned hereby constitutes all of
Assignor’s interests, equity or otherwise, in the JV Investor. The JV Investor
Interest assigned hereby has not previously been transferred or assigned by the
Assignor to any third party, and the Assignor has not entered into any agreement
to transfer or assign such JV Investor Interest, or grant any rights with
respect thereto, to any third party.
     Section 2. Submission to Jurisdiction; Consent to Service of Process.
          (a) Without limiting any party’s right to appeal any order of the
Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction
to enforce the terms of this Assignment and to decide any claims or disputes
which may arise or result from, or be connected with, this Assignment, any
breach or default hereunder, or the transactions contemplated hereby, and
(ii) any and all proceedings related to the foregoing shall be filed and
maintained only in the Bankruptcy Court, and the parties hereby consent to and
submit to the jurisdiction and venue of the Bankruptcy Court and shall receive
notices at such locations as indicated in Section 6 below; provided, however,
that if the Bankruptcy Case has closed, the parties agree to unconditionally and
irrevocably submit to the exclusive jurisdiction of the Chancery Court of the
State of Delaware and any state or federal appellate court therefrom, for the
resolution of any such claim or dispute. The parties hereby irrevocably waive,
to the fullest extent permitted by applicable law, any objection which they may
now or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law.

 



--------------------------------------------------------------------------------



 



          (b) Each of the parties hereto hereby consents to process being served
by any party to this Assignment in any suit, action or proceeding by personal
delivery of a copy thereof in accordance with the provisions of Section 6 below.
     Section 3. Waiver of Right to Trial by Jury. Each party to this Assignment
waives any right to trial by jury in any action, matter or proceeding regarding
this Assignment or any provision hereof.
     Section 4. Entire Agreement; Amendments and Waivers. This Assignment, the
Purchase Agreement and the other agreements and documents contemplated by the
Purchase Agreement represent the entire understanding and agreement among the
parties hereto with respect to the subject matter hereof. This Assignment can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Assignment signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought. No action taken pursuant to this Assignment, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein. The waiver
by any party hereto of a breach of any provision of this Assignment shall not
operate or be construed as a waiver or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
Law.
     Section 5. Governing Law. This Assignment shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and performed in such State without regard to conflicts of laws
principles thereof.
     Section 6. Notices. All notices and other communications under this
Assignment shall be in writing and shall be deemed given (i) when delivered
personally by hand, (ii) when sent by facsimile (with written confirmation of
transmission) or (iii) one (1) Business Day following the day sent by overnight
courier (with written confirmation of receipt), in the case of Assignee, at the
addresses and facsimile numbers (or to such other address or facsimile number as
such party may have specified by notice given to the other party pursuant to
this provision) set forth for “Purchaser” in the Purchase Agreement, and in the
case of Assignor, at the addresses and facsimile numbers (or to such other
address or facsimile number as such party may have specified by notice given to
the other party pursuant to this provision) set forth for “Seller” in the
Purchase Agreement.
     Section 7. Binding Effect. This Assignment shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. Nothing in this Assignment shall create or be deemed to create any
third party beneficiary rights in any Person or entity not a party to this
Assignment except as provided in the Purchase Agreement. In the event that a
Chapter 11 trustee should be appointed for Parent, or in the event that Parent’s
Chapter 11 case should be converted to a case under Chapter 7, the obligations
of Sellers hereunder shall be binding upon such trustee or successor Chapter 7
estate.
     Section 8. Counterparts. This Assignment may be executed in as many
counterparts as may be required, which counterparts may be delivered by
facsimile or electronic mail, and it shall not be necessary that the signature
of, or on behalf of, each party, appear on each counterpart; but it shall be
sufficient that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on one or more such
counterparts. All such counterparts when taken together shall constitute a
single and legally binding agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

            ASSIGNOR:

[ASSIGNOR]
      By:           Name:           Title:           ASSIGNEE:

[PURCHASER]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT E
FORM OF BILL OF SALE

 



--------------------------------------------------------------------------------



 



BILL OF SALE
     FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, each of the undersigned (each a “Seller” and together, the
“Sellers”) does hereby sell, transfer, assign, convey and deliver to the entity
designated as a “Purchaser” next to the name of such Seller on Annex A hereto
(each a “Purchaser” and together, the “Purchasers”), all of such Seller’s right,
title and interest in, to and under the Purchased Assets owned or held by such
Seller free and clear of all Liens, other than Permitted Liens, without
representation or warranty, express or implied, except as set forth in that
certain Asset Purchase Agreement, dated as of April 13, 2010, by and among the
Sellers and NVR, Inc. (the “Purchase Agreement”).
     TO HAVE AND TO HOLD all of said property unto such Purchaser, its
successors and assigns, to its own use forever.
     Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Purchase Agreement.
     IN WITNESS WHEREOF, each Seller has duly executed this Bill of Sale as of
the                       day of                     , 2010.

            ORLEANS HOMEBUILDERS, INC.
      By:           Name:           Title:           THE OTHER ENTITIES LISTED
UNDER “SELLERS”
ON ANNEX A HERETO
      By:           Name:           Title:        

          Acknowledged and agreed:

NVR, INC.
    By:         Name:         Title:        

 



--------------------------------------------------------------------------------



 



Annex A 9 /

      SELLERS   PURCHASERS
Orleans Homebuilders, Inc.
  [Purchaser]

 

9/   If any one Seller is to convey Purchased Assets to more than one Purchaser,
then the parties shall prepare and attach “Annex B” specifying (i) such Seller,
(ii) such Purchasers and (iii) the assets to be conveyed by such Seller to each
of such Purchasers. “Annex B” shall contain this disclosure for each Seller
conveying to multiple Purchasers.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION AGREEMENT
     THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is dated as of
                    , 2010 by and among each of the undersigned designated as a
“Seller” on Annex A hereto (each a “Seller” and together, the “Sellers”), on one
hand, and each of the undersigned designated as a “Purchaser” on Annex A hereto
(each a “Purchaser” and together, the “Purchasers”), on the other hand.
Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in that certain Asset Purchase Agreement (the “Purchase Agreement”),
dated as of April 13, 2010, by and among the Sellers and NVR, Inc. (“NVR”).
RECITALS:
     WHEREAS, pursuant to the Purchase Agreement, and on the terms and subject
to the conditions and exceptions set forth herein and therein, each Seller has
agreed to sell, transfer, assign, convey and deliver to NVR and its designees
all of such Sellers’ right, title and interest in, to and under the Purchased
Contracts and the Purchased Leases to which such Seller is a party;
     WHEREAS, pursuant to the Purchase Agreement, and on the terms and subject
to the conditions and exceptions set forth herein and therein, in connection
with NVR’s acquisition of the Purchased Assets, the NVR has agreed to assume and
timely perform and discharge, in accordance with their respective terms, the
Assumed Liabilities of the Sellers under the respective Purchased Contracts and
the Purchased Leases; and
     WHEREAS, NVR has designated each of the Purchasers, on behalf of NVR, to
acquire and accept assignment of the Purchased Contracts and Purchased Leases
and assume the Assumed Liabilities under the Purchased Contracts and Purchased
Leases, in each case to which the Seller set forth opposite such Purchaser’s
name on Annex A hereto is a party.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements hereinafter contained, the parties hereby agree as follows:
     Section 1. Assignment and Assumption. Effective as of 12:01 a.m. Eastern
Time on the date hereof (the “Effective Time”) and upon the terms and subject to
the conditions and exceptions set forth herein and in the Purchase Agreement,
each Seller hereby sells, transfer, assigns, conveys and delivers to the
Purchaser set forth opposite such Seller’s name on Annex A hereto all of such
Sellers’ right, title and interest in, to and under the Purchased Contracts and
Purchased Leases to which such Seller is a party, and each such Purchaser hereby
assumes and agrees to perform timely and discharge, in accordance with their
respective terms, the Assumed Liabilities under such Purchased Contracts and
Purchased Leases. Purchasers are not assuming or otherwise agreeing to discharge
any Excluded Liabilities, and nothing in this Assignment shall be so construed.
Each Purchaser is hereby assuming only Assumed Liabilities under the Purchased
Contracts and Purchased Leases assigned to such Purchaser pursuant to this
Assignment and is not assuming Assumed Liabilities or Liabilities under any
other Purchased Contracts or Purchased Leases that may be assigned to other
Purchasers.
     Section 2. Submission to Jurisdiction; Consent to Service of Process.
          (a) Without limiting any party’s right to appeal any order of the
Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction
to enforce the terms of this Assignment and to decide any claims or disputes
which may arise or result from, or be connected with, this Assignment, any
breach or default hereunder, or the transactions contemplated hereby, and
(ii) any and all proceedings related to the foregoing shall be filed and
maintained only in the Bankruptcy Court, and the parties hereby

 



--------------------------------------------------------------------------------



 



consent to and submit to the jurisdiction and venue of the Bankruptcy Court and
shall receive notices at such locations as indicated in Section 6 below;
provided, however, that if the Bankruptcy Case has closed, the parties agree to
unconditionally and irrevocably submit to the exclusive jurisdiction of the
Chancery Court of the State of Delaware and any state or federal appellate court
therefrom, for the resolution of any such claim or dispute. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.
          (b) Each of the parties hereto hereby consents to process being served
by any party to this Assignment in any suit, action or proceeding by personal
delivery of a copy thereof in accordance with the provisions of Section 6 below.
     Section 3. Waiver of Right to Trial by Jury. Each party to this Assignment
waives any right to trial by jury in any action, matter or proceeding regarding
this Assignment or any provision hereof.
     Section 4. Entire Agreement; Amendments and Waivers. This Assignment, the
Purchase Agreement and the other agreements and documents contemplated by the
Purchase Agreement represent the entire understanding and agreement among the
parties hereto with respect to the subject matter hereof. This Assignment can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Assignment signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought. No action taken pursuant to this Assignment, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein. The waiver
by any party hereto of a breach of any provision of this Assignment shall not
operate or be construed as a waiver or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
Law.
     Section 5. Governing Law. This Assignment shall be governed by and
construed in accordance with the laws of the State of Delaware applicable to
contracts made and performed in such State without regard to conflicts of laws
principles thereof.
     Section 6. Notices. All notices and other communications under this
Assignment shall be in writing and shall be deemed given (i) when delivered
personally by hand, (ii) when sent by facsimile (with written confirmation of
transmission) or (iii) one (1) Business Day following the day sent by overnight
courier (with written confirmation of receipt), in the case of Purchasers, at
the addresses and facsimile numbers (or to such other address or facsimile
number as such parties may have specified by notice given to the other parties
pursuant to this provision) set forth for “Purchaser” in the Purchase Agreement,
and in the case of Sellers, at the addresses and facsimile numbers (or to such
other address or facsimile number as such parties may have specified by notice
given to the other parties pursuant to this provision) set forth for “Seller” in
the Purchase Agreement.
     Section 7. Binding Effect. This Assignment shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. Nothing in this Assignment shall create or be deemed to create any
third party beneficiary rights in any Person or entity not a party to this
Assignment

- 2 -



--------------------------------------------------------------------------------



 



except as provided in the Purchase Agreement. In the event that a Chapter 11
trustee should be appointed for Parent, or in the event that Parent’s Chapter 11
case should be converted to a case under Chapter 7, the obligations of Sellers
hereunder shall be binding upon such trustee or successor Chapter 7 estate.
     Section 8. Counterparts. This Assignment may be executed in as many
counterparts as may be required, which counterparts may be delivered by
facsimile or electronic mail, and it shall not be necessary that the signature
of, or on behalf of, each party, appear on each counterpart; but it shall be
sufficient that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on one or more such
counterparts. All such counterparts when taken together shall constitute a
single and legally binding agreement.
[Signature page follows]

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first written above.

            SELLERS:
ORLEANS HOMEBUILDERS, INC.
      By:           Name:           Title:           THE OTHER ENTITIES LISTED
UNDER “SELLERS” ON ANNEX A HERETO
      By:           Name:           Title:           PURCHASERS:

[PURCHASERS]
      By:           Name:           Title:      

- 4 -



--------------------------------------------------------------------------------



 



         

Annex A 10/

      SELLERS   PURCHASERS
Orleans Homebuilders, Inc.
  [Purchaser]

 

10/   If any one Seller is to assign Purchased Contracts and Purchased Leases to
more than one Purchaser, then the parties shall prepare and attach “Annex B”
specifying (i) such Seller, (ii) such Purchasers and (iii) the Purchased
Contracts and Purchased Leases to be assigned by such Seller to each of such
Purchasers. “Annex B” shall contain this disclosure for each Seller assigning to
multiple Purchasers.

- 5 -